Exhibit 10.1

 

 

 

CREDIT AGREEMENT

Dated as of April 22, 2015

among

ARRIS GROUP, INC.,

ARRIS ENTERPRISES, INC.,

ARCHIE ACQ LIMITED,

and CERTAIN SUBSIDIARIES

as Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and

L/C Issuer,

The Other Lenders Party Hereto,

 

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Sole Lead Arranger and Book Manager



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

  Page    ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1.01 Defined Terms   1   
1.02 Other Interpretive Provisions   49    1.03 Accounting Terms   49    1.04
Rounding   50    1.05 Times of Day   50    1.06 Letter of Credit Amounts   50   
1.07 Exchange Rates; Currency Equivalents   50    1.08 Additional Alternative
Currencies   51    1.09 Change of Currency   52    1.10 Pro Forma Calculations  
52    1.11 Luxembourg Terms   53    ARTICLE II THE COMMITMENTS AND CREDIT
EXTENSIONS 2.01 The Loans   54    2.02 Borrowings, Conversions and Continuations
of Loans   55    2.03 Letters of Credit   57    2.04 Swing Line Loans   65   
2.05 Prepayments   68    2.06 Termination or Reduction of Commitments   71   
2.07 Repayment of Loans   72    2.08 Interest   73    2.09 Fees   73    2.10
Computation of Interest and Fees   75    2.11 Evidence of Debt   75    2.12
Payments Generally; Administrative Agent’s Clawback   75    2.13 Sharing of
Payments by Lenders   77    2.14 Amend and Extend Transactions   78    2.15
[Reserved]   79    2.16 Cash Collateral   79    2.17 Defaulting Lenders   81   
2.18 Designated Borrowers   83    2.19 Credit Agreement Refinancing Facilities  
84    ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 3.01 Taxes   86    3.02
Illegality   92    3.03 Inability to Determine Rates   93    3.04 Increased
Costs; Reserves of Eurocurrency Rate Loan   93    3.05 Compensation for Losses  
95    3.06 Mitigation Obligations; Replacement of Lenders   95    3.07 Survival
  96    3.08 VAT   96   

 

-i-



--------------------------------------------------------------------------------

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 4.01 Conditions to the
Effective Date   97    4.02 Conditions to Credit Extensions on the Closing Date
  99    4.03 Conditions to All Credit Extensions after the Closing Date   100   
4.04 Actions by Lenders During the Certain Funds Period   101    ARTICLE V
REPRESENTATIONS AND WARRANTIES 5.01 Existence, Qualification and Power   102   
5.02 Authorization; No Contravention   102    5.03 Governmental Authorization;
Other Consents   102    5.04 Binding Effect   103    5.05 Financial Statements;
No Material Adverse Effect   103    5.06 Litigation   103    5.07 No Default  
104    5.08 Ownership of Property; Liens; Investments; Security Interests   104
   5.09 Environmental Compliance   104    5.10 Insurance   105    5.11 Taxes  
105    5.12 ERISA Compliance   106    5.13 Subsidiaries; Equity Interests; Loan
Parties   107    5.14 Margin Regulations; Investment Company Act   107    5.15
Disclosure   108    5.16 Compliance with Laws   108    5.17 Intellectual
Property; Licenses, Etc   108    5.18 Solvency   108    5.19 Casualty, Etc   108
   5.20 Labor Matters   108    5.21 OFAC   109    5.22 Use of Proceeds   109   
5.23 Representations as to Foreign Obligors   109    5.24 Transactions
Representations   110    ARTICLE VI AFFIRMATIVE COVENANTS 6.01 Financial
Statements   111    6.02 Certificates; Other Information   112    6.03 Notices  
114    6.04 Payment of Obligations   115    6.05 Preservation of Existence, Etc
  115    6.06 Maintenance of Properties   115    6.07 Maintenance of Insurance  
115    6.08 Compliance with Laws   116    6.09 Books and Records   116   

 

-ii-



--------------------------------------------------------------------------------

6.10 Inspection Rights 116 6.11 Use of Proceeds 116 6.12 Covenant to Guarantee
Obligations and Give Security 116 6.13 Compliance with Environmental Laws 119
6.14 Further Assurances 119 6.15 Information Regarding Collateral 119 6.16
Post-Effective Date Obligations 119 6.17 Maintenance of Ratings 120 6.18
Post-Closing Date Obligations 120 6.19 The Scheme and Related Matters 121 6.20
Unrestricted Cash 123 ARTICLE VII NEGATIVE COVENANTS 7.01 Liens 123 7.02
Indebtedness 125 7.03 Investments 127 7.04 Fundamental Changes 128 7.05
Dispositions 130 7.06 Restricted Payments 131 7.07 Change in Nature of Business
132 7.08 Transactions with Affiliates 132 7.09 Burdensome Agreements 133 7.10
Use of Proceeds 133 7.11 Financial Covenants 133 7.12 Amendments of Organization
Documents 134 7.13 Accounting Changes 134 7.14 Prepayments, Etc. of Material
Junior Debt 134 7.15 Amendment, Etc. of Material Junior Debt 134 7.16 Sanctions
134 7.17 Pre Closing Date Covenants 135 ARTICLE VIII EVENTS OF DEFAULT AND
REMEDIES 8.01 Events of Default 135 8.02 Remedies upon Event of Default 137 8.03
Application of Funds 138 8.04 Collection Allocation Mechanism 139 ARTICLE IX
ADMINISTRATIVE AGENT 9.01 Appointment and Authority 141 9.02 Rights as a Lender
142 9.03 Exculpatory Provisions 142 9.04 Reliance by Administrative Agent 143
9.05 Delegation of Duties 143 9.06 Resignation of Administrative Agent 143 9.07
Non-Reliance on Administrative Agent and Other Lenders 144

 

-iii-



--------------------------------------------------------------------------------

9.08 No Other Duties, Etc. 145 9.09 Administrative Agent May File Proofs of
Claim 145 9.10 Collateral and Guarantee Matters 145 9.11 Secured Cash Management
Agreements and Secured Hedge Agreements 146 ARTICLE X MISCELLANEOUS 10.01
Amendments, Etc 147 10.02 Notices; Effectiveness; Electronic Communications 149
10.03 No Waiver; Cumulative Remedies; Enforcement 151 10.04 Expenses; Indemnity;
Damage Waiver 152 10.05 Payments Set Aside 154 10.06 Successors and Assigns 155
10.07 Treatment of Certain Information; Confidentiality 160 10.08 Right of
Setoff 161 10.09 Interest Rate Limitation 161 10.10 Counterparts; Integration;
Effectiveness 161 10.11 Survival of Representations and Warranties 162 10.12
Severability 162 10.13 Replacement of Lenders 162 10.14 Governing Law;
Jurisdiction; Etc. 163 10.15 WAIVER OF JURY TRIAL 164 10.16 No Advisory or
Fiduciary Responsibility 164 10.17 Electronic Execution of Assignments and
Certain Other Documents 165 10.18 USA PATRIOT Act 165 10.19 Judgment Currency
165 10.20 California Judicial Reference Provision 166 10.21 Parallel Debt
Obligations 166 10.22 Syndication and Takeover Code 166

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES 1.01 Mandatory Cost Formulae 2.01 Commitments and Applicable
Percentages 5.03 Certain Authorizations 5.08(b) Existing Liens 5.12(d) Pension
Plans 5.13 Subsidiaries and Other Equity Investments; Loan Parties 6.12
Guarantors 7.02 Existing Indebtedness 7.03 Existing Investments 7.05 Certain
Dispositions 10.02 Administrative Agent’s Office, Certain Addresses for Notices
EXHIBITS Form of A Committed Loan Notice B Swing Line Loan Notice C-1 Term Note
C-2 U.S. Revolving Credit Note C-3 Multicurrency Revolving Credit Note D
Compliance Certificate E-1 Assignment and Assumption E-2 Administrative
Questionnaire F Letter of Credit Reports G-1 Guarantee Agreement G-2 Company
Collateral Agreement G-3 New HoldCo Debenture H Mortgage I Perfection
Certificate J-1 Certain Opinion Matters J-2 Delaware Opinion Matters K-1
Designated Borrower Request and Assumption Agreement K-2 Designated Borrower
Notice L-1 United States Tax Compliance Certificate (For Non-U.S. Lenders That
Are Not Partnerships For U.S. Federal Income Tax Purposes) L-2 United States Tax
Compliance Certificate (For Foreign Participants That Are Not Partnerships For
U.S. Federal Income Tax Purposes) L-3 United States Tax Compliance Certificate
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes) L-4 United States Tax Compliance Certificate (For Non-U.S. Lenders
That Are Partnerships For U.S. Federal Income Tax Purposes) M Solvency
Certificate N Auction Procedures

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of April 22, 2015, among
ARRIS GROUP, INC (the “Company”), ARRIS ENTERPRISES, INC. (“Enterprises”),
Archie ACQ Limited, a private limited company formed under the laws of England
and Wales which is intended to be reregistered as a public limited company (“New
HoldCo”), certain Subsidiaries of the Reporting Company party hereto pursuant to
Section 2.18 (each a “Designated Borrower” and, together with the Company and
New HoldCo, the “Borrowers” and, each a “Borrower”), each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”) and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.

PRELIMINARY STATEMENTS:

New HoldCo intends to directly or indirectly acquire (the “Acquisitions”)
pursuant to the Offer Documents or Scheme Documents, as applicable (each as
defined below) (a) all of the outstanding equity interests of Pace plc, a public
limited company incorporated under the laws of England and Wales (“Perry”, the
“Target” or the “Acquired Business”) which are subject to the Scheme or Takeover
Offer (as the case may be) for consideration in cash (the “Cash Consideration”)
and newly issued ordinary shares of New HoldCo, which acquisition will be
effected pursuant to a Scheme or a Takeover Offer (each, as defined below) (the
“Perry Acquisition”), and (b) all of the outstanding capital stock of the
Company for consideration consisting of newly issued ordinary shares of New
HoldCo, which acquisition will be effected pursuant to a merger of a newly
created indirect Subsidiary of New HoldCo organized under the laws of Delaware
(“Company Merger Sub”) with and into the Company, with the Company as the
surviving company (the “Company Merger”). The transactions set forth in the
paragraph above and, the referencing of the Existing Credit Agreement and the
Perry Refinancing (as such terms are defined below) are collectively referred to
as the “Transaction”.

In furtherance of the foregoing, the Borrowers have requested that the Lenders
provide a term A loan facility, a term B loan facility, a term A-1 loan
facility, a Dollar revolving credit facility and a multicurrency revolving
credit facility, and the Lenders have indicated their willingness to lend and
the L/C Issuers have indicated their willingness to issue letters of credit, in
each case, on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acceptance Condition” means, in respect of a Takeover Offer, the condition to
the Takeover Offer relating to the level of acceptances of the Takeover Offer
which must be secured to declare the Takeover Offer unconditional as to
acceptances (as set out in the Offer Press Announcement), being acceptances in
respect of such number of Perry Shares to which the Takeover Offer relates that,
when aggregated with all Perry Shares to which the Takeover Offer relates
(excluding shares held in treasury) directly or indirectly acquired by New
HoldCo, represent at least 90% of the Perry Shares to which the Takeover Offer
relates (excluding any shares held in treasury). “Shares to which the Takeover
Offer relates” shall be construed in accordance with Chapter 3 of Part 28 of the
UK Companies Act.



--------------------------------------------------------------------------------

“Acquisitions” has the meaning specified in the Preliminary Statements.

“Acquisition Consideration” means, with respect to any Specified Acquisition,
the aggregate cash and non-cash consideration for such Specified Acquisition.
The “Acquisition Consideration” for any Specified Acquisition expressly includes
Indebtedness assumed in such Specified Acquisition and the good faith estimate
by the Reporting Company of the maximum amount of any deferred purchase price
obligations (including earn-out payments) incurred in connection with such
Specified Acquisition. The “Acquisition Consideration” for any Specified
Acquisition expressly excludes (a) Equity Interests of the Reporting Company
issued to the seller as consideration for such Specified Acquisition and (b) the
Net Cash Proceeds of the sale or issuance of Equity Interests by the Reporting
Company to the extent such Specified Acquisition is made within ninety days of
the receipt of such Net Cash Proceeds by the Reporting Company.

“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Administrative Agent in consultation with the
Company, be in the form of an amendment and restatement of this Agreement)
providing for any Extended Term Loans and/or Extended Revolving Credit
Commitments pursuant to Section 2.14 or Refinancing Term Loans and/or
Replacement Revolving Credit Commitments pursuant to Section 2.19, which shall
be consistent with the applicable provisions of this Agreement and otherwise
satisfactory to the parties thereto. Each Additional Credit Extension Amendment
shall be executed by the Administrative Agent, the L/C Issuers and/or the Swing
Line Lender (to the extent Section 10.01 would require the consent of the L/C
Issuers and/or the Swing Line Lender, respectively, for the amendments effected
in such Additional Credit Extension Amendment), the Loan Parties and the other
parties specified in the applicable Section of this Agreement (but not any other
Lender). Any Additional Credit Extension Amendment may include conditions for
delivery of opinions of counsel and other documentation consistent with the
conditions in Section 4.01, 4.02 or 4.03 to the extent reasonably requested by
the Administrative Agent or the other parties to such Additional Credit
Extension Amendment.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“All-in Yield” means, as to any Indebtedness, the effective interest rate with
respect thereto as reasonably determined by the Administrative Agent in
consultation with the Company taking into account the interest rate, margin,
original issue discount, upfront fees and “eurodollar rate floors” or “base rate
floors”; provided that (i) original issue discount and upfront fees shall be
equated to interest rate assuming

 

2



--------------------------------------------------------------------------------

a four-year life to maturity of such Indebtedness and (ii) customary
arrangement, structuring, underwriting, amendment or commitment fees paid solely
to the applicable arrangers or agents with respect to such Indebtedness shall be
excluded.

“Alternative Currency” means each of Euro, Sterling, Yen and each other currency
(other than Dollars) that is approved in accordance with Section 1.08.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Alternative Currency Sublimit” means an amount equal to $35,000,000. The
Alternative Currency Sublimit is part of, and not in addition to, the Aggregate
Commitments.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Reporting Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption

“Applicable Fee Rate” means, at any time, in respect of each of the Revolving
Credit Facilities, (a) from the Closing Date to the date on which the
Administrative Agent receives a Compliance Certificate pursuant to
Section 6.02(b) for the fiscal quarter in which the Closing Date occurs, the
applicable percentage per annum set forth below determined by reference to the
Consolidated Net Leverage Ratio (calculated on a Pro Forma Basis after giving
effect to the Transaction as set forth in a certificate delivered by the
Reporting Company) and (b) thereafter, the applicable percentage per annum set
forth below determined by reference to the Consolidated Net Leverage Ratio as
set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b):

 

Applicable Fee Rate

Pricing

Level

  

Consolidated

Net Leverage Ratio

  

Commitment

Fee

1    >4.00:1    0.50% 2    >3.25:1 but £ 4.00:1    0.50% 3    >2.50:1 but £
3.25:1    0.40% 4    £ 2.50:1    0.35%

Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Consolidated Net Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Revolving Lenders, Pricing Level 1 shall apply
as of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered.

“Applicable Percentage” means (a) in respect of the Term A Facility, with
respect to any Term A Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A Facility represented by (i) on or prior to
the Closing Date, such Term A Lender’s Term A Commitment at such time, subject
to adjustment as provided in Section 2.17, and (ii) thereafter, the principal
amount of such Term A Lender’s Term A Loans at such time, (b) in respect of the
Term B Facility, with respect to any Term B Lender at any time, the percentage
(carried out to the ninth decimal place) of the Term B Facility represented by
(i) on or prior to the Closing Date, such Term B Lender’s Term B Commitment at
such

 

3



--------------------------------------------------------------------------------

time, subject to adjustment as provided in Section 2.17, and (ii) thereafter,
the principal amount of such Term B Lenders Term B Loans at such time, (c) in
respect of the Term A-1 Facility, with respect to any Term A-1 Lender at any
time, the percentage (carried out to the ninth decimal place) of the Term A-1
Facility represented by (i) on or prior to the Closing Date, such Term A-1
Lender’s Term A-1 Commitment at such time, subject to adjustment as provided in
Section 2.17, and (ii) thereafter, the sum of the unused Term A-1 Commitment and
the principal amount of such Term A-1 Lenders Term A-1 Loans at such time and
(d) in respect of any Revolving Credit Facility, with respect to any Revolving
Credit Lender at any time, the percentage (carried out to the ninth decimal
place) of such Revolving Credit Facility represented by such Revolving Credit
Lender’s Revolving Credit Commitment with respect to such Revolving Credit
Facility at such time, subject to adjustment as provided in Section 2.17. If the
commitment of each Revolving Credit Lender under a Revolving Credit Facility to
make Revolving Credit Loans and the obligation of the L/C Issuers to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, or if the
Revolving Credit Commitments under a Revolving Credit Facility have expired,
then the Applicable Percentage of each Revolving Credit Lender in respect of
such Revolving Credit Facility shall be determined based on the Applicable
Percentage of such Revolving Credit Lender in respect of such Revolving Credit
Facility most recently in effect, giving effect to any subsequent assignments.
The initial Applicable Percentage of each Lender in respect of each Facility is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

“Applicable Rate” means (a) in respect of the Term A Facility, the Term A-1
Facility and any Revolving Credit Facility, (i) from the Closing Date to the
date on which the Administrative Agent receives a Compliance Certificate
pursuant to Section 6.02(b) for the fiscal quarter in which the Closing Date
occurs, the applicable percentage per annum set forth below determined by
reference to the Consolidated Net Leverage Ratio (calculated on a Pro Forma
Basis after giving effect to the Transaction as set forth in a certificate
delivered by the Reporting Company) and (ii) thereafter, the applicable
percentage per annum set forth below determined by reference to the Consolidated
Net Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(b):

 

Applicable Rate

Pricing

Level

  

Consolidated

Net Leverage Ratio

  

Eurocurrency Rate

(Letters of Credit)

  

Base Rate

1    >4.00:1    2.50%    1.50% 2    >3.25:1 but £ 4.00:1    2.25%    1.25% 3   
>2.50:1 but £ 3.25:1    2.00%    1.00% 4    £2.50:1    1.75%    0.75%

and (b) in respect of the Term B Facility, (i) from the Closing Date to the date
on which the Administrative Agent receives a Compliance Certificate pursuant to
Section 6.02(b) for the fiscal quarter in which the Closing Date occurs, the
applicable percentage per annum set forth below determined by reference to the
Consolidated Net Leverage Ratio (calculated on a Pro Forma Basis after giving
effect to the Transaction as set forth in a certificate delivered by the
Reporting Company) and (ii) thereafter, the applicable percentage per annum set
forth below determined by reference to the Consolidated Net Leverage Ratio as
set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b):

 

Applicable Rate

Pricing

Level

  

Consolidated

Net Leverage Ratio

  

Eurocurrency Rate

  

Base Rate

1    >2.50:1    2.75%    1.75% 2    £2.50:1    2.50%    1.50%

 

4



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Lenders, Pricing Level 1 shall apply in respect of the
Term A Facility, the Term A-1 Facility, the Term B Facility and each Revolving
Credit Facility as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall remain in
effect until the date on which such Compliance Certificate is delivered.

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the applicable Revolving Credit Facility at such time.

“Applicable Term A-1 Percentage” means with respect to any Term A-1 Lender at
any time, such Term A-1 Lender’s Applicable Percentage in respect of the
applicable Term A-1 Facility at such time.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Appropriate Lender” means, at any time, (a) with respect to any of the Term A
Facility, the Term B Facility, the Term A-1 Facility, the U.S. Revolving Credit
Facility or the Multicurrency Revolving Credit Facility, a Lender that has a
Commitment with respect to such Facility or holds a Term A Loan, a Term B Loan,
a Term A-1 Loan, a U.S. Revolving Credit Loan or a Multicurrency Revolving
Credit Loan, respectively, at such time, (b) with respect to the Letter of
Credit Sublimit, (i) each L/C Issuer and (ii) if any Letters of Credit have been
issued pursuant to Section 2.03(a), the Multicurrency Revolving Credit Lenders
and (c) with respect to the Swing Line Sublimit, (i) the Swing Line Lender and
(ii) if any Swing Line Loans are outstanding pursuant to Section 2.04(a), the
Multicurrency Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated in its
capacity as lead arranger and book manager.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.

 

5



--------------------------------------------------------------------------------

“Auction” has the meaning specified in Section 10.06(b)(v).

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2014 and
the related consolidated statements of operations, shareholders’ equity and cash
flows for such fiscal year of the Company and its Subsidiaries, including the
notes thereto, and (ii) the audited combined balance sheet of the Acquired
Business for the fiscal year ended December 31, 2014, and the related combined
statements of operations, business equity and cash flows for such fiscal year of
the Acquired Business, including the notes thereto.

“Available ECF Amount” means, on any date, an amount determined on a cumulative
basis equal to the Available ECF Percentage of Excess Cash Flow for each year,
commencing with the fiscal year ending December 31, 2013 and ending thereafter
with the fiscal year of the Reporting Company most recently ended prior to such
date for which financial statements and a Compliance Certificate have been
delivered pursuant to Section 6.01(a) and Section 6.02(b) to the extent Not
Otherwise Applied.

“Available ECF Percentage” means, for any fiscal year, 50%; provided that if the
Consolidated Net Leverage Ratio for such fiscal year is less than or equal to
(i) 2.50 to 1.00 but greater than 2.00 to 1.00, such percentage shall be 75% and
(ii) less than or equal to 2.00 to 1.00, such percentage shall be 100%.

“Availability Period” means, (x) in respect of each Revolving Credit Facility,
the period from and including the Closing Date to the earliest of (i) the
Maturity Date for such Revolving Credit Facility, (ii) the date of termination
of the Revolving Credit Commitments under such Revolving Credit Facility
pursuant to Section 2.06, (iii) in the case of the Multicurrency Revolving
Credit Facility the date of termination of the commitment of each Multicurrency
Revolving Credit Lender to make Multicurrency Revolving Credit Loans and of the
obligation of each L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02, and (iv) in the case of the U.S. Revolving Credit Facility, the
date of termination of the commitment of each U.S. Revolving Credit Lender to
make U.S. Revolving Credit Loans pursuant to Section 8.02 and (y) in respect of
the Term A-1 Facility, the period from and including the Closing Date to the
earlier of (i) the Certain Funds Termination Date, (ii) the Maturity Date of the
Term A-1 Facility, (iii) the date of termination of the Term A-1 Commitments
pursuant to Section 2.06 and (iv) date of termination of the Commitment of each
Term A-1 Lender to make Term A-1 Loans pursuant to Section 8.02.”Bank of
America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. Notwithstanding the
foregoing, the Base Rate with respect to the Term B Facility shall not be less
than 1.75%.

“Base Rate Loan” means a Revolving Credit Loan, a Term A Loan, a Term B Loan or
a Term A-1 Loan that bears interest based on the Base Rate.

 

6



--------------------------------------------------------------------------------

“Borrower” has the meaning specified in the introductory paragraph hereto and
includes Lux Borrower.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, a Term A
Borrowing, a Term B Borrowing or a Term A-1 Borrowing, as the context may
require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan or any Loan to New HoldCo, means any such day
that is also a London Banking Day;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“CAM Exchange” means the exchange of the Revolving Credit Lenders’ interests as
provided in Section 8.04.

“CAM Exchange Date” means the date on which (a) any event referred to in
Section 8.01(f) or (g) shall occur in respect of any Borrower or (b) an
acceleration of the maturity of the Loans pursuant to Section 8.02 shall occur.

“CAM Percentage” means, as to each Revolving Credit Lender, a fraction,
expressed as a decimal, of which (a) the numerator shall be the aggregate Dollar
Equivalent of the sum of (i) the Specified Obligations owed to such Revolving
Credit Lender and (ii) such Revolving Credit Lender’s participations in undrawn
amounts of Letters of Credit and in Swingline Loans, in each case immediately
prior to the CAM Exchange Date, and (b) the denominator shall be the aggregate
Dollar Equivalent of the sum of (i) the Specified Obligations owed to all the
Revolving Credit Lenders and (ii) the aggregate undrawn amount of all
outstanding Letters of Credit and of all outstanding Swingline Loans, in each
case immediately prior to the CAM Exchange Date.

 

7



--------------------------------------------------------------------------------

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations). For purposes of this definition, the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the gross amount by which such purchase price
exceeds the credit granted by the seller of such equipment for the equipment
being traded in at such time or the amount of such insurance proceeds, as the
case may be.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateral Account” means a blocked, non-interest bearing deposit account
of one or more of the Loan Parties at Bank of America in the name of the
Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or Swing
Line Lender (as applicable) and the Lenders, as collateral for L/C Obligations,
Obligations in respect of Swing Line Loans, or obligations of Lenders to fund
participations in respect of either thereof (as the context may require), cash
or deposit account balances or, if the Administrative Agent, the L/C Issuer or
Swing Line Lender shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to
(a) the Administrative Agent and (b) the L/C Issuers or the Swing Line Lender
(as applicable). “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Consideration” has the meaning specified in the Preliminary Statements.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Reporting Company of any of its Subsidiaries:

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and

 

8



--------------------------------------------------------------------------------

(d) Investments, classified in accordance with GAAP as current assets of the
Reporting Company or any of its Subsidiaries, in money market investment
programs registered under the Investment Company Act of 1940, which are
administered by financial institutions that have the highest rating obtainable
from either Moody’s or S&P, and the portfolios of which are limited solely to
Investments of the character, quality and maturity described in clauses (a),
(b) and (c) of this definition.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
purchasing card, electronic funds transfer and other cash management
arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Certain Funds Default” means an Event of Default during the Certain Funds
Period arising from any of the following in respect of the Borrowers and Persons
that are required to be Guarantors (but excluding any Immaterial Subsidiaries)
on the Closing Date only:

(a) Section 8.01(a) (except to the extent arising as a failure to pay
indemnities);

(b) Section 8.01(d)(i) as it relates to a Certain Funds Representation;

(c) Sections 8.01(c) as they relate to the failure to perform any of the
following covenants: (i) Section 6.05(a), 6.11 or 6.19 (other than paragraphs
(e) and (j) thereof) and (ii) Section 7.01, 7.02, 7.03, 7.05, 7.06, or 7.17;

(d) Section 8.01(f) or (g) in relation to any Loan Party, but excluding, in
relation to involuntary proceedings, any Event of Default caused by a frivolous
or vexatious (and in either case, lacking in merit) action, proceeding or
petition in respect of which no order or decree in respect of such involuntary
proceeding shall have been entered; or

(e) Section 8.01(j) or (l).

“Certain Funds Loan” has the meaning given to that term in Section 4.04.

“Certain Funds Period” means the period commencing on the Effective Date and
ending on the Certain Funds Termination Date.

 

9



--------------------------------------------------------------------------------

“Certain Funds Purposes” means:

(a) where the Perry Acquisition proceeds by way of a Scheme:

(i) payment (directly or indirectly) of the Cash Consideration payable by New
HoldCo to the holders of the Scheme Shares in consideration of such Scheme
Shares being acquired by New HoldCo; and

(ii) financing (directly or indirectly) the Cash Consideration payable to
holders of options or awards to acquire Perry Shares pursuant to any proposal in
respect of such options or awards pursuant to the City Code or the Perry
Acquisition; or

(b) where the Perry Acquisition proceeds by way of a Takeover Offer:

(i) payment (directly or indirectly) of all or part of the cash price payable by
New HoldCo to the holders of the Perry Shares subject to the Takeover Offer in
consideration of the acquisition of such Perry Shares pursuant to the Takeover
Offer;

(ii) payment (directly or indirectly) of the cash consideration payable to the
holders of Perry Shares pursuant to the operation by New HoldCo of the
procedures contained in sections 979 and 983 of the UK Companies Act; and

(iii) financing (directly or indirectly) the consideration payable to the
holders of options or awards to acquire Perry Shares pursuant to any proposal in
respect of such options or awards pursuant to the Perry Acquisition or as
required by the City Code;

(c) in all cases to refinance the Existing Perry Indebtedness, to refinance the
Indebtedness of the Company under the Existing Credit Agreement and to pay fees
and expenses in connection with the Perry Acquisition.

“Certain Funds Representations” means, with respect to the Borrowers and
entities that are required to be Guarantors on the Closing Date, each of the
following: (1) Sections 5.01(a) and (b); (2) Sections 5.02(a), (b)(ii) and (c);
(3) Section 5.03 (but only as it relates to receipt of required Governmental
Authorities as of the Closing Date) and Section 5.04; (4) Section 5.18;
(5) Section 5.22; (6) the final sentence of Section 5.21(a), Section 5.21(b) and
Section 5.21(c); and (7) Section 5.24(a), (b) and (c) (but only to the extent
they relate to the then current actual method of the Perry Acquisition and
subject to any waiver or requirement of the Panel).

“Certain Funds Termination Date” means the earlier to occur of (a) the date, if
any, on which a Mandatory Cancellation Event occurs or exists (for the avoidance
of doubt, on such date but immediately after the relevant Mandatory Cancellation
Event occurs or first exists) and (b) October 31, 2016.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code with respect to a U.S. Borrower; provided that (i) the Lux Borrower
and its Subsidiaries and, prior to the Company Merger, New HoldCo and any of its
Subsidiaries shall not be treated as CFCs for these purposes.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

10



--------------------------------------------------------------------------------

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Reporting Company
entitled to vote for members of the board of directors or equivalent governing
body of the Reporting Company on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right);

(b) the Reporting Company shall cease, directly or indirectly, to own and
control beneficially all of the Equity Interests (free of Liens other than Liens
in favor of the Secured Parties and non-consensual Liens) in the Designated
Borrowers, or following the Company Merger, New HoldCo shall cease, directly or
indirectly to own and control beneficially all of the Equity Interests in the
Company, any Designated Borrower and Perry; or

(c) a “change of control” or any comparable term under, and as defined in any
Material Junior Debt or any agreement governing any of the foregoing shall have
occurred;

provided that the Company Merger and the Acquisitions, and the transactions
contemplated thereby, shall be deemed not to be a Change of Control.

“City Code” means the City Code on Takeovers and Mergers.

“Clean-up Date” has the meaning specified in Section 8.02.

“Closing Date” means the first date that all the conditions in Section 4.02 are
satisfied or waived in accordance with the terms of this Agreement and the
initial Loans are made under this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral” and “Mortgaged Property” or “Trust
Property” or other similar term referred to in the Collateral Documents and all
of the other property that is or is intended under the terms of the Collateral
Documents to be subject to Liens in favor of the Administrative Agent for the
benefit of the Secured Parties.

“Collateral Documents” means, collectively, the Company Collateral Agreement,
the New HoldCo Debenture, the Mortgage, collateral assignments, supplements to
the Company Collateral Agreement, security agreements, pledge agreements or
other similar agreements delivered to the Administrative Agent pursuant to
Section 6.12, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties.

“Commencement Date” has the meaning specified in Section 2.09(a)(iii).

 

11



--------------------------------------------------------------------------------

“Commitment” means a Term A Commitment, a Term B Commitment, a Term A-1
Commitment, a Multicurrency Revolving Credit Commitment or a U.S. Revolving
Credit Commitment, as the context may require.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning specified in the Preliminary Statements.

“Company Collateral Agreement” means the Collateral Agreement to be executed and
delivered by the Company, New Holdco and certain Domestic Subsidiaries of the
Company substantially in the form of Exhibit G-2.

“Company Merger” has the meaning specified in the Preliminary Statements.

“Company Merger Agreement” means the agreement and plan of merger dated as of
April 22, 2015 among the Company, New HoldCo and certain other parties relating
to the Company Merger.

“Company Merger Sub” has the meaning specified in the Preliminary Statements.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDA” means, for any period for the Reporting Company and its
Subsidiaries, the sum of (a) Consolidated Net Income for such period, plus
(b) without duplication and (except for items added back pursuant to clause
(b)(viii) below) to the extent deducted in determining such Consolidated Net
Income for such period, the sum of (i) consolidated interest expense for such
period, (ii) consolidated income tax expense for such period, (iii) all amounts
attributable to depreciation and amortization (including amortization of
deferred financing fees) for such period, (iv) costs, fees, expenses or premiums
paid during such period in connection with (A) the Transaction and
(B) amendments, waivers or modifications of the Loan Documents or Permitted
Refinancing of any of the foregoing, (v) unusual or non-recurring charges for
such period, including restructuring charges or reserves, integration costs or
reserves, severance, relocation costs and one-time compensation charges
(including without limitation retention bonuses) and other costs relating to the
closure of facilities or impairment of facilities, provided that the aggregate
amount added back pursuant to this clause (v) shall not exceed (A) for any
Measurement Period ending on or before December 31, 2014, 12.5% of Consolidated
EBITDA, (B) for any Measurement Period ending thereafter and on or before
December 31, 2015, 10% of Consolidated EBITDA and (C) for any Measurement Period
ending thereafter, 5% of Consolidated EBITDA (calculated, in each case, prior to
giving effect to any adjustment pursuant to this clause (v)), (vi) costs, fees
and expenses incurred during such period in connection with Permitted
Acquisitions (whether or not consummated), other Investments consisting of
acquisitions of assets or equity constituting a business unit, line of business,
division or entity (whether or not consummated) and permitted Dispositions
(whether or not consummated), other than Dispositions effected in the ordinary
course of business, (vii) non-cash charges (other than (x) the write-down of
current assets, (y) accrual of liabilities in the ordinary course of business
and (z) any non-cash charge representing an accrual or reserve for cash expenses
in a future period) for such period, including non-cash charges related to
pension terminations and the effects of the application of purchase accounting
principles, (viii) reserves for legal settlements made during such

 

12



--------------------------------------------------------------------------------

period in an amount not to exceed $25,000,000 for such period and (ix) cost
savings, operating expense reductions, operating improvements and synergies for
such period determined in accordance with Section 1.10(c) and 1.10(e); provided
that the aggregate amount of such items added back pursuant to this clause
(ix) for any period shall not exceed (A) for any Measurement Period ending on or
before December 31, 2014, 12.5% of Consolidated EBITDA, (B) for any Measurement
Period ending thereafter and on or before December 31, 2015, 10% of Consolidated
EBITDA and (C) for any Measurement Period ending thereafter, 5% of Consolidated
EBITDA (calculated, in each case, prior to giving effect to any adjustment
pursuant to this clause (ix)), minus (c) without duplication, (i) all cash
payments made during such period on account of non-cash charges added back
pursuant to clause (b)(vii) above in a previous period and (ii) to the extent
included in determining such Consolidated Net Income, any unusual or
non-recurring gains and all non-cash items of income for such period; all
determined on a consolidated basis in accordance with GAAP.

For any fiscal quarter ending on or prior to the Closing Date, Consolidated
EBITDA shall be calculated on a combined basis for the Company and its
Subsidiaries and Acquired Business in a manner consistent with the calculation
of Consolidated EBITDA for the fiscal quarters described in the preceding
sentence, with the Consolidated EBITDA of the Acquired Business for each such
quarter being as reasonably determined by the Reporting Company and the
Administrative Agent.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Reporting Company and its Subsidiaries on a consolidated basis, the sum of
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (including standby letters of credit
but excluding trade or commercial letters of credit which are fully repaid
within 10 days of being drawn upon), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, (d) all obligations in respect of the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business), (e) all Attributable Indebtedness
and (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Reporting Company or any Subsidiary.

“Consolidated Group” means the Reporting Company and its Subsidiaries.

“Consolidated Interest Charges” means, for any Measurement Period, the sum
(without duplication) of (a) all interest, premium payments, debt discount,
fees, charges and related expenses in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case paid in cash and to the extent treated as interest in
accordance with GAAP, (b) all interest paid in cash with respect to discontinued
operations and (c) the cash portion of rent expense under Capitalized Leases
that is treated as interest in accordance with GAAP, in each case, of or by the
Reporting Company and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period; provided that: (a) for purposes of
determining Consolidated Interest Charges for the first fiscal quarter ending
after the Closing Date, such amount for the Measurement Period then ended shall
equal such item for the fiscal quarter then ended multiplied by four, (b) for
purposes of determining Consolidated Interest Charges for the second fiscal
quarter ending after the Closing Date, such amount for the Measurement Period
than ended shall equal such item for the two fiscal quarters then ended
multiplied by two and (c) for purposes of determining Consolidated Interest
Charges for the third fiscal quarter ending after the Closing Date, such amount
for the Measurement Period then ended shall equal such item for the three fiscal
quarters then ended multiplied by 4/3.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges, in
each case, of or by the Reporting Company and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period.

 

13



--------------------------------------------------------------------------------

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Reporting Company and its Subsidiaries on a consolidated basis
for the most recently completed Measurement Period; provided that Consolidated
Net Income shall exclude (a) extraordinary gains and extraordinary losses for
such Measurement Period, (b) the net income of any Subsidiary during such
Measurement Period to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary of such income is not permitted by
operation of the terms of its Organization Documents or any agreement,
instrument or Law applicable to such Subsidiary during such Measurement Period,
except that the Reporting Company’s equity in any net loss of any such
Subsidiary for such Measurement Period shall be included in determining
Consolidated Net Income, and (c) any income (or loss) for such Measurement
Period of any Person if such Person is not a Subsidiary, except that the
Reporting Company’s equity in the net income of any such Person for such
Measurement Period shall be included in Consolidated Net Income up to the
aggregate amount of cash actually distributed by such Person during such
Measurement Period to the Reporting Company or a Subsidiary as a dividend or
other distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to the Reporting Company as described in clause (b) of this proviso).

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date less Unrestricted
Cash in an amount not to exceed $200,000,000 to (b) Consolidated EBITDA of the
Reporting Company and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period.

“Consolidated Total Assets” means the total assets of the Reporting Company and
its Subsidiaries on a consolidated basis, as shown on the Reporting Company’s
financial statements prepared in accordance with GAAP.

“Consolidated Total Tangible Assets” means Consolidated Total Assets less
intangible assets of the Reporting Company and its Subsidiaries on a
consolidated basis as determined in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Court” means the High Court of Justice in England and Wales.

“Court Meeting” means the meeting or meetings of Scheme Shareholders (or any
adjournment thereof) to be convened by order of the Court under section 896(1)
of the UK Companies Act for the purposes of considering and, if thought fit,
approving the Scheme.

“Court Order” means the court order sanctioning the Scheme under section 899(1)
of the UK Companies Act.

 

14



--------------------------------------------------------------------------------

“Credit Agreement Refinancing Facilities” means (a) with respect to any tranche
of Revolving Credit Commitments or Revolving Credit Loans, Replacement Revolving
Commitments or Replacement Revolving Loans and (b) with respect to any tranche
of Term Loans, Refinancing Term Loans.

“Credit Agreement Refinancing Facility Lenders” means a Lender with a
Replacement Revolving Credit Commitment or outstanding Refinancing Term Loans.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“CTA” means the Corporation Tax Act 2009 of the United Kingdom.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans under the Term B Facility
plus (iii) 2% per annum; provided, however, that with respect to a Eurocurrency
Rate Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Reporting Company in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Reporting Company, the Administrative Agent, the L/C Issuer or the
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Reporting
Company, to confirm in writing to the Administrative Agent and the Reporting
Company that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Reporting Company) ), or (d) has, or has a direct or indirect
parent company that has, after the date hereof, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender

 

15



--------------------------------------------------------------------------------

solely by virtue of the ownership or acquisition of any Equity Interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.17(b)) as of the
date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Reporting Company, the L/C Issuer, the Swing Line Lender and each other Lender
promptly following such determination.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

“Designated Borrower Notice” has the meaning specified in Section 2.18(b).

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.18(b).

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding, for purposes hereof, any sale, transfer or
other disposition, in a single or related series of transactions, of property
having an aggregate fair value of $10,000,000 or less per transaction or series
of transactions.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Domestic Loan Party” means any Loan Party that is organized in or under the
laws of the United States, any state thereof or the District of Columbia.

“Domestic Subsidiary” means any Subsidiary that is organized in or under the
laws of the United States, any state thereof or the District of Columbia.

“DTTP Filing” means an HM Revenue & Customs Form DTTP2 duly completed and filed
by the relevant UK Loan Party, which contains the scheme reference number and
jurisdiction of tax residence of the relevant UK Treaty Lender and which is
filed with HM Revenue & Customs within 30 days of (i) the date of this
Agreement, in the case of a UK Treaty Lender that becomes a Lender on the date
of this Agreement or (ii) the date on which the Company or the relevant Loan
Party receives notice of such details from the relevant UK Treaty Lender, in any
other case.

 

16



--------------------------------------------------------------------------------

“DTTP Passport” means a passport issued to a UK Treaty Lender under the DTTP
Scheme.

“DTTP Scheme” means the HM Revenue & Customs Double Taxation Treaty Passport
Scheme in the UK.

“Effective Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived by the Administrative Agent.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Enterprises” has the meaning specified in the introductory paragraph hereto

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, agreements or governmental restrictions relating to pollution or the
protection of the Environment or of human health (to the extent related to
exposure to Hazardous Materials), including those relating to the manufacture,
generation, handling, transport, storage, treatment, Release or threat of
Release of Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Reporting Company, any other Loan Party or any
of their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code solely for purposes of
provisions relating to Section 412 of the Code).

 

17



--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Reporting Company or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which such
entity was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or
a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Reporting
Company or any ERISA Affiliate from a Multiemployer Plan or the receipt by the
Reporting Company or any ERISA Affiliate of notification that a Multiemployer
Plan is in reorganization or the imposition of additional liability with respect
to a Multiemployer Plan upon the Reporting Company or any ERISA Affiliate under
Section 305 of ERISA; (d) the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination under
Section 4041 of ERISA; (e) the institution by the PBGC of proceedings to
terminate a Pension Plan; (f) a Pension Plan’s actuary or legal counsel advises
the Reporting Company or any ERISA Affiliate that an event has occurred or
condition exists which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment by the PBGC of a trustee to administer, any
Pension Plan; (g) the determination by the Reporting Company or any ERISA
Affiliate that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Reporting Company or any ERISA
Affiliate with respect to any employee pension benefit plan within the meaning
of Section 3(2) of ERISA (other than a multiemployer plan described in
Section 3(37) of Section 4001(a)(3) of ERISA) that is subject to Title IV of
ERISA and to which the Company or any ERISA Affiliate has any actual or
contingent liability; or (i) a failure by the Reporting Company or any ERISA
Affiliate to meet all applicable requirements under the Pension Funding Rules in
respect of a Pension Plan, whether or not waived, or the failure by the
Reporting Company or any ERISA Affiliate to make any required contribution to a
Multiemployer Plan.

“Euro” and “€” mean the single currency of the Participating Member States.

“Eurocurrency Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan, the rate
per annum equal to (x) the ICE Benchmark Administration Limited LIBOR Rate or
the successor thereto if the ICE Benchmark Administration Limited is no longer
making a LIBOR rate available (“LIBOR”), as published by Reuters (or such other
commercially available source providing quotations of LIBOR as may be designated
by the Administrative Agent from time to time) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period or (y) if
such rate is not available at such time for any reason, the rate per annum
determined by the Administrative Agent to be the rate at which deposits in the
relevant currency for delivery on the first day of such Interest Period in Same
Day Funds in the approximate amount of the Eurocurrency Rate Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by Bank of America’s London Branch (or other Bank of America branch
or Affiliate) to major banks in the London or other offshore interbank market
for such currency at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period; provided,
however, that for purposes of the Term B Facility only, the Eurocurrency Rate
shall never be lower than 0.75%; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time
determined two London Banking Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,

 

18



--------------------------------------------------------------------------------

the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at the date and time of determination.

“Eurocurrency Rate Loan” means a Revolving Credit Loan, a Term A Loan, a Term B
Loan or a Term A-1 Loan that bears interest at a rate based on clause (a) of the
definition of “Eurocurrency Rate”. Eurocurrency Rate Loans may be denominated in
Dollars or in an Alternative Currency. All Loans denominated in an Alternative
Currency must be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any fiscal year of the Reporting Company, the
excess of (a) the sum, without duplication, of (i) Consolidated EBITDA for such
fiscal year, and (ii) to the extent received in cash and deducted from the
calculation of Consolidated EBITDA for such fiscal year, all gains or other
amounts identified in clause (c)(ii) of the definition thereof for such fiscal
year less (b) the sum, without duplication, of (i) the amount of any taxes
payable in cash by the Reporting Company and its Subsidiaries with respect to
such fiscal year, (ii) Consolidated Interest Charges for such fiscal year paid
in cash, (iii) Capital Expenditures made in cash during such fiscal year, except
to the extent financed with the proceeds of Indebtedness (other than Revolving
Credit Loans to the extent such Revolving Credit Loans are repaid during such
fiscal year), equity issuances, casualty proceeds, condemnation proceeds or
other proceeds that would not be included in Consolidated EBITDA, (iv) cash
consideration in an aggregate amount not to exceed $100,000,000 paid during such
period to make (and (x) transaction expenses incurred in connection with and
(y) amounts paid in cash in respect of earn-out arrangements in connection with)
any Permitted Acquisitions and Investments in joint ventures, except to the
extent financed with the proceeds of Indebtedness (other than Revolving Credit
Loans to the extent such Revolving Credit Loans are repaid during such fiscal
year), equity issuances, casualty proceeds, condemnation proceeds or other
proceeds that would not be included in Consolidated EBITDA, (v) permanent
repayments of Indebtedness (other than (x) prepayments of Loans under
Section 2.05(a) or Section 2.05(b) and (y) prepayment of any Material Junior
Debt) made in cash by the Reporting Company or any of its Subsidiaries during
such fiscal year, but only to the extent that the Indebtedness so prepaid by its
terms cannot be reborrowed or redrawn and such prepayments do not occur in
connection with a refinancing of all or any portion of such Indebtedness and
(vi) the sum of, in each case, to the extent paid in cash and added back in the
calculation of Consolidated EBITDA for such fiscal year, all fees, costs,
expenses, charges, proceeds or other amounts identified in clauses (b)(iv), (v),
(vi) and (viii) of the definition thereof.

“Excluded Foreign Subsidiary” means any Foreign Subsidiary of the Reporting
Company other than Subsidiaries organized under a Loan Party Jurisdiction.

“Excluded Property” means (i) interests in real property leased, subleased or
licensed to any of the Loan Parties, (ii) real property owned by the Loan
Parties (other than the Horsham Property and fixtures and real property
interests if a security interest therein may be perfected by filing an “all
assets” UCC financing statement), (iii) interests in partnerships, joint
ventures and non wholly-owned Subsidiaries which cannot be pledged without the
consent of one or more third parties pursuant to the applicable partnership,
joint venture or shareholders’ agreement (after giving effect to the applicable
anti-assignment provisions of the UCC or other applicable Laws), (iv) any
property and assets the pledge of which would require consent, approval, license
or authorization of a Governmental Authority (after giving effect to the
applicable anti-assignment provisions of the UCC or other applicable Laws),
(v) Equity Interests in captive insurance subsidiaries, not-for profit
subsidiaries, and special purpose entities used for securitization facilities
(in each case to the extent a pledge of such Equity Interests is prohibited

 

19



--------------------------------------------------------------------------------

by law or, in the case of securitization facilities, would adversely affect the
accounting treatment of the applicable securitization), (vi) any “intent-to-use”
trademark applications prior to the filing of a “Statement of Use” or “Amendment
to Allege Use” with respect thereto, to the extent, if any, that, and solely
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
application under applicable federal law, (vii) property owned by any Excluded
Subsidiary, (viii) any property with respect to which the Administrative Agent
determines that the cost or burden of subjecting such property to a Lien under
the Collateral Documents is disproportionate to the value of the collateral
security afforded thereby, (ix) with respect any Obligations of a U.S. Borrower
(in its capacity as a Borrower), thirty-five percent (35%) of the total
outstanding voting capital stock of each new and existing CFC, in each case that
is owned by the Company or a Domestic Subsidiary; (x) with respect any
Obligations of a U.S. Borrower (in its capacity as a Borrower) , one hundred
percent (100%) of the capital stock of any Subsidiary held by a CFC; (xi) with
respect any Obligations of a U.S. Borrower (in its capacity as a Borrower), any
assets of a CFC; and (xii) on and after the Closing Date, Equity Interests in
New HoldCo.

“Excluded Subsidiary” means (i) with respect to any Obligations of a U.S.
Borrower (in its capacity as a Borrower), any CFC, or any Subsidiary of a CFC,
(ii) any Subsidiary which is not a wholly-owned Subsidiary of the Reporting
Company, (iii) any Excluded Foreign Subsidiary and (iv) any Immaterial
Subsidiary.

“Excluded Swap Obligation” means, with respect to any Guarantor, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of Section 1a(47) of the Commodity Exchange Act (any
such obligation, a “Swap Obligation”), if, and to the extent that, all or a
portion of the guarantee of such Guarantor pursuant to the Guarantee, or the
grant by such Guarantor of a security interest to secure, such Swap Obligation
(or any guarantee pursuant to the Guarantee thereof) is or becomes illegal under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof).

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Reporting Company under Section 10.13) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.01(a)(ii)
or (c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any FATCA Deduction.

“Existing Credit Agreement” means the Credit Agreement, dated as of March 27,
2013 (as amended prior to the date hereof and as amended or waived after the
date hereof if such amendment or waiver is approved by Bank of America in its
capacity as a lender under the Existing Credit Agreement), among ARRIS Group,
Inc. (formerly known as ARRIS Enterprises I, Inc.), ARRIS Enterprises, Inc.
(formerly known as ARRIS Group, Inc.), Bank of America, N.A., as administrative
agent, the several banks and other financial institutions or entities from time
to time parties thereto, and the other agents parties thereto.

 

20



--------------------------------------------------------------------------------

“Existing Letters of Credit” means the Letters of Credit as defined in the
Existing Credit Agreement.

“Existing Multicurrency Revolving Credit Commitments” means the Multicurrency
Revolving Credit Commitments as defined in the Existing Credit Agreement.

“Existing Multicurrency Revolving Credit Loans” means the Multicurrency
Revolving Credit Loans as defined in the Existing Credit Agreement.

“Existing Perry Indebtedness” means any Indebtedness of Perry and its
Subsidiaries outstanding as of the Closing Date under either (a) the
$150,000,000 revolving line of credit or (b) the term loan in the original
principal amount of $310,000,000.

“Existing Revolving Credit Loans” means the Revolving Credit Loans as defined in
the Existing Credit Agreement.

“Existing Term A Facility” means the Term A Facility as defined in the Existing
Credit Agreement.

“Existing Term A Loans” means the Term A Loans as defined in the Existing Credit
Agreement.

“Existing Term B Facility” means the Term B Facility as defined in the Existing
Credit Agreement.

“Existing Term B Loans” means the Term B Loans as defined in the Existing Credit
Agreement.

“Existing U.S. Revolving Credit Commitments” means the U.S. Revolving Credit
Commitments as defined in the Existing Credit Agreement.

“Existing U.S. Revolving Credit Loans” means the U.S. Revolving Credit Loans as
defined in the Existing Credit Agreement.

“Extended Revolving Commitment” means any tranche of Revolving Credit
Commitments the maturity of which shall have been extended pursuant to
Section 2.14.

“Extended Revolving Loans” means any tranche of Revolving Credit Loans made
pursuant to the Extended Revolving Commitments.

“Extended Term Loans” means any tranche of Term Loans the maturity of which
shall have been extended pursuant to Section 2.14.

“Extension” has the meaning specified in Section 2.14.

“Extension Offer” has the meaning specified in Section 2.14.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person from the proceeds of insurance (excluding proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings and excluding insurance proceeds not payable to such Person), and
condemnation awards (and payments in lieu thereof); provided, however, that if
no Default or Event of Default exists, an Extraordinary Receipt shall not
include cash receipts received from proceeds of insurance or condemnation awards
(or payments in lieu thereof) to the extent that such proceeds, awards or
payments are received by any Person in respect of any third party claim against
such

 

21



--------------------------------------------------------------------------------

Person and applied to pay (or to reimburse such Person for its prior payment of)
such claim, applied to the repair, restoration or replacement of the property
subject to such claim or applied to the costs and expenses of such Person with
respect to the foregoing.

“Facility” means the Term A Facility, the Term B Facility, the Term A-1
Facility, the U.S. Revolving Credit Facility or the Multicurrency Revolving
Credit Facility, as the context may require.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means (i) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, (ii) any treaty, law or
regulation of any other jurisdiction, or relating to an intergovernmental
agreement between the US and any other jurisdiction, which (in either case)
facilitates the implementation of any law or regulation referred to in
(i) above, (iii) any agreements entered into pursuant to Section 1471(b)(1) of
the Code and (iv) any other agreement pursuant to the implementation of any
treaty, law or regulation referred to in (i) or (ii) above with any Governmental
Authority in the US or any other jurisdiction.

“FATCA Deduction” means a deduction or withholding from a payment required by
FATCA.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letters” means the letter agreements, dated April 22, 2015, among the
Company, the Administrative Agent and the Arranger.

“Foreign Lender” means, with respect to any Borrower (a) if such Borrower is a
U.S. Borrower, a Lender that is not a U.S. Person, and (b) if such Borrower is
not a U.S. Borrower, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Loan Party” means a Loan Party that is a not organized in or under the
laws of the United States, any state thereof or the District of Columbia.

“Foreign Subsidiary” means (a) any Subsidiary that is organized under the laws
of a jurisdiction other than the United States, a State thereof or the District
of Columbia or (b) any Subsidiary of a Foreign Subsidiary.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968, (ii) the Flood Disaster Protection Act of 1973, (iii) the National
Flood Insurance Reform Act of 1994 and (iv) the Flood Insurance Reform Act of
2004, or, in each case, any successor statute thereto.

 

22



--------------------------------------------------------------------------------

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuers, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“General Meeting” means the general meeting of the holders of Perry Shares (or
any adjournment thereof) to be convened for the purposes of considering and if
thought fit approving various matters in connection with the implementation of a
Scheme.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

23



--------------------------------------------------------------------------------

“Guarantee Agreement” means (i) the Guarantee Agreement to be executed and
delivered by the Company, its Domestic Subsidiaries and each other Loan Party,
substantially in the form of Exhibit G-1 and (ii) with respect to any Foreign
Loan Party to the extent not a party to the Guarantee Agreement under clause
(i), any other written guarantee of payment and performance of the Obligations
substantially similar to the Guarantee Agreement described in clause (i) in form
and substance as reasonably requested by the Administrative Agent.

“Guarantors” means, collectively, (i) the Subsidiaries of the Company listed on
Schedule 6.12 and each other Subsidiary of the Company that shall be required to
execute and deliver, or which elects to execute and deliver, a supplement to the
Guarantee Agreement pursuant to Section 6.12, (ii) the Company with respect to
the Obligations of the Designated Borrowers and (iii) New HoldCo with respect to
Obligations of other Borrowers.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, natural gas, natural gas liquids, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic mold,
infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

“Hedge Bank” means any Person that, at the time it enters into a Swap Contract,
is a Lender or an Affiliate of a Lender, in its capacity as a party to such Swap
Contract.

“Horsham Property” means that certain real property located at 101 Tournament
Drive, Horsham, Pennsylvania 19044.

“Immaterial Subsidiary” means

(a) for purposes of the definition of “Certain Funds Default,” any Subsidiary
(i) that did not, as of the last day of the fiscal quarter of the Reporting
Company most recently ended, have assets with a value in excess of 5.0% of the
Consolidated Total Tangible Assets or revenues representing in excess of 5.0% of
total revenues of the Reporting Company and its Subsidiaries on a consolidated
basis as of such date and (ii) that taken together with all other Immaterial
Subsidiaries as of the last day of the fiscal quarter of the Reporting Company
most recently ended, did not have assets with a value in excess of 20.0% of the
Consolidated Total Tangible Assets or revenues representing in excess of 20.0%
of total revenues of the Reporting Company and the Subsidiaries on a
consolidated basis as of such date; and

(b) for purposes of determining an Immaterial Subsidiary, any Subsidiary
organized in a Loan Party Jurisdiction (i) that did not, as of the last day of
the fiscal quarter of the Reporting Company most recently ended, have assets
with a value in excess of 5.0% of the Consolidated Total Tangible Assets of the
Loan Parties or revenues representing in excess of 5.0% of total revenues of the
Loan Parties on a consolidated basis as of such date and (ii) that taken
together with all Immaterial Subsidiaries under this clause (b) as of the last
day of the fiscal quarter of the Reporting Company most recently ended, did not
have assets with a value in excess of 20.0% of the Consolidated Total Tangible
Assets of the Loan Parties or revenues representing in excess of 20.0% of total
revenues of the Loan Parties on a consolidated basis as of such date; provided
that for purposes of this clause (b) Consolidated Tangible Net Assets and
revenues of members of the Consolidated Group that are not Loan Parties shall be
disregarded; and

(c) for purposes of determining a Material Subsidiary, any Subsidiary that did
not, as of the last day of the fiscal quarter of the Reporting Company most
recently ended, have (i) assets with a value in excess of 5.0% of the
Consolidated Total Tangible Assets of the Reporting Company and its Subsidiaries
or (ii) revenues representing in excess of 5.0% of total revenues of the
Reporting Company and its Subsidiaries on a consolidated basis as of such date.

 

24



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property (including earnouts) or services (other than trade accounts payable in
the ordinary course of business and not past due for more than 60 days after the
date on which such trade account was created or which are subject to a bona fide
dispute);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Initial Amortization Date” means the last Business Day of the first full fiscal
quarter following the Closing Date.

“Intellectual Property Security Agreement” has the meaning specified in
Section 4.01(d)(iii).

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurocurrency Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of

 

25



--------------------------------------------------------------------------------

each March, June, September and December and the Maturity Date of the Facility
under which such Loan was made (with Swing Line Loans being deemed made under
the Multicurrency Revolving Credit Facility for purposes of this definition).

“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Company in its Committed Loan Notice,
or such other period that is twelve months or less requested by the Company and
consented to by all the Lenders under the Facility to which such Interest Period
applies; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period pertaining to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Inversion” means the series of transactions described in the Structure
Memorandum pursuant to which, among other things, the Company becomes a
wholly-owned Subsidiary of New HoldCo.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Company (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.

“ITA” means the Income Tax Act 2007 of the United Kingdom.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the

 

26



--------------------------------------------------------------------------------

enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

“Latest Maturity Date” means the latest of the Maturity Date for the U.S.
Revolving Credit Facility, the Maturity Date for the Multicurrency Revolving
Credit Facility, the Maturity Date for the Term A Facility, the Maturity Date
for the Term B Facility and the Maturity Date for the Term A-1 Facility, as of
any date of determination.

“L/C Advance” means, with respect to each Multicurrency Revolving Credit Lender,
such Lender’s funding of its participation in any L/C Borrowing in accordance
with its Applicable Revolving Credit Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means (i) Bank of America in its capacity as issuer of Letters of
Credit hereunder, (ii) any other Multicurrency Revolving Credit Lender selected
by the Company and approved (such approval not to be unreasonably withheld) by
the Administrative Agent (including, without limitation, as a replacement for an
L/C Issuer which is a Defaulting Lender) which has agreed to issue Letters of
Credit as issuer of Letter of Credit hereunder or (iii) any successor issuer of
Letters of Credit hereunder. As the context requires a reference in the Loan
Documents to an L/C Issuer shall refer to a particular L/C Issuer and the
Letters of Credit issued or to be issued by it.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“L/C Reserve Account” has the meaning specified in Section 8.04(c).

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder,
providing for the payment of cash upon the honoring of a presentation
thereunder, and shall include the Existing Letters of Credit. Letters of Credit
may be issued in Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

27



--------------------------------------------------------------------------------

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Multicurrency Revolving Credit Facility
(or, if such day is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03.

“Letter of Credit Sublimit” means an amount equal to $25,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Multicurrency Revolving
Credit Facility.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, easement, right-of-way or other encumbrance on title
to real property, lien (statutory or other), charge, or preference, priority or
other security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any financing lease having substantially
the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Guarantee
Agreement, (c) each Designated Borrower Request and Assumption Agreement,
(d) the Notes, (e) any agreement creating or perfecting rights in cash
collateral pursuant to the provisions of Section 2.16 of this Agreement, (f) the
Collateral Documents, (g) the Fee Letters and (h) each Issuer Document.

“Loan Parties” means, collectively, the Company, each Borrower, each Designated
Borrower and each Guarantor.

“Loan Party Jurisdiction” means (i) the United States, any state thereof and the
District of Columbia, (ii) England or Wales and any political subdivision
thereof, (iii) Canada and any province thereof and (iv) Luxembourg.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Long Stop Date” means April 22, 2016.

“Lux Borrower” means the wholly owned Subsidiary of New HoldCo to be created and
defined as “Lux Finco 1” in the Structure Memorandum.

“Luxembourg” means the Grand Duchy of Luxembourg.

“Mandatory Cancellation Event” means the occurrence of any of the following
conditions or events:

(a) where the Perry Acquisition proceeds by way of a Scheme:

(i) the Court Meeting is held (and not adjourned or otherwise postponed) to
approve the Scheme at which a vote is held to approve the Scheme, but the Scheme
is not so approved in accordance with section 899(1) of the UK Companies Act by
the requisite majority of the Scheme Shareholders at such Court Meeting;

 

28



--------------------------------------------------------------------------------

(ii) the General Meeting is held (and not adjourned or otherwise postponed) to
pass the Scheme Resolutions at which a vote is held on the Scheme Resolutions,
but the Scheme Resolutions are not passed by the requisite majority of the
shareholders of Perry at such General Meeting;

(iii) an application for the issuance of the Court Order is made to the Court
(and not adjourned or otherwise postponed) but the Court (in its final judgment)
refuses to grant the Court Order;

(iv) either the Scheme lapses or it is withdrawn with the consent of the Panel
or by order of the Court;

(v) a Court Order is issued but not filed with the Registrar of Companies within
ten Business Days of its issuance; or

(vi) the date which is 20 days after the Scheme Effective Date,

unless, in respect of clauses (i) to (v) inclusive above, for the purpose of
switching from a Scheme to a Takeover Offer, within 10 Business Days of such
event the Company has notified the Administrative Agent that it intends to
issue, and then within 30 Business Days after delivery of such notice the
Company or such Affiliate does issue, an Offer Press Announcement and provides a
copy to the Administrative Agent (in which case no Mandatory Cancellation Event
shall have occurred);

(b) where the Perry Acquisition proceeds by way of a Takeover Offer, (i) such
Takeover Offer lapses, terminates or is withdrawn with the consent of the Panel
unless, for the purpose of switching from a Takeover Offer to a Scheme, within
10 Business Days of such event the Company has notified the Administrative Agent
that it intends to issue, and then within 15 Business Days after delivery of
such notice the Company does issue, a Press Release and the Company provides a
copy to the Administrative Agent (in which case no Mandatory Cancellation Event
shall have occurred) or (ii) the date that is 8 weeks after New HoldCo issues
the notice under section 979 of the UK Companies Act to squeeze out minority
shareholders;

(c) the date upon which all payments made or to be made for Certain Funds
Purposes have been paid in full in cleared funds; or

(d) the Long Stop Date unless the effective date for the Scheme or the first
closing of any Takeover Offer and, in either case, the first drawdown of the
Loans occurs on or prior to the Long Stop Date.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Reporting Company
and its Subsidiaries taken as a whole; (b) a material impairment of the rights
and remedies of the Administrative Agent or any Lender under any Loan Document,
or of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

“Material Junior Debt” means any series, issue or class of Indebtedness (other
than Indebtedness between or among the Reporting Company and its Subsidiaries)
of the Reporting Company or any Subsidiary in a principal amount (or having
commitments) of $75,000,000 or more which is (i) unsecured or (ii) secured by
any Collateral on a second or junior priority basis to the liens on such
Collateral created by the Loan Documents.

 

29



--------------------------------------------------------------------------------

“Material Subsidiary” means any Subsidiary of the Reporting Company which is not
an Immaterial Subsidiary.

“Maturity Date” means (a) with respect to the U.S. Revolving Credit Facility or
the Multicurrency Revolving Credit Facility, April 17, 2018, (b) with respect to
the Term A Facility, April 17, 2018, (c) with respect to the Term B Facility,
April 17, 2020, and (d) with respect to the Term A-1 Facility, the fifth
anniversary of the Effective Date; provided, however, that, (x) in each case, if
such date is not a Business Day, the Maturity Date shall be the next preceding
Business Day and (y) in the case of any Extended Revolving Loans or Extended
Term Loans, Maturity Date shall mean the last scheduled maturity date or
expiration date for such Loans.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Reporting Company.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 103% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.16(a)(i), (a)(ii) or (a)(iii), an amount equal
to 103% of the Outstanding Amount of all LC Obligations, and (iii) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” has the meaning specified in Section 6.18(a).

“Mortgage Policy” has the meaning specified in Section 6.18(a)(ii).

“Multicurrency Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Multicurrency Revolving Credit Loans of the same Type and, in the
case of Eurocurrency Rate Loans, having the same Interest Period made by each of
the Multicurrency Revolving Credit Lenders pursuant to Section 2.01(b).

“Multicurrency Revolving Credit Commitment” means, as to each Multicurrency
Revolving Credit Lender, its obligation to (a) make Multicurrency Revolving
Credit Loans to the Borrowers pursuant to Section 2.01(b), (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 under
the caption “Multicurrency Revolving Credit Commitment” or opposite such caption
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Multicurrency Revolving Credit Exposure” means, as to any Lender at any time,
the aggregate principal amount at such time of its outstanding Multicurrency
Revolving Credit Loans and such Lender’s participation in L/C Obligations and
Swing Line Loans at such time.

 

30



--------------------------------------------------------------------------------

“Multicurrency Revolving Credit Facility” means, at any time, the aggregate
amount of the Multicurrency Revolving Credit Lenders’ Multicurrency Revolving
Credit Commitments at such time.

“Multicurrency Revolving Credit Lender” means, at any time, any Lender that has
a Multicurrency Revolving Credit Commitment at such time.

“Multicurrency Revolving Credit Loan” has the meaning specified in
Section 2.01(e).

“Multicurrency Revolving Credit Note” means a promissory note made by any
Borrower in favor of a Multicurrency Revolving Credit Lender evidencing
Multicurrency Revolving Credit Loans or Swing Line Loans, as the case may be,
made by such Multicurrency Revolving Credit Lender, substantially in the form of
Exhibit C-3.

“Multicurrency Revolving Credit Obligations” means the Multicurrency Revolving
Credit Loans, the L/C Obligations and the Swing Line Loans.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Reporting Company or any ERISA
Affiliate makes or is obligated to make contributions, or has any liability
(contingent or otherwise).

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Reporting Company or any ERISA Affiliate) at least two
of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.

“Net Cash Proceeds” means:

(a) with respect to any Disposition by the Reporting Company or any of its
Subsidiaries, or any Extraordinary Receipt received or paid to the account of
the Reporting Company or any of its Subsidiaries, the excess, if any, of (i) the
sum of cash and Cash Equivalents received in connection with such transaction
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) the principal amount of any
Indebtedness that is secured by the applicable asset and that is required to be
repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by the Reporting Company or such Subsidiary in connection with such
transaction and (C) income taxes reasonably estimated to be actually payable
within two years of the date of the relevant transaction as a result of any gain
recognized in connection therewith; provided that, if the amount of any
estimated taxes pursuant to subclause (C) exceeds the amount of taxes actually
required to be paid in cash in respect of such Disposition, the aggregate amount
of such excess shall constitute Net Cash Proceeds; and

(b) with respect to the incurrence or issuance of any Indebtedness by the
Reporting Company or any of its Subsidiaries, the excess of (i) the sum of the
cash and Cash Equivalents received in connection with such transaction over
(ii) the underwriting discounts and commissions, and other reasonable and
customary out-of-pocket expenses, incurred by the Reporting Company or such
Subsidiary in connection therewith.

“New HoldCo Debenture” means the Debenture to be executed and delivered by New
HoldCo substantially in the form of Exhibit G-3.

 

31



--------------------------------------------------------------------------------

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a Term A Note, a Term B Note, a Term A-1 Note, a Multicurrency
Revolving Credit Note or a U.S. Revolving Credit Note, as the context may
require.

“Not Otherwise Applied” means, with reference to any proceeds of any transaction
or event or of Excess Cash Flow or the Available ECF Amount that is proposed to
be applied to a particular use or transaction, that such amount (a) was not
required to prepay Term Loans pursuant to Section 2.05(b)(i) (other than as a
result of clause (b)(vi) or (viii) thereof) and (b) has not previously been (and
is not simultaneously being) applied to anything other than such particular use
or transaction (including, without limitation, Investments permitted under
Section 7.03(m), Restricted Payments permitted under Section 7.06(j) and
prepayments of Material Junior Debt under Section 7.14(d)).

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest, fees and
other amounts that accrue after the commencement by or against any Loan Party or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest,
fees and other amounts are allowed claims in such proceeding, including Parallel
Debt Obligations. Obligations shall in no event include any Excluded Swap
Obligations.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Offer Documents” means the Takeover Offer Document and the Offer Press
Announcement.

“Offer Press Announcement” means a press announcement released by or on behalf
of the Company announcing that the Perry Acquisition is to be effected by a
Takeover Offer and setting out the terms and conditions of the Takeover Offer.

“Original Offer Press Announcement” has the meaning specified in
Section 6.19(a).

“Original Press Release” has the meaning specified in Section 6.19(a).

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

32



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Term Loans and Revolving Credit
Loans on any date, the Dollar Equivalent amount of the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; (b) with respect to Swing Line Loans on any
date, the aggregate outstanding principal amount thereof after giving effect to
any borrowings and prepayments or repayments of such Swing Line Loans occurring
on such date; and (c) with respect to any L/C Obligations on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
applicable Loan Party of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Panel” means the Panel on Takeovers and Mergers.

“Parallel Debt Obligations” has the meaning specified in Section 10.21.

“Participant” has the meaning specified in Section 10.06(d).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“Participant Register” has the meaning specified in Section 10.06(d).

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

33



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan but excluding a Multiemployer Plan) that is maintained or is
contributed to by the Company and any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code.

“Perfection Certificate” shall mean a certificate in the form of Exhibit I or
any other form approved by the Administrative Agent, as the same shall be
supplemented from time to time.

“Permitted Acquisition” means any Specified Acquisition that satisfies the
following conditions:

(a) in the case of a Specified Acquisition of the Equity Interests of any other
Person, the board of directors (or other comparable governing body) of such
other Person shall have approved the Specified Acquisition;

(b) if the Consolidated Net Leverage Ratio as of the last day of the fiscal
quarter of the Reporting Company most recently ended for which financial
statements have been delivered under Section 6.01, determined on a Pro Forma
Basis, is equal to or greater than 3.00:1.00, then, subject to clause (c)(iii)
below, the Acquisition Consideration for such Specified Acquisition, together
with all other such Specified Acquisitions effected when the Consolidated Net
Leverage Ratio of the Reporting Company is equal to or greater than 3.00:1.00 as
herein provided, shall not exceed $250,000,000 from the Closing Date;

(c) (i) no Default or Event of Default shall exist and be continuing immediately
before or immediately after giving effect thereto on a Pro Forma Basis, (ii) the
Reporting Company shall be in compliance with Section 7.11 as of the last day of
the fiscal quarter of the Reporting Company most recently ended for which
financial statements have been delivered under Section 6.01, determined on a Pro
Forma Basis and (iii) if the Consolidated Net Leverage Ratio as of the last day
of the fiscal quarter of the Reporting Company most recently ended for which
financial statements have been delivered under Section 6.01, determined on a Pro
Forma Basis, is equal to or greater than 3.00:1.00, then the Acquisition
Consideration paid to acquire a Person that will not be a Loan Party following
the acquisition thereof, or to acquire property or assets that will not be owned
by a Loan Party, together with all other such acquisitions effected when the
Consolidated Net Leverage Ratio of the Company is equal to or greater than
3.00:1.00, shall not exceed $75,000,000 from the Closing Date; and

(d) at least five Business Days prior to the consummation of such Specified
Acquisition, a Responsible Officer of the Reporting Company shall provide a
compliance certificate, in form and substance reasonably satisfactory to the
Administrative Agent, affirming compliance with each of the items set forth in
clauses (a), (b) and (c) hereof.

“Permitted Encumbrances” shall mean Liens permitted by Section 7.01.

 

34



--------------------------------------------------------------------------------

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (i) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to any interest capitalized, any premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such modification, refinancing, refunding, renewal or extension; (ii) such
modification, refinancing, refunding, renewal or extension has a final maturity
date equal to or later than the final maturity date of, and has a weighted
average life to maturity equal to or longer than the weighted average life to
maturity of, the Indebtedness being modified, refinanced, refunded, renewed or
extended; (iii) if the Indebtedness being modified, refinanced, refunded,
renewed or extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable, taken as a
whole, to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended; (iv) at
the time thereof, no Default or Event of Default shall have occurred and be
continuing; (v) if such Indebtedness being modified, refinanced, refunded,
renewed or extended is secured, and the terms and conditions relating to
collateral of any such modified, refinanced, refunded, renewed or extended
Indebtedness, taken as a whole, are not less favorable to the Loan Parties or
the Lenders than the terms and conditions with respect to the collateral for the
Indebtedness being modified, refinanced, refunded, renewed or extended, taken as
a whole and the Liens on any Collateral securing any such modified, refinanced,
refunded, renewed or extended Indebtedness shall have the same (or lesser)
priority as the Indebtedness being modified, refinanced, refunded, renewed or
extended relative to the Liens on the Collateral securing the Obligations;
(vi) the Indebtedness being modified, refinanced, refunded, renewed or extended
does not contain financial maintenance or other covenants which, prior to the
Latest Maturity Date, are more restrictive, as determined by the Reporting
Company, than those set forth in the Indebtedness being modified, refunded,
renewed or extended, and (vii) such modification, refinancing, refunding,
renewal or extension is incurred by the Person who is the obligor on the
Indebtedness being modified, refinanced, refunded, renewed or extended.

“Perry Accession Date” means the date on which the actions described in
Section 6.19(m) are completed.

“Perry Group” means Perry and its Subsidiaries.

“Perry Refinancing” means the refinancing, discharge or repayment of the
Existing Perry Indebtedness.

“Perry Shares” means all of the issued Equity Interests of Perry.

“Perry Transaction” means the acquisition of all of the outstanding Equity
Interests of Perry pursuant to the Scheme.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan but excluding any Multiemployer Plan),
maintained for employees of the Reporting Company or, solely with respect to a
Pension Plan, any ERISA Affiliate or any such Plan to which the Reporting
Company or, solely with respect to a Pension Plan, any ERISA Affiliate is
required to contribute on behalf of any of its employees.

 

35



--------------------------------------------------------------------------------

“Platform” has the meaning specified in Section 6.02.

“Pledged Notes” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement.

“Pledged Stock” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement.

“Press Release” means a press release announcing, in compliance with Rule 2.7 of
the Code, a firm intention to make an offer for all of the Equity Interests of
Perry which is to be effected by means of a Scheme and setting out the terms and
conditions of the Scheme, in the form agreed by the Company and the
Administrative Agent.

“Pro Forma Basis” means, for purposes of calculating compliance with the
financial covenants or any other financial ratio or tests, such calculation
shall be made in accordance with Section 1.10.

“Pro Forma Transaction” means the Transaction, any Investment that results in a
Person becoming a Subsidiary, any Permitted Acquisition, any Disposition that
results in a Subsidiary ceasing to be a Subsidiary, any Investment constituting
an acquisition of assets constituting a business unit, line of business or
division of another Person or a Disposition of a business unit, line of business
or division of the Reporting Company or a Subsidiary, in each case whether by
merger, consolidation, amalgamation or otherwise and any other transaction that
by the terms of Agreement requires a financial ratio test to be determined on a
“pro forma basis” or to be given “pro forma effect”.

“Property” means an interest of any kind in any property or asset, whether real,
personal or mixed, and whether tangible or intangible.

“Public Lender” has the meaning specified in Section 6.02.

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Refinancing Term Loans” means one or more new tranches of Term Loans that
result from an Additional Credit Extension Amendment in accordance with
Section 2.19.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.

“Replacement Revolving Commitments” means one or more new tranches of Revolving
Credit Commitments established pursuant to an Additional Credit Extension
Amendment in accordance with Section 2.19.

 

36



--------------------------------------------------------------------------------

“Replacement Revolving Loans” means Revolving Credit Loans made pursuant to
Replacement Revolving Commitments.

“Reporting Company” means (i) prior to the Company Merger, the Company and
(ii) thereafter, New HoldCo.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing of Term
Loans or Revolving Credit Loans, a Committed Loan Notice, (b) with respect to an
L/C Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, at any time, Lenders holding more than 50% of the sum
of the (a) Total Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (b) aggregate unused Commitments; provided
that, the amount of any participation in any Swing Line Loan and Unreimbursed
Amounts that such Defaulting Lender has failed to fund that have not been
reallocated to and funded by another Lender shall be deemed to be held by the
Lender that is the Swing Line Lender or L/C Issuer, as the case may be, in
making such determination.

“Required Multicurrency Revolving Lenders” means, as of any date of
determination, Multicurrency Revolving Credit Lenders holding more than 50% of
the sum of the (a) Total Multicurrency Revolving Credit Outstandings (with the
aggregate amount of each Multicurrency Revolving Credit Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Multicurrency Revolving Credit Lender for purposes
of this definition) and (b) aggregate unused Multicurrency Revolving Credit
Commitments; provided that the unused Multicurrency Revolving Credit Commitment
of, and the portion of the Total Multicurrency Revolving Credit Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Multicurrency Revolving Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.

“Required Term A Lenders” means, as of any date of determination, Term A Lenders
holding more than 50% of the Term A Facility on such date; provided that the
portion of the Term A Facility held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Term A Lenders.

“Required Term A-1 Lenders” means, as of any date of determination, Term A-1
Lenders holding more than 50% of the Term A-1 Facility on such date; provided
that the portion of the Term A-1 Facility held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Term A-1 Lenders.

 

37



--------------------------------------------------------------------------------

“Required Term B Lenders” means, as of any date of determination, Term B Lenders
holding more than 50% of the Term B Facility on such date; provided that the
portion of the Term B Facility held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Term B Lenders.

“Required U.S. Revolving Lenders” means, as of any date of determination, U.S.
Revolving Credit Lenders holding more than 50% of the sum of the (a) Total U.S.
Revolving Credit Outstandings and (b) aggregate unused U.S. Revolving Credit
Commitments; provided that the unused U.S. Revolving Credit Commitment of, and
the portion of the Total U.S. Revolving Credit Outstandings held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required U.S. Revolving Lenders.

“Reservations” means:

(a) any matters which are set out as qualifications or reservations as to
matters of law in the English legal opinions delivered under this Agreement;

(b) the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;

(c) the time barring of claims under applicable limitation laws, the possibility
that a court may strike out provisions of a contract as being invalid for
reasons of oppression, undue influence or similar reasons, the possibility that
an undertaking to assume liability for, or indemnify a person against,
non-payment of stamp duty may be void and the principle that claims may be
subject to defences of set-off or counterclaim;

(d) the principle that any additional interest imposed pursuant to any relevant
agreement may be held to be irrecoverable on the grounds that it is a penalty;

(e) the principle that a court may not give effect to an indemnity for legal
costs incurred by an unsuccessful litigant; and

(g) similar principles, rights and defences relating to matters of law under the
laws of any relevant jurisdiction in relation to the matters described in
paragraphs (a) to (e) above.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and any
other officer or employee of the applicable Loan Party so designated by any of
the foregoing officers in a notice to the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

 

38



--------------------------------------------------------------------------------

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof,
(iii) each date of any payment by the L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, (iv) in the case of all Existing Letters
of Credit denominated in Alternative Currencies, the Effective Date and (v) such
additional dates as the Administrative Agent or the L/C Issuer shall determine
or the Required Lenders shall require.

“Revolving Credit Borrowing” means a U.S. Revolving Credit Borrowing or a
Multicurrency Revolving Credit Borrowing.

“Revolving Credit Commitment” means a U.S. Revolving Credit Commitment or a
Multicurrency Revolving Credit Commitment.

“Revolving Credit Exposure” means U.S. Revolving Credit Exposure or
Multicurrency Revolving Credit Exposure.

“Revolving Credit Facility” means the U.S. Revolving Credit Facility and/or the
Multicurrency Revolving Credit Facility.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” means a U.S. Revolving Credit Loan or a Multicurrency
Revolving Credit Loan.

“Revolving Credit Note” means a U.S. Revolving Credit Note or a Multicurrency
Revolving Credit Note.

“Revolving Credit Tranche” means, for purposes of Section 8.04, each of (i) the
U.S. Revolving Credit Commitments and the U.S. Revolving Credit Loans and
(ii) the Multicurrency Revolving Credit Commitments and the Multicurrency
Revolving Credit Obligations.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any country-wide Sanctions (at the time of this
Agreement, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons.

 

39



--------------------------------------------------------------------------------

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

“Scheme” means a scheme of arrangement proposed to be made under Part 26 of the
UK Companies Act between Perry and the Scheme Shareholders pursuant to which New
HoldCo will become the holder of all of the Scheme Shares in accordance with the
Scheme Documents, subject to any changes and amendments to the extent not
prohibited by the Loan Documents.

“Scheme Circular” means the document issued by or on behalf of Perry to
shareholders of Perry setting out the terms and conditions of and an explanatory
statement in relation to the Scheme and setting out the notices of the Court
Meeting and the General Meeting as such document may be amended from time to
time to the extent such amendment is not prohibited by the Loan Documents.

“Scheme Documents” means the Press Release and the Scheme Circular.

“Scheme Effective Date” means the date on which the Scheme becomes effective in
accordance with its terms.

“Scheme Resolutions” means the resolutions of the Perry Shareholders which are
required to implement the Scheme and which are referred to and substantially in
the form set out in the Scheme Circular and which are to be proposed at the
General Meeting.

“Scheme Shareholders” means the registered holders of Scheme Shares at the
relevant time.

“Scheme Shares” means the Perry Shares which are subject to the Scheme in
accordance with its terms.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between any Loan Party and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

 

40



--------------------------------------------------------------------------------

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Acquisition” means the purchase or acquisition by any Person of
(a) more than 50% of the Equity Interests with ordinary voting power of another
Person or (b) all or any substantial portion of the property (other than Equity
Interests) of, or a business unit of, another Person, whether or not involving a
merger or consolidation with such Person.

“Specified Obligations” means Obligations consisting of (i) principal of and
interest on the Revolving Credit Loans, (ii) reimbursement obligations in
respect of Letters of Credit and (iii) fees related to any of the foregoing
(other than fees payable to the Administrative Agent or any L/C Issuer in its
capacity as such.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or any L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or such L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or such L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that such L/C
Issuer may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Structure Memorandum” means the tax structure memorandum entitled “Project
Perry Tax Structure Report” and dated on or about April 20, 2015 in relation to
the Acquisition.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Reporting Company.

 

41



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” has the meaning set forth in the definition of “Excluded Swap
Obligation”.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to $25,000,000. The Swing Line
Sublimit is part of, and not in addition to, the Multicurrency Revolving Credit
Facility.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

42



--------------------------------------------------------------------------------

“Takeover Offer” means a “takeover offer” within the meaning of section 974 of
the UK Companies Act proposed to be made by or on behalf of New HoldCo to
acquire (directly or indirectly) Perry Shares, substantially on the terms and
conditions set out in an Offer Press Announcement (as such offer may be amended
in any way which is not prohibited by the terms of the Loan Documents).

“Takeover Offer Document” means the document issued by or on behalf of New
HoldCo and dispatched to shareholders of Perry in respect of a Takeover Offer
containing the terms and conditions of the Takeover Offer reflecting the Offer
Press Announcement in all material respects as such document may be amended from
time to time to the extent such amendment is not prohibited by the Loan
Documents.

“Target” has the meaning specified in the Preliminary Statements.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments or similar fees or
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Tax Incentive Transaction” means any development or revenue bond financing
arrangement between the Reporting Company or any of its Subsidiaries and a
development authority or other similar governmental authority or entity for the
purpose of providing property tax incentives to the Reporting Company or such
Subsidiary structured as a sale-leaseback transaction whereby the development
authority (i) acquires property from or on behalf of such the Reporting Company
or such Subsidiary, (ii) leases such property back to such the Reporting Company
or such Subsidiary, (iii) if and to the extent the development authority issues
the bonds to finance such acquisition, 100% of such bonds are purchased and held
by the Reporting Company or a Wholly-Owned Subsidiary of the Reporting Company,
(iv) the rental payments on the lease (disregarding any amount that is
concurrently repaid to the Company or a Subsidiary in the form of debt service
on any bonds or otherwise) does not exceed amounts such Subsidiary would have
paid in taxes and other amounts had the sale-leaseback transaction not occurred
and (v) such that the Reporting Company or such Subsidiary has the option to
terminate its lease and reacquire the property for nominal consideration
(disregarding any additional consideration that is concurrently repaid to the
Company or a Subsidiary in the form of repayment of any bonds or otherwise) at
any time; provided that (x) if at any time any of the foregoing conditions shall
cease to be satisfied, such transaction shall cease to be a Tax Incentive
Transaction and (y) to the extent such real property would be required to be
mortgaged pursuant to the terms hereof, cause the holder of the legal title of
such real property to mortgage such property, on a non-recourse basis, as
security for the Obligations.

“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01(a).

“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Company pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term A Lender’s name on Schedule 2.01 under the

 

43



--------------------------------------------------------------------------------

caption “Term A Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Term A Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

“Term A Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term A Loans of all Term A Lenders outstanding
at such time.

“Term A Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term A Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term A Loans at such time.

“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility.

“Term A Note” means a promissory note made by the Company in favor of a Term A
Lender evidencing Term A Loans made by such Term A Lender, substantially in the
form of Exhibit C-1.

“Term A-1 Borrowing” means a borrowing consisting of simultaneous Term A-1 Loans
of the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term A-1 Lenders pursuant to
Section 2.01(c).

“Term A-1 Commitment” means, as to each Term A-1 Lender, its obligation to make
Term A-1 Loans to the Company pursuant to Section 2.01(c) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Term A-1
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Term A-1 Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

“Term A-1 Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A-1 Commitments at such time and (b) thereafter the
aggregate principal amount of the unused Term A-1 Commitments at such time and
the Term A-1 Loans of all Term A-1 Lenders outstanding at such time.

“Term A-1 Lender” means at any time, (a) on or prior to the Closing Date, any
Lender that has a Term A-1 Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds a Term A-1 Commitment or Term A-1 Loans at
such time.

“Term A-1 Loan” means an advance made by any Term A-1 Lender under the Term A-1
Facility.

“Term A-1 Note” means a promissory note made by New HoldCo in favor of a Term
A-1 Lender, evidencing Term A-1 Loans made by such Term A-1 Lender,
substantially in the form of Exhibit C-1.

“Term B Borrowing” means a borrowing consisting of simultaneous Term B Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term B Lenders pursuant to Section 2.01(b).

“Term B Commitment” means, as to each Term B Lender, its obligation to make Term
B Loans to the Company pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Term B Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term B Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

 

44



--------------------------------------------------------------------------------

“Term B Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term B Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term B Loans of all Term B Lenders outstanding
at such time.

“Term B Lender” means at any time, (a) on or prior to the Closing Date, any
Lender that has a Term B Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term B Loans at such time.

“Term B Loan” means an advance made by any Term B Lender under the Term B
Facility.

“Term B Note” means a promissory note made by the Company in favor of a Term B
Lender, evidencing Term B Loans made by such Term B Lender, substantially in the
form of Exhibit C-1.

“Term Borrowing” means either a Term A Borrowing, a Term B Borrowing or a Term
A-1 Borrowing.

“Term Commitment” means either a Term A Commitment, a Term B Commitment or a
Term A-1 Commitment.

“Term Facilities” means, at any time, the Term A Facility, the Term B Facility
and the Term A-1 Facility.

“Term Lender” means, at any time, a Term A Lender, a Term B Lender or a Term A-1
Lender.

“Term Loan” means a Term A Loan, a Term B Loan or a Term A-1 Loan.

“Termination Date” means the earliest to occur of (a) the date on which the New
HoldCo shall acquire, directly or indirectly, Perry and the Company with funding
other than under the Facilities, (b) the termination of the Commitments in full
pursuant to Section 2.06(a) or, following the end of the Certain Funds Period,
8.02 and (c) a Mandatory Cancellation Event.

“Threshold Amount” means $75,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

“Total Multicurrency Revolving Credit Outstandings” means the aggregate
Outstanding Amount of all Multicurrency Revolving Credit Loans, Swing Line Loans
and L/C Obligations.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Total U.S. Revolving Credit Outstandings” means the aggregate Outstanding
Amount of all U.S. Revolving Credit Loans.

“Transaction” has the meaning specified in the Preliminary Statements.

 

45



--------------------------------------------------------------------------------

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“UK Borrower” means a Borrower that is incorporated in England and Wales and/or
tax resident in the United Kingdom or any part thereof.

“UK Companies Act” means the Companies Act of 2006 of England and Wales, as
amended.

“UK Loan Party” means a Loan Party or any Person to whom a Loan Party makes an
assignment pursuant to Section 10.06 making any payment pursuant to any Loan
Documents that fall within section 874 ITA, whether or not any exception,
exemption or relief applies in respect of such payment or the recipient of such
payment.

“UK Non-Bank Lender” means a Lender which gives a UK Tax Confirmation to the
Company or the relevant Loan Party.

“UK Qualifying Lender” means:

(i) a Lender which is beneficially entitled to interest payable to that Lender
in respect of an advance under a Loan Document and is:

(A) a Lender:

(1) which is a bank (as defined for the purpose of section 879 ITA) making an
advance under a Loan Document and is within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance or would be within such charge as respects such payment apart from
section 18A CTA; or

(2) in respect of an advance made under a Loan Document by a person that was a
bank (as defined for the purposes of section 879 ITA) at the time that that
advance was made and within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance: or

(B) a Lender which is:

(1) a company resident in the United Kingdom for United Kingdom tax purposes;

 

46



--------------------------------------------------------------------------------

(2) a partnership each member of which is (i) a company so resident in the
United Kingdom or (ii) a company not so resident in the United Kingdom which
carries on a trade in the United Kingdom through a permanent establishment and
which brings into account in computing its chargeable profits (within the
meaning of section 19 CTA) the whole of any share of interest payable in respect
of that advance that falls to it by reason of Part 17 of the CTA;

(3) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 CTA) of that company; or

(C) a UK Treaty Lender; or

(ii) a Lender which is a building society (as defined for the purposes of
section 880 ITA) making an advance under a Loan Document;

“UK Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document is:

(i) a company resident in the United Kingdom for United Kingdom tax purposes; or

(ii) a partnership each member of which is:

(A) a company so resident in the United Kingdom; or

(B) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

(iii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 CTA) of that company.

“UK Tax Deduction” means a deduction or withholding for or on account of Tax
imposed by the United Kingdom from a payment under a Loan Document.

“UK Treaty Lender” means a Lender which (i) is treated as a resident of a UK
Treaty State for the purposes of the relevant UK Treaty and (ii) does not carry
on a business in the United Kingdom through a permanent establishment with which
that Lender’s participation in the Loan or L/C issue is effectively connected.

“UK Treaty State” means a jurisdiction having a double taxation agreement (a “UK
Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

“United States” and “U.S.” mean the United States of America.

 

47



--------------------------------------------------------------------------------

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Cash” means cash and Cash Equivalents held by the Reporting
Company and its Domestic Subsidiaries not subject to any Lien other than Liens
permitted by Section 7.01(a) or (d).

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Revolving Credit Borrowing” means a borrowing consisting of simultaneous
U.S. Revolving Credit Loans of the same Type and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the U.S. Revolving
Credit Lenders pursuant to Section 2.01(d).

“U.S. Revolving Credit Commitment” means, as to each U.S. Revolving Credit
Lender, its obligation to make U.S. Revolving Credit Loans to the Borrowers
pursuant to Section 2.01(d) in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 under the caption “U.S. Revolving Credit Commitment” or opposite
such caption in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

“U.S. Revolving Credit Exposure” means, as to any Lender at any time, the
aggregate principal amount at such time of its outstanding U.S. Revolving Credit
Loans.

“U.S. Revolving Credit Facility” means, at any time, the aggregate amount of the
U.S. Revolving Credit Lenders’ U.S. Revolving Credit Commitments at such time.

“U.S. Revolving Credit Lender” means, at any time, any Lender that has a U.S.
Revolving Credit Commitment at such time.

“U.S. Revolving Credit Loan” has the meaning specified in Section 2.01(d).

“U.S. Revolving Credit Note” means a promissory note made by any Borrower in
favor of a U.S. Revolving Credit Lender evidencing U.S. Revolving Credit Loans
made by such U.S. Revolving Credit Lender, substantially in the form of Exhibit
C-2.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(iii)(B)(3).

“VAT” means (i) any tax imposed in compliance with the Council Directive of
28 November 2006 on the common system of value added tax (EC Directive 2006/112)
and (ii) any other tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such tax
referred to in (i) above, or imposed elsewhere.

“Yen” means the lawful currency of Japan.

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the

 

48



--------------------------------------------------------------------------------

corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document
(including any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Reporting Company and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Reporting Company or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Reporting Company shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (A) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (B) the Reporting Company shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall

 

49



--------------------------------------------------------------------------------

continue to be classified and accounted for on a basis consistent with that
reflected in the Audited Financial Statements of the Reporting Company for all
purposes of this Agreement, notwithstanding any change in GAAP relating thereto,
unless the parties hereto shall enter into a mutually acceptable amendment
addressing such changes, as provided for above.

1.04 Rounding.

Any financial ratios required to be maintained by the Reporting Company pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

1.05 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

1.07 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the L/C Issuer, as applicable.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the L/C Issuer, as the case may be.

1.08 Additional Alternative Currencies.

(a) The Company may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of

 

50



--------------------------------------------------------------------------------

“Alternative Currency;” provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. In the case of any such request with respect to
the making of Eurocurrency Rate Loans, such request shall be subject to the
approval of the Administrative Agent and the Lenders under the Multicurrency
Revolving Credit Facility; and in the case of any such request with respect to
the issuance of Letters of Credit, such request shall be subject to the approval
of the Administrative Agent and the L/C Issuers.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, each L/C Issuer,
in its or their sole discretion). In the case of any such request pertaining to
Eurocurrency Rate Loans, the Administrative Agent shall promptly notify each
Lender under the Multicurrency Revolving Credit Facility thereof; and in the
case of any such request pertaining to Letters of Credit, the Administrative
Agent shall promptly notify each L/C Issuer thereof. Each applicable Lender (in
the case of any such request pertaining to Eurocurrency Rate Loans) or each L/C
Issuer (in the case of a request pertaining to Letters of Credit) shall notify
the Administrative Agent, not later than 11:00 a.m., ten Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Eurocurrency Rate Loans or the issuance of Letters of Credit, as the
case may be, in such requested currency.

(c) Any failure by a Lender or an L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or such L/C Issuer, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and all the Lenders under
the Multicurrency Revolving Credit Facility consent to making Eurocurrency Rate
Loans in such requested currency, the Administrative Agent shall so notify the
Company and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Borrowings of Eurocurrency
Rate Loans under the Multicurrency Revolving Credit Facility; and if the
Administrative Agent and each L/C Issuer consent to the issuance of Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
Company and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit issuances.
If the Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.08, the Administrative Agent shall
promptly so notify the Company. Any specified currency of an Existing Letter of
Credit that is neither Dollars nor one of the Alternative Currencies
specifically listed in the definition of “Alternative Currency” shall be deemed
an Alternative Currency with respect to such Existing Letter of Credit only.

1.09 Change of Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Committed Borrowing, at the end of the
then current Interest Period.

 

51



--------------------------------------------------------------------------------

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.10 Pro Forma Calculations.

(a) Notwithstanding anything to the contrary herein, the Consolidated Interest
Coverage Ratio and the Consolidated Net Leverage Ratio shall be calculated in
the manner prescribed by this Section 1.10; provided that notwithstanding
anything to the contrary herein, when calculating any such ratio as of the last
day of any Measurement Period for the purpose of (i) the definition of
Applicable Percentage or Applicable Fee Rate, (ii) calculation of the amount of
any mandatory prepayment pursuant to Section 2.05(b)(i) or (iii) actual
compliance with Section 7.11 (as opposed to determining compliance with the
Consolidated Net Leverage Ratio on a Pro Forma Basis for other purposes of this
Agreement), the events set forth in clauses (b), (c) and (d) below that occurred
subsequent to the end of the applicable Measurement Period shall not be given
pro forma effect.

(b) For purposes of calculating the Consolidated Interest Coverage Ratio and the
Consolidated Net Leverage Ratio, Pro Forma Transactions (and the incurrence or
repayment of any Indebtedness in connection therewith) that have been
consummated (i) during the applicable Measurement Period or (ii) subsequent to
such Measurement Period and prior to or simultaneously with the event for which
the calculation of any such ratio is made shall be calculated on a pro forma
basis assuming that all such Pro Forma Transactions (and any increase or
decrease in Consolidated EBITDA and the component financial definitions used
therein attributable to any Pro Forma Transaction) had occurred on the first day
of the applicable Measurement Period.

(c) Whenever pro forma effect is to be given to a Pro Forma Transaction, the pro
forma calculations shall be made in good faith by a financial or accounting
Responsible Officer of the Reporting Company and include only those adjustments
that would be (a) permitted or required by Regulation S-X together with those
adjustments that (i) have been certified by a financial or accounting
Responsible Officer of the Reporting Company as having been prepared in good
faith based upon reasonable assumptions and (ii) are based on reasonably
detailed written assumptions reasonably acceptable to the Administrative Agent
or (b) allowed by the definition of Consolidated EBITDA.

(d) In the event that the Reporting Company or any Subsidiary incurs (including
by assumption or guarantees) or repays (including by redemption, repayment,
retirement or extinguishment) any Indebtedness included in the calculation of
the Consolidated Net Leverage Ratio (other than Indebtedness incurred or repaid
under any revolving credit facility in the ordinary course of business for
working capital purposes) subsequent to the end of the applicable Measurement
Period and prior to or simultaneously with the event for which the calculation
of any such ratio is made, then the Consolidated Net Leverage Ratio shall be
calculated giving pro forma effect to such incurrence or repayment of
Indebtedness, to the extent required, as if the same had occurred on the last
day of the applicable Measurement Period.

 

52



--------------------------------------------------------------------------------

(e) For purposes of calculating the Consolidated Interest Coverage Ratio and the
Consolidated Net Leverage Ratio for Measurement Periods ending on or prior to
the date which is 15 months after the Closing Date, the amount of “run rate”
cost savings, operating expense reductions, other operating improvements and
acquisition or cost synergies projected by the Reporting Company in good faith
to be realized (calculated on a pro forma basis as though such items had been
realized on the first day of such period) as a result of actions taken by the
Reporting Company or any Subsidiary in connection with the Transaction shall be
given pro forma effect in making such calculations; provided that (1) such cost
savings, operating expense reductions and synergies (x) are projected by the
Reporting Company in good faith to result from actions taken (in the good faith
determination of the Reporting Company) within 12 months after the date the
Transaction is consummated (to the extent that the Reporting Company reasonably
expects to realize such savings, reductions or synergies within 12 months after
the date any such actions are taken) and (y) are reasonably identifiable and
factually supportable and (2) no cost savings, operating expense reductions,
operating improvements and synergies shall be added pursuant to this clause
(e) to the extent duplicative of any expenses or charges otherwise added to
Consolidated Net Income, whether through a pro forma adjustment or otherwise,
for such period.

(f) Notwithstanding any provision herein to the contrary, determinations of
(i) the applicable pricing level under the definition of “Applicable Fee Rate”
and “Applicable Rate” and (ii) compliance with the financial covenants shall be
made on a Pro Forma Basis.

1.11 Luxembourg Terms.

In this Agreement, where it relates to a Luxembourg entity, a reference to:

(1) a winding-up, dissolution or administration includes a Luxembourg entity;

(i) being declared bankrupt (faillite déclarée);

(ii) being subject to liquidation judiciaire;

(iii) having filed for controlled management (gestion contrôlée);

(2) a moratorium includes a reprieve from payment (sursis de paiement) or a
concordat préventif de faillite

(i) a trustee in bankruptcy includes a curateur;

(ii) an administrator includes a commissaire or a juge délégué;

(iii) a receiver or an administrative receiver does not include a juge
commissaire or a curateur; and

(iv) an attachment includes a saisie.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans.

(a) The Term A Borrowing. Subject to the terms and conditions set forth herein,
each Term A Lender severally agrees to make a single loan to the Company in
Dollars on the Closing Date in an amount not to exceed such Term A Lender’s Term
A Commitment Percentage of the Term A Facility. The Term A Borrowing shall
consist of Term A Loans made simultaneously by the Term A Lenders in

 

53



--------------------------------------------------------------------------------

accordance with their respective Applicable Percentage of the Term A Facility.
Amounts borrowed under this Section 2.01(a) and repaid or prepaid may not be
reborrowed. Term A Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein. In the event that the Closing Date shall not have
occurred on or prior to the Termination Date, each Term A Lender’s Term A
Commitment shall automatically expire, and each Term A Lender shall have no
further obligation to make Term A Loans.

(b) The Term B Borrowing. Subject to the terms and conditions set forth herein,
each Term B Lender severally agrees to make a single loan to the Company in
Dollars on the Closing Date in an amount not to exceed such Term B Lender’s Term
B Commitment. The Term B Borrowing shall consist of Term B Loans made
simultaneously by the Term B Lenders in accordance with their respective Term B
Commitments. Amounts borrowed under this Section 2.01(b) and repaid or prepaid
may not be reborrowed. Term B Loans may be Base Rate Loans or Eurocurrency Rate
Loans as further provided herein. In the event that the Closing Date shall not
have occurred on or prior to the Termination Date, each Term B Lender’s Term B
Commitment shall automatically expire, and each Term B Lender shall have no
further obligation to make Term B Loans.

(c) The Term A-1 Borrowing. Subject to the terms and conditions set forth
herein, each Term A-1 Lender severally agrees to make loans to New HoldCo (and,
if requested by the Company, to Lux Borrower on a joint and several basis) in
Dollars from time to time on any Business Day during the Availability Period in
an aggregate amount not to exceed such Term A-1 Lender’s Term A-1 Commitment.
The Term A-1 Borrowing shall consist of Term A-1 Loans made simultaneously by
the Term A-1 Lenders in accordance with their respective Term A-1 Commitments.
Amounts borrowed under this Section 2.01(c) and repaid or prepaid may not be
reborrowed. Term A-1 Loans may be Base Rate Loans or Eurocurrency Rate Loans as
further provided herein. In the event that the Closing Date shall not have
occurred on or prior to the Termination Date, each Term A-1 Lender’s Term A-1
Commitment shall automatically expire, and each Term A-1 Lender shall have no
further obligation to make Term A-1 Loans.

(d) The U.S. Revolving Credit Borrowings. Subject to the terms and conditions
set forth herein, each U.S. Revolving Credit Lender severally agrees to make
loans (each such loan, a “U.S. Revolving Credit Loan”) to the Borrowers in
Dollars from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s U.S. Revolving Credit Commitment; provided, however, that after giving
effect to any U.S. Revolving Credit Borrowing, (i) the Total U.S. Revolving
Credit Outstandings shall not exceed the U.S. Revolving Credit Facility, and
(ii) the U.S. Revolving Credit Exposure shall not exceed such U.S. Revolving
Credit Lender’s U.S. Revolving Credit Commitment. Within the limits of each U.S.
Revolving Credit Lender’s U.S. Revolving Credit Commitment, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01(d), prepay under Section 2.05, and reborrow under this
Section 2.01(d). U.S. Revolving Credit Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein. In the event that the
Closing Date shall not have occurred on or prior to the Termination Date, each
U.S. Revolving Credit Lender’s U.S. Revolving Credit Commitment shall
automatically expire, and each U.S. Revolving Credit Lender shall have no
further obligation to make U.S. Revolving Credit Loans.

(e) The Multicurrency Revolving Borrowings. Subject to the terms and conditions
set forth herein, each Multicurrency Revolving Credit Lender severally agrees to
make loans (each such loan, a “Multicurrency Revolving Credit Loan”) to the
Borrowers in Dollars or in one or more Alternative Currencies from time to time,
on any Business Day during the Availability Period, in an aggregate amount not
to exceed at any time outstanding the amount of such Lender’s Multicurrency
Revolving Credit Commitment; provided, however, that after giving effect to any
Multicurrency Revolving Credit Borrowing, (i) the Total Multicurrency Revolving
Credit Outstandings shall not exceed the Multicurrency

 

54



--------------------------------------------------------------------------------

Revolving Credit Facility, (ii) the Multicurrency Revolving Credit Exposure
shall not exceed such Multicurrency Revolving Credit Lender’s Multicurrency
Revolving Credit Commitment, and (iii) the aggregate Outstanding Amount of all
Revolving Credit Loans denominated in Alternative Currencies shall not exceed
the Alternative Currency Sublimit. Within the limits of each Multicurrency
Revolving Credit Lender’s Multicurrency Revolving Credit Commitment, and subject
to the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01(e), prepay under Section 2.05, and reborrow under this
Section 2.01(e). Multicurrency Revolving Credit Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein. In the event that the
Closing Date shall not have occurred on or prior to the Termination Date, each
Multicurrency Revolving Credit Lender’s Multicurrency Revolving Credit
Commitment shall automatically expire, and each Multicurrency Revolving Credit
Lender shall have no further obligation to make Multicurrency Revolving Credit
Loans.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Term A Borrowing, each Term B Borrowing, each Term A-1 Borrowing, each
Revolving Credit Borrowing, each conversion of Term Loans or Revolving Credit
Loans from one Type to the other, and each continuation of Eurocurrency Rate
Loans shall be made upon the Company’s irrevocable notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans, (ii) four
Business Days (or five Business Days in the case of a Special Notice Currency)
prior to the requested date of any Borrowing or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies and (iii) on the requested date
of any Borrowing of Base Rate Loans; provided, however, that if the Company
wishes to request Eurocurrency Rate Loans having an Interest Period other than
one, two, three or six months in duration as provided in the definition of
“Interest Period,” the applicable notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) four Business Days prior to the requested
date of such Borrowing, conversion or continuation denominated in Dollars or
(ii) five Business Days (or six Business Days in the case of a Special Notice
Currency) prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
whereupon the Administrative Agent shall give prompt notice to the Appropriate
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. Not later than 11:00 a.m., (i) three Business Days
before the requested date of such Borrowing, conversion or continuation
denominated in Dollars or (ii) four Business Days (or five Business Days in the
case of a Special Notice Currency) prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, the Administrative Agent shall notify the Company (which
notice may be by telephone) whether or not the requested Interest Period has
been consented to by all the applicable Lenders. Each telephonic notice by the
Company pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Committed Loan Notice, appropriately
completed and signed by a Responsible Officer of the Company. Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof (or
such other amount as may be approved by the Administrative Agent). Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof (or such other amount as may be approved by the
Administrative Agent). Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Company is requesting a Term A Borrowing,
a Term B Borrowing, a Term A-1 Borrowing, a Multicurrency Revolving Credit
Borrowing, a U.S. Revolving Credit Borrowing, a conversion of Term Loans or
Revolving Credit Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or

 

55



--------------------------------------------------------------------------------

continued, (iv) the Type of Loans to be borrowed or to which existing Term Loans
or Revolving Credit Loans are to be converted, (v) if applicable, the duration
of the Interest Period with respect thereto, (vi) the currency of the Loans to
be borrowed, and (vii) if applicable, the Designated Borrower. If the Company
fails to specify a Type of Loan in a Committed Loan Notice or if the Company
fails to give a timely notice requesting a conversion or continuation, then the
applicable Term Loans or Revolving Credit Loans shall be made as, or converted
to, Base Rate Loans; provided, however, that in the case of a failure to timely
request a continuation of Loans denominated in an Alternative Currency, such
Loans shall be continued as Eurocurrency Rate Loans in their original currency
with an Interest Period of one month. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the Company
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month. No
Loan may be converted into or continued as a Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Loan and
reborrowed in the other currency. Notwithstanding anything to the contrary
herein, a Swing Line Loan may not be converted to a Eurocurrency Rate Loan.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Term A Loans, Term B Loans, Term A-1
Loans, U.S. Revolving Currency Loans or Multicurrency Revolving Credit Loans,
and if no timely notice of a conversion or continuation is provided by the
Company, the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans or continuation of Loans denominated in
a currency other than Dollars, in each case as described in Section 2.02(a). In
the case of a Term A Borrowing, a Term B Borrowing, a Term A-1 Borrowing, a U.S.
Revolving Credit Borrower or a Multicurrency Revolving Credit Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.03 (and, if such Borrowing is the initial Credit
Extension, Section 4.02), the Administrative Agent shall make all funds so
received available to the Company or the other applicable Borrower in like funds
as received by the Administrative Agent either by (i) crediting the account of
such Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Company; provided, however, that if, on the date a Committed Loan Notice with
respect to a Revolving Credit Borrowing denominated in Dollars is given by the
Company, there are L/C Borrowings outstanding, then the proceeds of such
Revolving Credit Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and second, shall be made available to the applicable
Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currencies) without the consent of the Required
Lenders and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

 

56



--------------------------------------------------------------------------------

(e) After giving effect to all Term A Borrowings, all conversions of Term A
Loans from one Type to the other, and all continuations of Term A Loans as the
same Type, there shall not be more than five Interest Periods in effect in
respect of the Term A Facility. After giving effect to all Term B Borrowings,
all conversions of Term B Loans from one Type to the other, and all
continuations of Term B Loans as the same Type, there shall not be more than
five Interest Periods in effect in respect of the Term B Facility. After giving
effect to all Term A-1 Borrowings, all conversions of Term A-1 Loans from one
Type to the other, and all continuations of Term A-1 Loans as the same Type,
there shall not be more than five Interest Periods in effect in respect of the
Term A-1 Facility. After giving effect to all Revolving Credit Borrowings, all
conversions of Revolving Credit Loans from one Type to the other, and all
continuations of Revolving Credit Loans as the same Type, there shall not be
more than five Interest Periods in effect in respect of the Revolving Credit
Facilities.

(f) Each Lender may, at its option, make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect in any manner the obligation of any
Borrower to repay such Loan in accordance with the terms of this Agreement.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment. (i) Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
Multicurrency Revolving Credit Lenders set forth in this Section 2.03, (1) from
time to time on any Business Day during the period from the Closing Date until
the Letter of Credit Expiration Date, to issue Letters of Credit denominated in
Dollars or in one or more Alternative Currencies for the account of the Company
(or jointly for the account of the Company and one or more other members of the
Consolidated Group), and to amend or extend Letters of Credit previously issued
by it, in accordance with Section 2.03(b), and (2) to honor drawings under the
Letters of Credit; and (B) the Multicurrency Revolving Credit Lenders severally
agree to participate in Letters of Credit issued for the account of the Company
(or jointly for the account of the Reporting Company and one or more other
members of the Consolidated Group) and any drawings thereunder; provided that
after giving effect to any L/C Credit Extension with respect to any Letter of
Credit, (x) the Total Multicurrency Revolving Credit Outstandings shall not
exceed the Multicurrency Revolving Credit Facility, (y) the Multicurrency
Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Multicurrency Revolving Credit Commitment, and (z) the Outstanding Amount of the
L/C Obligations shall not exceed the Letter of Credit Sublimit. Each request by
the Company for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Company’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Company may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

(ii) No L/C Issuer shall issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Multicurrency Revolving Lenders have approved
such expiry date; or

 

57



--------------------------------------------------------------------------------

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (x) all the Multicurrency Revolving
Credit Lenders and such L/C Issuer have approved such expiry date or (y) such
Letter of Credit is cash collateralized on terms and pursuant to arrangements
satisfactory to the L/C Issuer.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Effective Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which such
L/C Issuer in good faith deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit;

(D) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Letter of Credit is to be denominated in a currency other than Dollars or an
Alternative Currency;

(E) such L/C Issuer does not as of the issuance date of the requested Letter of
Credit issue Letters of Credit in the requested currency; or

(F) any Multicurrency Revolving Credit Lender is at that time a Defaulting
Lender, unless such L/C Issuer has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to such L/C Issuer (in its sole
discretion) with the Company or such Lender to eliminate such L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to
Section 2.17(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi) Each L/C Issuer shall act on behalf of the Multicurrency Revolving Credit
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and each L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by such L/C Issuer in connection with
Letters of Credit

 

58



--------------------------------------------------------------------------------

issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included such L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to such L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Company delivered to the L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
L/C Issuer, by personal delivery or by any other means acceptable to the L/C
Issuer. Such Letter of Credit Application must be received by the L/C Issuer and
the Administrative Agent not later than 11:00 a.m. at least two Business Days
(or such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may require.
Additionally, the Company shall furnish to the L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the L/C
Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Company and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Multicurrency Revolving Credit Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Company (or jointly for the
account of the Company and the applicable Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, the applicable L/C Issuer shall notify the
Administrative Agent of the issuance of such Letter of Credit which shall be
deemed to be a Letter of Credit hereunder and each Multicurrency Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Multicurrency Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Letter
of Credit.

(iii) If the Company so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit the
L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary

 

59



--------------------------------------------------------------------------------

thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the L/C Issuer, the Company shall not be
required to make a specific request to the L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Multicurrency
Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Multicurrency Revolving Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Multicurrency
Revolving Credit Lender or the Company that one or more of the applicable
conditions specified in Section 4.03 is not then satisfied, and in each such
case directing the L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Company and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the L/C Issuer shall notify the Company and the
Administrative Agent thereof. In the case of a Letter of Credit denominated in
an Alternative Currency, the Company shall reimburse the L/C Issuer in such
Alternative Currency, unless (A) the L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Company shall have notified the L/C Issuer promptly following receipt of the
notice of drawing that the Company will reimburse the L/C Issuer in Dollars. In
the case of any such reimbursement in Dollars of a drawing under a Letter of
Credit denominated in an Alternative Currency, the L/C Issuer shall notify the
Company of the Dollar Equivalent of the amount of the drawing promptly following
the determination thereof. Not later than 11:00 a.m. on the date of any payment
by the L/C Issuer under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by the L/C Issuer under a Letter of
Credit to be reimbursed in an Alternative Currency (each such date, an “Honor
Date”), the Company shall directly reimburse the L/C Issuer in an amount equal
to the amount of such drawing and in the applicable currency. In the event that
(A) a drawing denominated in an Alternative Currency is to be reimbursed in
Dollars pursuant to the second sentence in this Section 2.03(c)(i) and (B) the
Dollar amount paid by the Company, whether on or after the Honor Date, shall not
be adequate on the date of that payment to purchase in accordance with normal
banking procedures a sum denominated in the Alternative Currency equal to the
drawing, the Company agrees, as a separate and independent obligation, to
indemnify the L/C Issuer for the loss resulting from its inability on that date
to purchase the Alternative Currency in the full amount of the drawing. If the
Company fails to timely reimburse the L/C Issuer on the Honor Date, the L/C
Issuer shall notify the Administrative Agent of such failure and the
Administrative Agent shall promptly notify each Multicurrency Revolving Credit
Lender of the Honor Date, the amount of the unreimbursed drawing (expressed in
Dollars in the amount of the Dollar Equivalent thereof in the case of a Letter
of Credit denominated in an Alternative Currency) (the “Unreimbursed Amount”),
and the amount of such Multicurrency Revolving Credit Lender’s Applicable
Revolving Credit Percentage thereof. In such event, the Company shall be deemed
to have requested a Multicurrency Revolving Credit Borrowing of Base Rate Loans
to be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized

 

60



--------------------------------------------------------------------------------

portion of the Multicurrency Revolving Credit Commitments and the conditions set
forth in Section 4.03 (other than the delivery of a Committed Loan Notice). Any
notice given by the applicable L/C Issuer or the Administrative Agent pursuant
to this Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Multicurrency Revolving Credit Lender shall upon any notice pursuant
to Section 2.03(c)(i) make funds available (and the Administrative Agent may
apply Cash Collateral provided for this purpose) for the account of the L/C
Issuer, in Dollars, at the Administrative Agent’s Office for Dollar-denominated
payments in an amount equal to its Applicable Revolving Credit Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Multicurrency Revolving Credit Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Company in
such amount. The Administrative Agent shall remit the funds so received to the
L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Multicurrency Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.03 cannot be satisfied or for any other
reason, the Company shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Multicurrency
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

(iv) Until each Multicurrency Revolving Credit Lender funds its Multicurrency
Revolving Credit Loan or L/C Advance pursuant to this Section 2.03(c) to
reimburse the L/C Issuer for any amount drawn under any Letter of Credit,
interest in respect of such Lender’s Applicable Revolving Credit Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v) Each Multicurrency Revolving Credit Lender’s obligation to make
Multicurrency Revolving Credit Loans or L/C Advances to reimburse the L/C Issuer
for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the L/C Issuer, the Company or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Multicurrency
Revolving Credit Lender’s obligation to make Multicurrency Revolving Credit
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.03 (other than delivery by the Company of a Committed Loan Notice ).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Company to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Multicurrency Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the applicable Overnight Rate from

 

61



--------------------------------------------------------------------------------

time to time in effect, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of the L/C Issuer submitted to any Multicurrency
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c)(vi) shall be conclusive absent manifest
error.

(d) Repayment of Participations. (i) At any time after the L/C Issuer has made a
payment under any Letter of Credit and has received from any Multicurrency
Revolving Credit Lender such Lender’s L/C Advance in respect of such payment in
accordance with Section 2.03(c), if the Administrative Agent receives for the
account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Company or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Lender its Applicable
Revolving Credit Percentage thereof in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Multicurrency
Revolving Credit Lender shall pay to the Administrative Agent for the account of
the L/C Issuer its Applicable Revolving Credit Percentage thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the Federal Funds Rate from time to time in effect. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Company to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Company or any waiver by the
L/C Issuer which does not in fact materially prejudice the Company;

 

62



--------------------------------------------------------------------------------

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(viii) any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally; or

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any of its
Subsidiaries.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Company will immediately notify the L/C Issuer. The Company shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Multicurrency Revolving Credit Lenders or the
Required Multicurrency Revolving Lenders, as applicable; (ii) any action taken
or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document. The
Company hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Company’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Company, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying

 

63



--------------------------------------------------------------------------------

with the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. The L/C Issuer may
send a Letter of Credit or conduct any communication to or from the beneficiary
via the Society for Worldwide Interbank Financial Telecommunication (“SWIFT”)
message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.

(g) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Company when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each commercial Letter of Credit. Notwithstanding the foregoing,
the L/C Issuer shall not be responsible to the Company for, and the L/C Issuer’s
rights and remedies against the Company shall not be impaired by, any action or
inaction of the L/C Issuer required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Law or any order of a jurisdiction where the L/C
Issuer or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

(h) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Multicurrency Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage, in Dollars, a Letter of Credit fee (the
“Letter of Credit Fee”) for each Letter of Credit equal to the Applicable Rate
times the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be
(i) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each standby Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Multicurrency
Revolving Lenders, while any Event of Default exists, all Letter of Credit Fees
shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Company shall pay directly to each L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit, at the rate per
annum separately agreed in writing by the Company and such L/C Issuer, computed
on the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears. Such fronting fee shall be due
and payable on the tenth Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. In addition, the Company shall pay directly to each L/C Issuer for
its own account, in Dollars, the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

 

64



--------------------------------------------------------------------------------

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of Credit.
The Company hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Company, and that the
Company’s business derives substantial benefits from the businesses of such
Subsidiaries.

(l) Letters of Credit Reporting. To the extent that any Letters of Credit are
issued by an L/C Issuer other than the Administrative Agent, each such L/C
Issuer shall furnish to the Administrative Agent on the last Business Day of
calendar month and on each date that a Letter of Credit is issued or amended a
report in the form of Exhibit F detailing the daily L/C Obligations outstanding
under all Letters of Credit issued by it.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, shall make loans (each such loan, a “Swing Line
Loan”) to the Company from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Revolving Credit Percentage of
the Outstanding Amount of Multicurrency Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Multicurrency Revolving Credit Commitment; provided, however, that
(x) after giving effect to any Swing Line Loan, (i) the Total Multicurrency
Revolving Credit Outstandings shall not exceed the Multicurrency Revolving
Credit Facility at such time, and (ii) the Multicurrency Revolving Credit
Exposure of any Revolving Credit Lender shall not exceed such Lender’s
Multicurrency Revolving Credit Commitment, (y) the Company shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan,
and (z) the Swing Line Lender shall not be under any obligation to make any
Swing Line Loan if it shall determine (which determination shall be conclusive
and binding absent manifest error) that it has, or by such Credit Extension may
have, Fronting Exposure. Within the foregoing limits, and subject to the other
terms and conditions hereof, the Company may borrow under this Section 2.04,
prepay under Section 2.05, and reborrow under this Section 2.04. Each Swing Line
Loan shall bear interest only at a rate based on the Base Rate. Immediately upon
the making of a Swing Line Loan, each Multicurrency Revolving Credit Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Multicurrency Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Swing
Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be in a minimum principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof (or such other amounts as may be approved by the
Swing Line Lender), and (ii) the requested

 

65



--------------------------------------------------------------------------------

borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Company. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Multicurrency Revolving Credit Lender)
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Company at its office by crediting the account of the
Company on the books of the Swing Line Lender in immediately available funds.

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Company (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Multicurrency Revolving Credit Lender make a Base Rate Loan
in an amount equal to such Lender’s Applicable Revolving Credit Percentage of
the amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Multicurrency Revolving Credit Facility and the conditions set forth in
Section 4.03. The Swing Line Lender shall furnish the Company with a copy of the
applicable Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Multicurrency Revolving Credit Lender shall make an
amount equal to its Applicable Revolving Credit Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Multicurrency Revolving Credit Lender that
so makes funds available shall be deemed to have made a Base Rate Loan to the
Company in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Multicurrency Revolving Credit Borrowing in accordance with Section 2.04(c)(i),
the request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Multicurrency Revolving Credit Lenders fund its risk participation in the
relevant Swing Line Loan and each Multicurrency Revolving Credit Lender’s
payment to the Administrative Agent for the account of the Swing Line Lender
pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Multicurrency Revolving Credit Lender fails to make available to
the Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line

 

66



--------------------------------------------------------------------------------

Lender at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the Swing Line Lender in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

Each Multicurrency Revolving Credit Lender’s obligation to make Multicurrency
Revolving Credit Loans or to purchase and fund risk participations in Swing Line
Loans pursuant to this Section 2.04(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, the Company or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Multicurrency Revolving Credit Lender’s obligation
to make Multicurrency Revolving Credit Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.03. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Company
to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations. (i) At any time after any Multicurrency
Revolving Credit Lender has purchased and funded a risk participation in a Swing
Line Loan, if the Swing Line Lender receives any payment on account of such
Swing Line Loan, the Swing Line Lender will distribute to such Multicurrency
Revolving Credit Lender its Applicable Revolving Credit Percentage thereof in
the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Multicurrency Revolving Credit Lender shall pay to the Swing
Line Lender its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. The Administrative Agent will make such demand upon the request of the
Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Multicurrency Revolving Credit Lender funds its Base Rate Loan or
risk participation pursuant to this Section 2.04 to refinance such Multicurrency
Revolving Credit Lender’s Applicable Revolving Credit Percentage of any Swing
Line Loan, interest in respect of such Applicable Revolving Credit Percentage
shall be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments.

(a) Optional. (i) Each Borrower may, upon notice to the Administrative Agent, at
any time or from time to time voluntarily prepay Term Loans and Revolving Credit
Loans in whole or in part without premium or penalty; provided that (A) such
notice must be received by the Administrative Agent

 

67



--------------------------------------------------------------------------------

not later than 11:00 a.m. (1) three Business Days prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Dollars, (2) four Business
Days (or five, in the case of prepayment of Loans denominated in Special Notice
Currencies) prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies and (3) on the date of prepayment of Base
Rate Loans; (B) any prepayment of Eurocurrency Rate Loans denominated in Dollars
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof; (C) any prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies shall be in a minimum principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof; and (D) any prepayment of Base
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each applicable Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment (based on such Lender’s Applicable Percentage in respect of
the relevant Facility). If such notice is given by the Company, the applicable
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each prepayment of the outstanding Term Loans pursuant to this
Section 2.05(a) shall be applied as directed by the Company, and subject to
Section 2.17, each such prepayment shall be paid to the Lenders in accordance
with their respective Applicable Percentages in respect of each of the relevant
Facilities.

(ii) The Company may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Company, the Company shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(b) Mandatory. (i) [Reserved].

(ii) If following the Closing Date the Reporting Company or any of its
Subsidiaries makes a Disposition of any property (other than any Disposition of
any property permitted by Sections 7.05(a)-7.05(m) or (p) or (q)) which results
in the realization by such Person of Net Cash Proceeds, the Reporting Company
shall prepay an aggregate principal amount of Term Loans equal to 100% of such
Net Cash Proceeds immediately upon receipt thereof by such Person (such
prepayments to be applied as set forth in clause (v) below); provided, however,
that, with respect to any Net Cash Proceeds realized under a Disposition
described in this Section 2.05(b)(ii), at the election of the Reporting Company
(as notified by the Reporting Company to the Administrative Agent on or prior to
the date of such Disposition), and so long as no Default shall have occurred and
be continuing, the Reporting Company or such Subsidiary may reinvest all or any
portion of such Net Cash Proceeds in the business of the Consolidated Group so
long as within 365 days after the receipt of such Net Cash Proceeds, such
purchase shall have been consummated (as certified by the Reporting Company in
writing to the Administrative Agent); and provided further, however, that any
Net Cash Proceeds not subject to such definitive agreement or so reinvested
shall be immediately applied to the prepayment of the Loans as set forth in this
Section 2.05(b)(ii).

 

68



--------------------------------------------------------------------------------

(iii) Upon the incurrence or issuance by the Reporting Company or any of its
Subsidiaries of any Indebtedness after the Closing Date (other than Indebtedness
expressly permitted to be incurred or issued pursuant to Section 7.02), the
Reporting Company shall prepay an aggregate principal amount of Term Loans equal
to 100% of all Net Cash Proceeds received therefrom immediately upon receipt
thereof by the Reporting Company or such Subsidiary (such prepayments to be
applied as set forth in clause (v) below).

(iv) Upon any Extraordinary Receipt received by or paid to or for the account of
the Reporting Company or any of its Subsidiaries after the Closing Date, and not
otherwise included in clause (ii) or (iii) of this Section 2.05(b), the
Reporting Company shall prepay an aggregate principal amount of Term Loans equal
to 100% of all Net Cash Proceeds received therefrom immediately upon receipt
thereof by the Reporting Company or such Subsidiary (such prepayments to be
applied as set forth in clause (v) below); provided, however, that with respect
to any proceeds of insurance, condemnation awards (or payments in lieu thereof)
or indemnity payments, at the election of the Reporting Company (as notified by
the Reporting Company to the Administrative Agent on or prior to the date of
receipt of such insurance proceeds, condemnation awards or indemnity payments),
and so long as no Default shall have occurred and be continuing, the Reporting
Company or such Subsidiary may apply within 365 days after the receipt of such
cash proceeds to replace or repair the equipment, fixed assets or real property
in respect of which such cash proceeds were received; and provided, further,
however, that any cash proceeds not so applied shall be immediately applied to
the prepayment of the Loans as set forth in this Section 2.05(b)(iv).

(v) Each prepayment of Term Loans pursuant to the foregoing provisions of this
Section 2.05(b) shall be applied ratably to each of the Term A Facility, the
Term B Facility, other than during the Capital Funds Period, and the Term A-1
Facility and to the principal repayment installments thereof on a pro-rata
basis.

(vi) Notwithstanding any of the other provisions of clause (ii), (iii) or
(iv) of this Section 2.05(b), so long as no Default under Section 8.01(a) or
Section 8.01(f), or Event of Default shall have occurred and be continuing, if,
on any date on which a prepayment would otherwise be required to be made
pursuant to clause (ii), (iii) or (iv) of this Section 2.05(b), the aggregate
amount of Net Cash Proceeds required by such clause to be applied to prepay Term
Loans on such date is less than or equal to $5,000,000, the Company may defer
such prepayment until the first date on which the aggregate amount of Net Cash
Proceeds or other amounts otherwise required under clause (ii), (iii) or (iv) of
this Section 2.05(b) to be applied to prepay Term Loans exceeds $5,000,000.
During such deferral period the Company may apply all or any part of such
aggregate amount to prepay Revolving Credit Loans and may, subject to the
fulfillment of the applicable conditions set forth in Article IV, reborrow such
amounts (which amounts, to the extent originally constituting Net Cash Proceeds,
shall be deemed to retain their original character as Net Cash Proceeds when so
reborrowed) for application as required by this Section 2.05(b). Upon the
occurrence of a Default under Section 8.01(a) or Section 8.01(f), or an Event of
Default during any such deferral period, the Company shall immediately prepay
the Term Loans in the amount of all Net Cash Proceeds received by the Company
and other amounts, as applicable, that are required to be applied to prepay Term
Loans under this Section 2.05(b) (without giving effect to the first and second
sentences of this clause (vi)) but which have not previously been so applied.

(vii) If for any reason the Total U.S. Revolving Credit Outstandings at any time
exceed the U.S. Revolving Credit Facility at such time, the Borrowers shall
immediately prepay U.S. Revolving Credit Loans in an aggregate amount equal to
such excess.

(viii) (A) If for any reason the Total Multicurrency Revolving Credit
Outstandings at any time exceed the Multicurrency Revolving Credit Facility at
such time, the Borrowers shall immediately prepay Multicurrency Revolving Credit
Loans, Swing Line Loans and L/C Borrowings and/or Cash Collateralize the L/C
Obligations (other than the L/C Borrowings) in an aggregate amount equal to such
excess and (B) if the Administrative Agent notifies the Company at any time that
the Outstanding Amount of all

 

69



--------------------------------------------------------------------------------

Revolving Credit Loans denominated in Alternative Currencies at such time
exceeds an amount equal to 103% of the Alternative Currency Sublimit then in
effect, then, within two Business Days after receipt of such notice, the
Borrowers shall prepay Revolving Credit Loans in an aggregate amount sufficient
to reduce such Outstanding Amount as of such date of payment to an amount not to
exceed 100% of the Alternative Currency Sublimit then in effect.

(ix) Notwithstanding any other provisions of this Section 2.05 mandatory
prepayments arising from the receipt of Net Cash Proceeds from any Disposition
or Extraordinary Receipts by any Foreign Subsidiary pursuant to
Section 2.05(b)(ii) or (iv) (each, a “Foreign Disposition”) shall not be
required (1) to the extent the making of any such mandatory prepayment from the
Net Cash Proceeds of such Foreign Disposition or Extraordinary Receipts (or the
repatriation of funds to effect such payment) would give rise to a material
adverse tax consequence (as reasonably determined by the Reporting Company),
(2) without duplication (including with respect to any reduction set forth in
the definitions of Net Cash Proceeds, Extraordinary Receipts or Excess Cash
Flow), to the extent such amounts have been applied to voluntarily prepay any
Indebtedness of any Foreign Subsidiary or to the extent such Foreign Subsidiary
has reinvested such amounts in its business or the business of the Reporting
Company or its Subsidiaries, provided that no such prepayments and no such
reinvestments shall be permitted at the time a Default or Event of Default shall
then be continuing or (3) so long as the applicable local Laws will not permit
repatriation thereof to the United States (the Reporting Company hereby agreeing
to use commercially reasonable efforts to cause the applicable Foreign
Subsidiary to promptly file any required forms, obtain any necessary consents
and take all similar actions reasonably required by the applicable local Laws to
permit such repatriation); provided that if such repatriation of any such
affected Net Cash Proceeds or Foreign Excess Cash Flow is later permitted under
applicable Laws, unless such amounts have previously been applied to prepayments
or reinvestments to the extent permitted by clause (2) above, such repatriation
will, subject to clause (1) above, be effected as promptly as practicable and
such repatriated Net Cash Proceeds or Foreign Excess Cash Flow, as applicable,
will be promptly after such repatriation applied to the repayment of the Term
Loans pursuant to this Section 2.05(b) to the extent provided herein.

(x) The Company shall deliver to the Administrative Agent, in connection with
each prepayment required under this Section 2.05, (a) a certificate signed by a
Responsible Officer of the Company setting forth in reasonable detail the
calculation of the amount of such prepayment and (b) (other than in connection
with a mandatory prepayment under Section 2.05(b)(i)) at least three
(3) Business Days’ prior written notice of such prepayment. Each notice of
prepayment shall specify the prepayment date and the principal amount of each
Loan (or portion thereof) to be prepaid.

2.06 Termination or Reduction of Commitments.

(a) Optional. (i) The Company may, upon notice to the Administrative Agent,
terminate the U.S. Revolving Credit Facility, or from time to time permanently
reduce the U.S. Revolving Credit Facility; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. five
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in a whole multiple of $1,000,000 in excess thereof
and (iii) the Company shall not terminate or reduce the U.S. Revolving Credit
Facility if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total U.S. Revolving Credit Outstandings would exceed the
Revolving Credit Facility.

(ii) The Company may, upon notice to the Administrative Agent, terminate the
Multicurrency Revolving Credit Facility, the Letter of Credit Sublimit, the
Swing Line Sublimit or the Alternative Currency Sublimit , or from time to time
permanently reduce the Multicurrency Revolving Credit Facility, the Letter of
Credit Sublimit, the Swing Line Sublimit, the Alternative Currency Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in

 

70



--------------------------------------------------------------------------------

an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) the Company shall not terminate or reduce (A) the
Multicurrency Revolving Credit Facility if, after giving effect thereto and to
any concurrent prepayments hereunder, the Total Multicurrency Revolving Credit
Outstandings, the Alternative Currency Sublimit, the Letter of Credit Sublimit
or the Swing Line Sublimit would exceed the Multicurrency Revolving Credit
Facility, (B) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, (C) the Swing Line Sublimit if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swing Line Loans would exceed the Letter of Credit
Sublimit, or (D) the Alternative Currency Sublimit if, after giving effect
thereto and to any concurrent prepayments hereunder, the Outstanding Amount of
Multicurrency Revolving Credit Loans denominated in an Alternative Currency
would exceed the Alternative Currency Sublimit. Subject to subclauses (D) and
(E) above, the amount of any such reductions shall not be applied to the
Alternative Currency Sublimit or the Letter of Credit Sublimit unless otherwise
specified by the Company.

(b) Mandatory. (i) The aggregate Term A Commitments shall be automatically and
permanently reduced to zero on the earliest of (x) the date of the Term A
Borrowing, and (y) the Termination Date.

(ii) The aggregate Term B Commitments shall be automatically and permanently
reduced to zero on the earliest of (x) the date of the Term B Borrowing, and
(y) the Termination Date.

(iii) The aggregate U.S. Revolving Credit Commitments shall be automatically and
permanently reduced to zero on the Termination Date.

(iv) The aggregate Term A-1 Commitments shall be automatically and permanently
reduced to zero on the earliest of (x) the Termination Date and (y) the date on
which all of the Certain Funds Purposes have been achieved. .

(v) The aggregate Multicurrency Revolving Credit Commitments shall be
automatically and permanently reduced to zero on the Termination Date.

(vi) [Reserved].

(vii) If after giving effect to any reduction or termination of Multicurrency
Revolving Credit Commitments under this Section 2.06, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the Multicurrency Revolving Credit
Facility at such time, the Letter of Credit Sublimit or the Swing Line Sublimit,
as the case may be, shall be automatically reduced, by the amount of such
excess.

(viii) The Commitments shall be automatically and permanently reduced (such
reduction to be allocated among the Commitments as agreed by the Company and the
Administration Agent) in an amount equal to 100% of the committed amount of any
(i) credit facility or (ii) private placement note purchase agreement made
available to a member of the Consolidated Group that is (x) subject to
conditions precedent to funding of the loans or purchasing the notes thereunder
that are, in respect of certainty of funding, not more restrictive than the
conditions set forth in this Agreement, (y) subject to restrictions on
assignments of loans or private placement notes thereunder not more restrictive
than those set forth in this Agreement and (z) entered into with financial
institutions that are either (A) Lenders or an affiliate or approved fund of the
Lenders, (B) lenders approved by the Borrower on or prior to the Effective Date
or (C) approved by the Borrower (each such term facility or private placement
agreement, a “Qualifying Committed Facility”) (such reduction to occur upon the
effectiveness of definitive documentation for such Qualifying Committed
Facility.)

 

71



--------------------------------------------------------------------------------

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, the Swing Line Sublimit or the Revolving Credit
Commitments under this Section 2.06. Upon any reduction of the Revolving Credit
Commitments, the applicable Revolving Credit Commitment of each applicable
Revolving Credit Lender shall be reduced by such Lender’s Applicable Revolving
Credit Percentage of such applicable reduction amount. All fees in respect of
any Revolving Credit Facility accrued until the effective date of any
termination of any Revolving Credit Facility shall be paid on the effective date
of such termination.

2.07 Repayment of Loans.

(a) Term A Loans. The Company shall repay to the Term A Lenders the aggregate
principal amount of all Term A Loans in consecutive installments on the last
Business Day of each March, June, September and December, beginning on the
Initial Amortization Date, in the same respective amounts (which amounts shall
be reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05 or reduction of Term A Commitments
in accordance with Section 2.06) as required for the Existing Term A Loans under
the Existing Credit Agreement on the Closing Date; provided, however, that the
final principal repayment installment of the Term A Loans shall be repaid on the
Maturity Date for the Term A Facility and in any event shall be in an amount
equal to the aggregate principal amount of all Term A Loans outstanding on such
date.

(b) Term B Loans. The Company shall repay to the Term B Lenders the aggregate
principal amount of all Term B Loans in consecutive installments on the last
Business Day of each March, June, September and December, beginning on the
Initial Amortization Date, in the same respective amounts (which amounts shall
be reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05 or reductions of Term B Commitments
in accordance with Section 2.06) as required for the Existing Term B Loans under
the Existing Credit Agreement on the Closing Date; provided, however, that the
final principal repayment installment of the Term B Loans shall be repaid on the
Maturity Date for the Term B Facility and in any event shall be in an amount
equal to the aggregate principal amount of all Term B Loans outstanding on such
date.

(c) Term A-1 Loans. New HoldCo (and, if Lux Borrower has borrowed Term A-1
Loans, Lux Borrower) shall repay (jointly and severally, if applicable) to the
Term A-1 Lenders the aggregate principal amount of all Term A-1 Loans in 12
consecutive installments on the last Business Day of each March, June, September
and December, beginning on the Initial Amortization Date, in an amount equal to
1.25% of the original principal amount of the Term A-1 Loans; provided, however,
that the final principal repayment installment of the Term A-1 Loans shall be
repaid on the Maturity Date for the Term A-1 Facility and in any event shall be
in an amount equal to the aggregate principal amount of all Term A-1 Loans
outstanding on such date.

(d) Revolving Credit Loans. Each Borrower shall repay to the Multicurrency
Revolving Credit Lenders on the Maturity Date for the Multicurrency Revolving
Credit Facility the aggregate principal amount of all Multicurrency Revolving
Credit Loans made to such Borrower outstanding on such date. Each Borrower shall
repay to the U.S. Revolving Credit Lenders on the Maturity Date for the U.S.
Revolving Credit Facility the aggregate principal amount of all U.S. Revolving
Credit Loans made to such Borrower outstanding on such date.

(e) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date for the Multicurrency Revolving Credit Facility.

 

72



--------------------------------------------------------------------------------

2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan under a Facility shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate for such Facility plus
(in the case of a Eurocurrency Rate Loan of any Lender which is lent from a
Lending Office in the United Kingdom or a Participating Member State) the
Mandatory Cost; (ii) each Base Rate Loan under a Facility shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for the Multicurrency Revolving
Credit Facility.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees.

In addition to certain fees described in Sections 2.03(h) and 2.03(i):

(a) Commitment Fee. (i) The Company shall pay to the Administrative Agent for
the account of each U.S. Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage, a commitment fee in Dollars equal to the
Applicable Fee Rate times the actual daily amount by which the U.S. Revolving
Credit Facility exceeds the Outstanding Amount of U.S. Revolving Credit Loans,
subject to adjustment as provided in Section 2.17. The commitment fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period for the U.S.
Revolving Credit Facility. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Fee Rate during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Fee Rate separately for each period during such quarter that such
Applicable Fee Rate was in effect.

 

73



--------------------------------------------------------------------------------

(ii) The Company shall pay to the Administrative Agent for the account of each
Multicurrency Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee in Dollars equal to the Applicable
Fee Rate times the actual daily amount by which the Multicurrency Revolving
Credit Facility exceeds the sum of (i) the Outstanding Amount of Multicurrency
Revolving Credit Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.17. For the avoidance of doubt,
the Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Aggregate Commitments for purposes of determining the
Commitment Fee. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period for the Multicurrency Revolving Credit
Facility. The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Fee Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Fee Rate
separately for each period during such quarter that such Applicable Fee Rate was
in effect.

(iii) The Company shall pay to the Administrative Agent for the account of each
Term A-1 Lender in accordance with its Applicable Term A-1 Percentage, a
commitment fee in Dollars equal to 0.50% times the actual daily amount by which
the Term A-1 Facility exceeds the Outstanding Amount of Term A-1 Loans. The
commitment fee shall accrue at all times beginning on the date that is 90 days
after the Effective Date (the “Commencement Date”), including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Commencement Date and on the last day of the Availability Period for the Term
A-1 Facility. The commitment fee shall be calculated quarterly in arrears.

(iv) For the avoidance of doubt, with respect to the definition of “Mandatory
Cancellation Event” and the ability thereunder for the Borrower to provide
notices and issue documents to facilitate a switch from a Scheme to a Takeover
Offer and vice versa, the Commitments shall be deemed to be in effect until the
end of the day on which the applicable notice or issuance is required to but
does not occur for the purposes of calculating any fees under this Agreement or
any fee letters related hereto.

(b) Other Fees. (i) The Company shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letters. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

(ii) The Company shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10 Computation of Interest and Fees.

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year);
provided that in the case of interest in respect of Committed Loans denominated
in Alternative Currencies as to which market practice differs from the

 

74



--------------------------------------------------------------------------------

foregoing, such rate basis shall be in accordance with such market
practice. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans to such Borrowers in addition to such accounts or records. Each Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m. on the date specified herein. Except
as otherwise expressly provided herein, all payments by the Borrowers hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, any Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage in respect of the relevant
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office. All payments

 

75



--------------------------------------------------------------------------------

received by the Administrative Agent after (i) 2:00 p.m. in the case of payments
in Dollars or (ii) the Applicable Time specified by the Administrative Agent in
the case of payments in an Alternative Currency, shall in each case be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by any Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected on
computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the Overnight Rate, plus
any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by such Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuers hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the appropriate L/C Issuer,
as the case may be, the amount due. In such event, if such Borrower has not in
fact made such payment, then each of the Appropriate Lenders or the appropriate
L/C Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such L/C
Issuer, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

76



--------------------------------------------------------------------------------

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.13 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations due and payable to all Lenders hereunder and under the
other Loan Documents at such time) of payments on account of the Obligations due
and payable to all Lenders hereunder and under the other Loan Documents at such
time obtained by all the Lenders at such time or (b) Obligations owing (but not
due and payable) to such Lender hereunder and under the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Parties at such time)
of payment on account of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all of the Lenders at such time then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations then due and payable to the Lenders or owing
(but not due and payable) to the Lenders, as the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

77



--------------------------------------------------------------------------------

(ii) the provisions of this Section 2.13 shall not be construed to apply to
(x) any payment made by or on behalf of any Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.16, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment (other than assignments
permitted by Section 10.06) to the Company or any Affiliate thereof (as to which
the provisions of this Section 2.13 shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

2.14 Amend and Extend Transactions.

(a) The Company may, by written notice to the Administrative Agent from time to
time, request an extension (each, an “Extension”) of the maturity or termination
date of any tranche of Revolving Credit Commitments and/or Term Loans to the
extended maturity or termination date specified in such notice. Such notice
shall set forth (i) the amount of the applicable tranche of Revolving Credit
Commitments and/or Term Loans to be extended (which shall be in minimum
increments of $1,000,000 and a minimum amount of $5,000,000), (ii) the date on
which such Extension is requested to become effective (which shall be not less
than 10 Business Days nor more than 60 days after the date of such Extension
request (or such longer or shorter periods as the Administrative Agent shall
agree)) and (iii) identifying the relevant tranche of Revolving Credit
Commitments and/or Term Loans to which the Extension request relates. Each
Lender of the applicable tranche shall be offered (an “Extension Offer”) an
opportunity, but shall be under no obligation, to participate in such Extension
on a pro rata basis and on the same terms and conditions as each other Lender of
such tranche pursuant to procedures established by, or reasonably acceptable to,
the Administrative Agent. If the aggregate principal amount of Term Loans
(calculated on the face amount thereof) or Revolving Credit Commitments in
respect of which Lenders shall have accepted the relevant Extension Offer shall
exceed the maximum aggregate principal amount of Term Loans or Revolving Credit
Commitments, as applicable, offered to be extended by the Company pursuant to
such Extension Offer, then the Term Loans or Revolving Credit Commitments, as
applicable, of Lenders of the applicable tranche accepting such Extension Offer
shall be extended ratably up to such maximum amount based on the respective
principal amounts (but not to exceed actual holdings of record) with respect to
which such Lenders have accepted such Extension Offer.

(b) It shall be a condition precedent to the effectiveness of any Extension that
(i) no Default or Event of Default shall have occurred and be continuing
immediately prior to and immediately after giving effect to such Extension,
(ii) the representations and warranties set forth in Article V and in each other
Loan Document shall be true and correct in all material respects on and as of
the date of such Extension, (iii) each L/C Issuer and the Swingline Lender shall
have consented to any Extension of the Multicurrency Revolving Credit
Commitments, to the extent that such extension provides for the issuance of
Letters of Credit or making of Swingline Loans at any time during the extended
period and (iv) the terms of such Extended Revolving Commitments and Extended
Term Loans shall comply with Section 2.14(c).

(c) The terms of each Extension shall be determined by the Company and the
applicable extending Lender and set forth in an Additional Credit Extension
Amendment; provided that (i) the final maturity date of any Extended Term Loan
or Extended Revolving Commitment shall be no earlier than the maturity or
termination date of the tranche of Term Loans or Revolving Credit

 

78



--------------------------------------------------------------------------------

Commitments being extended, (ii)(A) there shall be no scheduled amortization of
the Extended Revolving Commitments and (B) the weighted average life to maturity
of the Extended Term Loans shall be no shorter than the remaining weighted
average life to maturity of the tranche of Term Loans being extended, (iii) the
Extended Revolving Loans and the Extended Term Loans will rank pari passu in
right of payment and with respect to security with the Revolving Credit Loans
and the Term Loans and none of the obligors or guarantors with respect thereto
shall be a Person that is not a Loan Party, (iv) the interest rate margin, rate
floors, fees, original issue discounts and premiums applicable to any Extended
Term Loans or Extended Revolving Commitments (and the Extended Revolving Loans
thereunder) shall be determined by the Company and the Lenders providing such
Extended Term Loans or Extended Revolving Commitments, as applicable, and (v) to
the extent the terms of the Extended Term Loans or the Extended Revolving
Commitments are inconsistent with the terms set forth herein (except as set
forth in clause (i) through (iv) above), such terms shall be reasonably
satisfactory to the Administrative Agent.

(d) In connection with any Extension, the Borrowers, the Administrative Agent
and each applicable extending Lender shall execute and deliver to the
Administrative Agent an Additional Credit Extension Amendment and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extension. The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Extension. Any Additional Credit Extension Amendment
may, without the consent of any other Lender, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Company, to implement
the terms of any such Extension, including any amendments necessary to establish
Extended Term Loans or Extended Revolving Commitments as a new tranche of Term
Loans or Revolving Credit Commitments, as applicable, and such other technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Company in connection with the establishment of
such new tranche (including to preserve the pro rata treatment of the extended
and non-extended tranches and to provide for the reallocation of participation
in Letters of Credit or Swingline Loans upon the expiration or termination of
the commitments under any tranche), in each case on terms not inconsistent with
this Section 2.14).

2.15 [Reserved].

2.16 Cash Collateral.

(a) Certain Credit Support Events. If (i) as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, (ii) the Company
shall be required to provide Cash Collateral pursuant to Section 8.02(c), or
(iii) there shall exist a Defaulting Lender and following any reallocation of
Applicable Percentages pursuant to Section 2.17(a)(iv) all Fronting Exposure of
the L/C Issuers and such L/C Borrowing has not been eliminated, the Company
shall immediately (in the case of clause (ii) above) or within one Business Day
(in all other cases), following any request by the Administrative Agent or an
L/C Issuer, provide Cash Collateral in an amount not less than the applicable
Minimum Collateral Amount (determined in the Case of Cash Collateral provided
pursuant to clause (ii) above, after giving effect to Section 2.18(a)(iv) and
any Cash Collateral provided by the Defaulting Lender). If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
or that the total amount of such funds is less than the aggregate Outstanding
Amount of all L/C Obligations, the Company will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate Outstanding Amount over (y) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent determines to be free and
clear of any such right and claim. Upon the drawing of any Letter of Credit for
which funds are on deposit as Cash Collateral, such funds shall be applied, to
the extent permitted under applicable Laws, to reimburse such L/C Issuer.

 

79



--------------------------------------------------------------------------------

(b) Grant of Security Interest. The Company, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.16(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuers as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Company will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. The Company shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.04, 2.05, 2.06, 2.17 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the appropriate L/C Issuers that
there exists excess Cash Collateral; provided, however, (x) any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to, any other Lien conferred under the
Loan Documents and the other applicable provisions of the Loan Documents, and
(y) the Person providing Cash Collateral and the L/C Issuer may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01 and in the definition of “Required
Lender”.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the

 

80



--------------------------------------------------------------------------------

payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuers or Swing Line Lender hereunder;
third, to Cash Collateralize each L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.16; fourth, as the Company
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize each L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.16; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuers or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Company
as a result of any judgment of a court of competent jurisdiction obtained by the
Company against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.03 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.17(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Company shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender under the Multicurrency Revolving Credit Facility
shall be entitled to receive Letter of Credit Fees for any period during which
that Lender is a Defaulting Lender only to the extent allocable to its
Applicable Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 2.16.

(C) With respect to any fee payable under Section 2.09(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Company shall (x) pay to each Non-Defaulting Lender under
the Multicurrency Revolving Credit Facility that portion of any such fee
otherwise payable to

 

81



--------------------------------------------------------------------------------

such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the L/C Issuers
and Swing Line Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such L/C Issuer’s
or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders under the
Multicurrency Revolving Credit Facility in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in
Section 4.03 are satisfied at the time of such reallocation (and, unless the
Company shall have otherwise notified the Administrative Agent at such time, the
Company shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender under the
Multicurrency Revolving Credit Facility to exceed such Non-Defaulting Lender’s
Commitment under the Multicurrency Revolving Credit Facility. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Company shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.16.

(b) Defaulting Lender Cure. If the Company, the Administrative Agent, Swing Line
Lender and the L/C Issuers agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders under the applicable
Revolving Credit Facility or take such other actions as the Administrative Agent
may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans under such Revolving
Credit Facility to be held on a pro rata basis by the Lenders in accordance with
their Applicable Percentages (without giving effect to Section 2.17(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Company while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

82



--------------------------------------------------------------------------------

2.18 Designated Borrowers.

(a) Effective as of the Closing Date, each of Enterprises and ARRIS Technology,
Inc. shall be a “Designated Borrower” hereunder and may receive Revolving Credit
Loans for its account on the terms and conditions set forth in this Agreement.

(b) The Company may at any time, upon not less than 10 Business Days’ notice
from the Company to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), designate (x) any
additional Subsidiary of the Company (an “Applicant Borrower”) as a Designated
Borrower to receive Revolving Credit Loans under a Revolving Credit Facility
hereunder and (y) the Lux Borrower as a Designated Borrower to receive Term A-1
Loans (on a joint and several basis with New HoldCo) under the Term A-1
Facility, in each case by delivering to the Administrative Agent (which shall
promptly deliver counterparts thereof to each Lender) a duly executed notice and
agreement in substantially the form of Exhibit K-1 (a “Designated Borrower
Request and Assumption Agreement”). The parties hereto acknowledge and agree
that prior to any Applicant Borrower or Lux Borrower becoming entitled to
utilize the credit facilities provided for herein the Administrative Agent and
the Lenders shall have received such supporting resolutions, incumbency
certificates, opinions of counsel and other documents or information, in form,
content and scope reasonably satisfactory to the Administrative Agent, as may be
required by the Administrative Agent in its sole discretion, and Notes signed by
such new Borrowers to the extent any Lenders so require. Promptly following
receipt of all such requested resolutions, incumbency certificates, opinions of
counsel and other documents or information, the Administrative Agent shall send
a notice in substantially the form of Exhibit K-2 (a “Designated Borrower
Notice”) to the Company and the Lenders specifying the effective date upon which
the Applicant Borrower or Lux Borrower shall constitute a Designated Borrower
for purposes hereof, whereupon each of the Lenders agrees to permit such
Designated Borrower to receive Revolving Credit Loans under the applicable
Revolving Credit Facility or Term A-1 Loans under the Term A-1 Facility, as
applicable, on the terms and conditions set forth herein, and each of the
parties agrees that such Designated Borrower otherwise shall be a Borrower for
all purposes of this Agreement; provided that no Committed Loan Notice or Letter
of Credit Application may be submitted by or on behalf of such Designated
Borrower until the date five Business Days after such effective date.

Notwithstanding the foregoing, no Subsidiary of the Company that becomes a
Designated Borrower under a Revolving Credit Facility after the Effective Date
that is organized under the laws of a jurisdiction other than the United States,
any state thereof or the District of Columbia may borrow or maintain Loans if
any Revolving Credit Lender under such Revolving Credit Facility has notified
the Administrative Agent (which notice has not been withdrawn) that (i) such
Lender has determined in good faith that such Lender cannot make or maintain
Loans to such Designated Borrower without (x) adverse tax or legal consequences
(unless such consequences only involve the payment of money, in which case such
Designated Borrower may borrow and maintain Loans if it agrees to pay such
Lender such amounts as such Lender determines in good faith are necessary to
compensate such Lender for such consequences) or (y) violating (or raising a
substantial question as to whether such Lender would violate) any applicable law
or regulation or any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), (ii) such
Lender cannot or has not determined that it is lawful to do so, (iii) such
Lender is required or has determined that it is prudent to register or file in
the jurisdiction of formation or organization of such Subsidiary and it does not
wish to do so or (iv) such Lender is restricted by operational or administrative
procedures or other applicable internal policies from extending credit under
this Agreement to Persons in the jurisdiction in which such Subsidiary is
located.

(c) The Obligations of the Company and each Designated Borrower that is (i) a
Domestic Subsidiary or (ii) a Foreign Subsidiary that is not a CFC or a
Subsidiary of a CFC shall be joint and several in nature. The Obligations of all
Designated Borrowers that are a CFC or the Subsidiary of a CFC shall be several
in nature.

 

83



--------------------------------------------------------------------------------

(d) Each Subsidiary of the Company that is or becomes a “Designated Borrower”
pursuant to this Section 2.18 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any Loans
made by the Lenders to any such Designated Borrower hereunder. Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by the Company, whether or not any such other Borrower joins therein. Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Designated Borrower.

(e) The Company may from time to time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Loans payable by such Designated Borrower, or other amounts payable by such
Designated Borrower on account of any Loans made to it, as of the effective date
of such termination. The Administrative Agent will promptly notify the Lenders
of any such termination of a Designated Borrower’s status.

2.19 Credit Agreement Refinancing Facilities.

(a) The Company may, by written notice to the Administrative Agent from time to
time, request (x) Replacement Revolving Commitments to replace all or a portion
of any existing Revolving Credit Commitments under a Facility (the “Replaced
Revolving Commitments”) in an aggregate amount not to exceed the aggregate
amount of the Replaced Revolving Commitments plus any accrued interest, fees,
costs and expenses related thereto and (y) Refinancing Term Loans to refinance
all or a portion of any existing Term Loans under a Facility (the “Refinanced
Term Loans”) in an aggregate principal amount not to exceed the aggregate
principal amount of the Refinanced Term Loans plus any accrued interest, fees,
costs and expenses related thereto (including any original issue discount or
upfront fees). Such notice shall set forth (i) the amount of the applicable
Credit Agreement Refinancing Facility (which shall be in minimum increments of
$1,000,000 and a minimum amount of $5,000,000), (ii) the date on which the
applicable Credit Agreement Refinancing Facility is to become effective (which
shall not be less than 10 Business Days nor more than 60 days after the date of
such notice (or such longer or shorter periods as the Administrative Agent shall
agree)) and (iii) whether such Credit Agreement Refinancing Facilities are
Replacement Revolving Commitments or Refinancing Term Loans. The Company may
seek Credit Agreement Refinancing Facilities from existing Lenders (each of
which shall be entitled to agree or decline to participate in its sole
discretion) or any additional Lender.

(b) It shall be a condition precedent to the effectiveness of any Credit
Agreement Refinancing Facility and the incurrence of any Refinancing Term Loans
that (i) no Default or Event of Default shall have occurred and be continuing
immediately prior to or immediately after giving effect to such Credit Agreement
Refinancing Facility or the incurrence of such Refinancing Term Loans, as
applicable, (ii) the representations and warranties set forth in Article V and
in each other Loan Document shall be true and correct in all material respects
on and as of the date such Credit Agreement Refinancing Facility becomes
effective and the Refinancing Term Loans are made; (iii) the terms of the Credit
Agreement Refinancing Facility shall comply with Section 2.19(c) and (iv) (x)
substantially concurrently with the incurrence of any such Refinancing Term
Loans, 100% of the proceeds thereof shall be applied

 

84



--------------------------------------------------------------------------------

to repay the Refinanced Term Loans (including accrued interest, fees and
premiums (if any) payable in connection therewith) and (y) substantially
concurrently with the effectiveness of such Replacement Revolving Credit
Commitments, all or an equivalent portion of the Revolving Credit Commitments
under the applicable Facility in effect immediately prior to such effectiveness
shall be terminated, and all or an equivalent portion of the Revolving Credit
Loans then outstanding under such Facility, together with interest thereon and
all other amounts accrued for the benefit of the Revolving Credit Lenders under
such Facility, shall be repaid or paid.

(c) The terms of any Credit Agreement Refinancing Facility shall be determined
by the Company, the Administrative Agent and the applicable Credit Agreement
Refinancing Facility Lenders and set forth in an Additional Credit Extension
Amendment; provided that (i) the final maturity date of any Refinancing Term
Loans or Replacement Revolving Commitments shall not be earlier than the
maturity or termination date of the applicable Refinanced Term Loans or Replaced
Revolving Commitments, respectively, (ii) (A) there shall be no scheduled
amortization of the Replacement Revolving Commitments and (B) the weighted
average life to maturity of the Refinancing Term Loans shall be no shorter than
the remaining weighted average life to maturity of the Refinanced Term Loans,
(iii) the Credit Agreement Refinancing Facilities will rank pari passu in right
of payment and of security with the Revolving Credit Loans and the Term Loans
and none of the obligors or guarantors with respect thereto shall be a Person
that is not a Loan Party, (iv) the interest rate margin, rate floors, fees,
original issue discount and premiums applicable to the Credit Agreement
Refinancing Facilities shall be determined by the Company and the applicable
Credit Agreement Refinancing Facility Lenders and (v) to the extent the terms of
the Credit Agreement Refinancing Facilities are inconsistent with the terms set
forth herein (except as set forth in clause (i) through (iv) above), such terms
shall be reasonably satisfactory to the Administrative Agent.

(d) In connection with any Credit Agreement Refinancing Facility pursuant to
this Section 2.19, the Borrowers, the Administrative Agent and each applicable
Credit Agreement Refinancing Facility Lender shall execute and deliver to the
Administrative Agent an Additional Credit Extension Amendment and such other
documentation as the Administrative Agent shall reasonably specify to evidence
such Credit Agreement Refinancing Facilities. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Additional Credit
Extension Amendment. Any Additional Credit Extension Amendment may, without the
consent of any other Lender, effect such amendments to this Agreement and the
other Credit Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Company, to effect the provisions of
this Section 2.19, including any amendments necessary to establish the
applicable Credit Agreement Refinancing Facility as a new tranche of Term Loans
or Revolving Credit Commitments (as applicable) and such other technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Company in connection with the establishment of
such tranches (including to preserve the pro rata treatment of the refinanced
and non-refinanced tranches and to provide for the reallocation of participation
in outstanding Letters of Credit and Swing Line Loans upon the expiration or
termination of the commitments under any tranche), in each case on terms
consistent with this Section 2.19. Upon effectiveness of any Replacement
Revolving Commitments pursuant to this Section 2.19, each Revolving Credit
Lender with a Revolving Credit Commitment under the Replacement Revolving
Commitment immediately prior to such effectiveness will automatically and
without further act be deemed to have assigned to each applicable Replacement
Revolving Lender, and each such Replacement Revolving Lender will automatically
and without further act be deemed to have assumed, a portion of such existing
Revolving Credit Lender’s participations hereunder in outstanding Letters of
Credit and Swing Line Loans such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding participations hereunder in Letters of Credit and Swing Line Loans
held by each Revolving Credit Lender (including each such Replacement Revolving
Lender) under the Applicable Revolving Credit Facility will equal its Applicable
Percentage with respect to the

 

85



--------------------------------------------------------------------------------

Revolving Credit Loans under such Revolving Credit Facility. If, on the date of
such effectiveness, there are any Revolving Credit Loans outstanding under
Replacement Revolving Commitment, such Revolving Credit Loans shall upon the
effectiveness of such Replacement Revolving Commitment be prepaid from the
proceeds of additional Revolving Credit Loans made under such Replacement
Revolving Loans so that Revolving Credit Loans are thereafter held by the
Revolving Credit Lenders (including each Replacement Revolving Lender) according
to their Applicable Percentage under the Applicable Revolving Credit Facility,
which prepayment shall be accompanied by accrued interest on the Revolving
Credit Loans being prepaid and any costs incurred by any Revolving Credit Lender
in accordance with Section 3.05. The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, where appropriate, upon the
basis of the information and documentation to be delivered pursuant to
subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) such Loan Party or
the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) such
Loan Party or the Administrative Agent shall timely pay the full amount withheld
or deducted to the relevant Governmental Authority in accordance with the Code,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required, where appropriate, based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

86



--------------------------------------------------------------------------------

(iv) A payment made by a UK Loan Party shall not be increased under paragraph
(iii)(C) above by reason of a UK Tax Deduction, if on the date on which the
payment falls due:

(A) the payment could have been made to the relevant Lender without such
withholding or deduction if the Lender had been a UK Qualifying Lender but on
that date that Lender is not or has ceased to be a UK Qualifying Lender other
than as a result of any change after the date on which it became a Lender under
this Agreement in (or in the interpretation, administration, or application of)
any law or Treaty or any published practice or published concession of any
relevant Governmental Authority; or

(B) the relevant Lender is a UK Qualifying Lender solely by virtue of paragraph
(i)(B) of the definition of “UK Qualifying Lender” and:

(A) an officer of HM Revenue & Customs has given (and not revoked) a direction
(a “Direction”) under section 931 ITA which relates to the payment and that
Lender has received from the Loan Party making the payment or from the Company a
certified copy of that Direction; and

(B) the payment could have been made to the Lender without any withholding or
deduction if that Direction had not been made; or

(C) the relevant Lender is a UK Qualifying Lender solely by virtue of paragraph
(i)(B) of the definition of “UK Qualifying Lender” and:

(A) the relevant Lender has not given a UK Tax Confirmation to the Company or
the relevant Loan Party; and

(B) the payment could have been made to the Lender without any UK Tax Deduction
if the Lender had given a UK Tax Confirmation to the Company or the relevant
Loan Party, on the basis that the UK Tax Confirmation would have enabled the
Company or the relevant Loan Party to have formed a reasonable belief that the
payment was an “excepted payment” for the purpose of section 930 ITA; or

(D) the relevant Lender is a UK Treaty Lender and the UK Loan Party making the
payment is able to demonstrate that the payment could have been made to the
Lender without the UK Tax Deduction had that Lender complied with its
obligations under subsection (g)(a), (b) or (c) below.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, each Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications. (i) Without duplication of additional amounts paid
pursuant to Section 3.01(a), each Borrower shall, and does hereby, jointly and
severally (but only U.S. Borrowers with respect to the Obligations of any U.S.
Borrower (in its capacity as a Borrower) and only UK Borrowers with respect to
obligations of any UK Borrower (in its capacity as a Borrower)), indemnify each
Recipient, and shall make payment in respect thereof within 10 days after demand
therefor, for the

 

87



--------------------------------------------------------------------------------

full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, (other than, in respect of a UK Tax
Deduction, where such a UK Tax Deduction would have been compensated for under
subsection 3.01(a)(iii)(C) above but was not so compensated solely because of
one of the exclusions in subsection 3.01(a)(iv) above) whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Company by a Lender or an L/C Issuer (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest
error.

(ii) Each Lender and each L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Taxes attributable to such
Lender or L/C Issuer (but only to the extent that a Borrower has not already
indemnified the Administrative Agent for such Taxes and without limiting the
obligation of the Borrowers to do so), (y) the Administrative Agent and the
Borrowers, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Borrowers, as applicable, against any Excluded Taxes attributable to such Lender
or such L/C Issuer, in each case, that are payable or paid by the Administrative
Agent or a Borrower in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender and each L/C Issuer hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender
or L/C Issuer, as the case may be, under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).

(d) Evidence of Payments. Upon request by the Company or the Administrative
Agent, as the case may be, after any payment of Taxes by any Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Company shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Company, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the Company
or the Administrative Agent, as the case may be.

(e) Status of Lenders Tax Documents

(i) Save as provided below, any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Company and the Administrative Agent, at the time
or times prescribed by applicable law or as reasonably requested by the Company
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in

 

88



--------------------------------------------------------------------------------

the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(e)(iii)(A), (iii)(B) and (iii)(A) below) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. This
subsection 3.01(e)(i) shall not apply in respect of payments made by a UK Loan
Party under any Loan Document.

(ii) if a payment made to a Lender under any Loan Document would be subject to a
FATCA Deduction if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Company
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Company or the Administrative Agent
such documentation prescribed by FATCA (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this subsection 3.01(e)(ii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(iii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter pursuant to
applicable law or upon the reasonable request of the Company or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter pursuant to applicable law or upon the reasonable request of the
Company or the Administrative Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a

 

89



--------------------------------------------------------------------------------

certificate substantially in the form of Exhibit L-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit L-2 or
Exhibit L-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit L-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter pursuant to applicable law or upon the reasonable request of the
Company or the Administrative Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Company or the Administrative Agent to determine the withholding or deduction
required to be made.

(iv) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

(f) UK Qualifying Lender Status Confirmation.

(a) Each Lender which becomes a party to this Agreement and makes a Loan to or
is an L/C Issuer in respect of a UK Loan Party after the date of this Agreement
shall indicate in the documentation it executes on becoming a Party, and for the
benefit of the Administrative Agent and without liability to any Loan Party,
which of the following categories it falls in for the purposes of that Loan;

(i) not a UK Qualifying Lender;

(ii) a UK Qualifying Lender (other than a UK Treaty Lender); or

(iii) a UK Treaty Lender.

(b) If a Lender which becomes a party to this Agreement after the date of this
Agreement fails to indicate its status in accordance with this Clause 3.01(f)
then such Lender shall be treated for the purposes of this Agreement (including
by each Loan Party) as if it is not a UK Qualifying Lender until such time as it
notifies the Administrative Agent which category

 

90



--------------------------------------------------------------------------------

applies (and the Administrative Agent, upon receipt of such notification, shall
inform the Company. For the avoidance of doubt, any document pursuant to which a
Lender becomes party to this Agreement shall not be invalidated by any failure
of a Lender to comply with this Clause 3.01(f).

(c) A UK Non-Bank Lender shall promptly notify the Company if there is any
change in the position from that set out in its UK Tax Confirmation.

(g) UK Treaty Lenders.

(a) Subject to paragraph (b) below, a UK Treaty Lender and each UK Loan Party
which makes a payment to which that UK Treaty Lender is entitled shall
co-operate in completing any procedural formalities necessary for that UK Loan
Party to obtain authorization to make that payment without any UK Tax Deduction.

(b) A UK Treaty Lender that holds a DTTP Passport and which wishes the DTTP
Scheme to apply to this Agreement shall confirm its scheme reference number and
its jurisdiction of tax residence in writing to the Company or the relevant UK
Loan Party and, having done so, that UK Treaty Lender shall be under no
obligation pursuant to paragraph (a) above.

(c) If a UK Treaty Lender has confirmed its DTTP scheme reference number and its
jurisdiction of tax residence in accordance with paragraph (b) above and a UK
Loan Party making a payment to that Lender:

(i) has not made a DTTP Filing in respect of that UK Treaty Lender; or

(ii) has made a DTTP Filing in respect of that UK Treaty Lender but (i) the DTTP
Filing has been rejected by HM Revenue & Customs or (ii) HM Revenue & Customs
have not given the UK Loan Party authority to make payments to that UK Treaty
Lender without a UK Tax Deduction within 60 days of the date of the DTTP Filing
and, in each case, the UK Loan Party has notified the UK Treaty Lender in
writing,

the UK Treaty Lender and the UK Loan Party shall co-operate in completing any
additional procedural formalities necessary for that UK Loan Party to obtain
authorization to make that payment without a UK Tax Deduction.

(d) If a UK Treaty Lender has not confirmed its DTTP Scheme reference number and
jurisdiction of tax residence in accordance with paragraph (b) above, no Loan
Party shall make a DTTP Filing or file any other form relating to the DTTP
Scheme in respect of that UK Treaty Lender’s Commitment or participation in any
Loan or Letter of Credit unless the UK Treaty Lender otherwise agrees.

(e) A UK Loan Party shall, promptly on making a DTTP Filing, deliver a copy of
that DTTP Filing to the Administrative Agent for delivery to the relevant UK
Treaty Lender.

(h) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund or offset of Taxes withheld or deducted
from funds paid for the account of such Lender or such L/C Issuer, as the case
may be. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund or offset of any Taxes as to which it has
been indemnified by a Borrower or with respect to which a Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Loan
Party an amount equal to such refund or offset (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan

 

91



--------------------------------------------------------------------------------

Party under this Section 3.01 with respect to the Taxes giving rise to such
refund or offset), net of all out-of-pocket expenses (including Taxes) incurred
by such Recipient, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that each
Loan Party, upon the request of the Recipient, agrees to repay the amount paid
over to such Loan Party (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Recipient in the event the
Recipient is required to repay such refund or offset to such Governmental
Authority. This subsection shall not be construed to require any Recipient to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to any Borrower or any other Person.

(i) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurocurrency Rate (whether denominated in Dollars
or an Alternative Currency), or to determine or charge interest rates based upon
the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Company through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or, in the case of Eurocurrency
Loans in Dollars, to convert Base Rate Loans to Eurocurrency Rate Loans shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurocurrency Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Company that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrowers shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable and such Loans are denominated in Dollars,
convert all Eurocurrency Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate), either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurocurrency Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.

 

92



--------------------------------------------------------------------------------

3.03 Inability to Determine Rates.

If the Required Lenders determine that for any reason in connection with any
request for a Eurocurrency Rate Loan or a conversion to or continuation thereof
that (a) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable interbank eurodollar market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan,
(b) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether denominated in Dollars or an Alternative Currency) or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Company
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Company may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans or, failing that, will
be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans in the amount specified therein.

3.04 Increased Costs; Reserves of Eurocurrency Rate Loans. (a) Increased Costs
Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, and
(B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii) impose on any Lender or any L/C Issuer or any applicable interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein,
including any change in Mandatory Costs;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or, in the case of
clause (ii) above, any Loan), or of maintaining its obligation to make any such
Loan, or to increase the cost to such Lender or L/C Issuer of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or L/C Issuer hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
L/C Issuer, the Company will pay (or cause the applicable Designated Borrower to
pay) to such Lender or L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or L/C Issuer, as the case may be, for
such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or

 

93



--------------------------------------------------------------------------------

such L/C Issuer’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or such L/C Issuer’s capital or on the capital of such Lender’s or such
L/C Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swing Line Loans held by, such Lender, or the Letters of Credit issued
by such L/C Issuer, to a level below that which such Lender or such L/C Issuer
or such Lender’s or such L/C Issuer’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or such L/C
Issuer’s policies and the policies of such Lender’s or such L/C Issuer’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Company will pay (or cause the applicable Designated Borrower to pay) to
such Lender or such L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or such L/C Issuer or such Lender’s or
such L/C Issuer’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section 3.04 and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Designated Borrower to pay) such Lender or such L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section 3.04 for any increased costs incurred or reductions suffered more
than six months prior to the date that such Lender or such L/C Issuer, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such L/C Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) Reserves on Eurocurrency Rate Loans. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Eurocurrency Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), which shall be due and payable
on each date on which interest is payable on such Loan, provided the Company
shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice.

3.05 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Company shall promptly compensate (or cause the applicable Designated
Borrower to compensate) such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

94



--------------------------------------------------------------------------------

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower;

(c) any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 10.13 or Section 2.19;

excluding the loss of the Applicable Margin but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurocurrency Rate Loan was in fact so funded.

For the avoidance of doubt, this Section 3.05 shall not apply to Taxes.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, any L/C Issuer, or any Governmental
Authority for the account of any Lender or any L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Company such Lender or L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or such L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be. The Company hereby agrees to pay (or cause the applicable Designated
Borrower to pay) all reasonable costs and expenses incurred by any Lender or any
L/C Issuer in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, and in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), or if a Revolving Credit Lender has objected to the designation
of a Subsidiary as a Designated Borrower, the Company may replace such Lender in
accordance with Section 10.13.

 

95



--------------------------------------------------------------------------------

3.07 Survival.

All of the Borrowers’ obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.

3.08 VAT. Notwithstanding anything in Article III to the contrary:

(a) All amounts expressed to be payable under a Loan Document by any Party to a
Lender Party which (in whole or in part) constitute the consideration for any
supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply, and accordingly, subject to paragraph (b) below, if
VAT is or becomes chargeable on any supply made by any Lender Party to any Party
under a Loan Document and such Lender Party is required to account to the
relevant tax authority for the VAT, that Party must pay to such Lender Party (in
addition to and at the same time as paying any other consideration for such
supply) an amount equal to the amount of the VAT (and such Lender Party must
promptly provide an appropriate VAT invoice to that Party).

(b) If VAT is or becomes chargeable on any supply made by any Lender Party (the
“Supplier”) to any other Lender Party (the “Recipient”) under a Loan Document,
and any Party other than the Recipient (the “Relevant Party”) is required by the
terms of any Loan Document to pay an amount equal to the consideration for that
supply to the Supplier (rather than being required to reimburse or indemnify the
Recipient in respect of that consideration):

(i) (where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (i) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient reasonably determines
relates to the VAT chargeable on that supply; and

(ii) (where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

(c) Where a Loan Document requires any Party to reimburse or indemnify a Lender
Party for any cost or expense, that Party shall reimburse or indemnify (as the
case may be) such Lender Party for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that such
Lender Party reasonably determines that it is entitled to credit or repayment in
respect of such VAT from the relevant tax authority.

(d) Any reference in this Section 3.08 to any Party shall, at any time when such
Party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the Person
who is treated as making the supply, or (as appropriate) receiving the supply,
under the grouping rules (as provided for in Article 11 of Council Directive
2006/112/EC or as implemented by a European Member State, or equivalent
provisions in any other jurisdiction).

(e) In relation to any supply made by a Lender Party to any Party under a Loan
Document, if reasonably requested by such Lender Party, that Party must promptly
provide such Lender Party with details of that Loan Party’s VAT registration and
such other information as is reasonably requested in connection with such Lender
Party’s VAT reporting requirements in relation to such supply.

 

96



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions to the Effective Date. This Agreement shall become effective, on
the terms and subject to the other conditions set forth herein, upon:

(a) the Administrative Agent’s receipt of originals or telecopies or electronic
copies (followed promptly by originals) unless otherwise specified, of
counterparts of this Agreement, each properly executed by a Responsible Officer
of the Company, Enterprises and New HoldCo and a duly acting officer of each of
the parties hereto;

(b) the representations and warranties set forth in Sections 5.01 through 5.23
shall be true and correct, or, if a representation does not include a
materiality qualifier, true and correct in all material respects;

(c) the Administrative Agent’s receipt, at least one Business Day prior to the
Effective Date, of all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT
Act, in each case to the extent requested by the Administrative Agent in writing
at least two Business Days prior to the Effective Date;

(d) the Administrative Agent’s receipt of the following, each of which shall be
originals or electronic copies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Effective Date (or, in the case of certificates of
governmental officials, a recent date before the Effective Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:

(i) the Guarantee Agreement, duly executed by a Responsible Officer of each
Guarantor (other than GI Realty Trust 1996);

(ii) the Company Collateral Agreement, duly executed by the Company and each of
its Subsidiaries which is a Loan Party, together with:

(A) proper Financing Statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Company
Collateral Agreement, covering the Collateral described in the Company
Collateral Agreement,

(B) a Perfection Certificate, in substantially the form of Exhibit I, duly
executed by each of the Loan Parties, and

(iii) a Copyright Security Agreement, Patent Security Agreement and Trademark
Security Agreement (as each such term is defined in the Company Collateral
Agreement and to the extent applicable) (together with each other intellectual
property security agreement delivered pursuant to Section 6.12, in each case as
amended, the “Intellectual Property Security Agreement”), duly executed by the
Company and each of its Subsidiaries which is a Loan Party;

 

97



--------------------------------------------------------------------------------

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party or is to be a party;

(v) good standing certificates for each Domestic Loan Party as of a recent date
in its state of organization or formation;

(vi) a favorable opinion of Troutman Sanders LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to the matters set
forth in Exhibit J-1 and such other matters concerning the Loan Parties and the
Loan Documents as the Administrative Agent may reasonably request;

(vii) a favorable opinion of Simpson Thacher & Bartlett LLP and Macfarlanes LLP,
special English counsels to the Administrative Agent, addressed to the
Administrative Agent and each Lender as to the matter reasonably requested by
the Administrative Agent;

(viii) a certificate signed by a Responsible Officer of the Company certifying
that the condition specified in Section 4.01(b), has been satisfied;

(ix) certificates attesting to the Solvency of the Company and its Subsidiaries
on a consolidated basis, from its chief financial officer, substantially in the
form of Exhibit M;

(e) unless waived by the Administrative Agent, the Company shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Effective Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Company and the Administrative Agent);
and

(f) the Administrative Agent shall have received a copy, certified by the
Company, of a draft of the Press Release substantially in the form in which it
is proposed to be issued.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.

4.02 Conditions to Credit Extensions on the Closing Date.

The obligation of each Lender to honor any Request for Credit Extension on the
Closing Date is subject to the following conditions precedent:

(a) The Effective Date shall have occurred.

 

98



--------------------------------------------------------------------------------

(b) If the Perry Acquisition is effected by way of a Scheme, the Administrative
Agent (or its counsel) shall have received:

(i) a certificate of the Company signed by duly authorized officer or director
certifying: (1) the date on which the Scheme Circular was posted to the
shareholders of Perry; (2) the date on which the Court has sanctioned the Scheme
and that the Company has duly delivered a copy of the Court order approving the
Scheme to the Registrar of Companies; (3) as to the satisfaction of each
condition set forth in clauses (d), (e) (to the extent relating to the Scheme)
and (f) below; and (4) each copy of the documents specified in paragraph
(ii) below is correct and complete and has not been amended or superseded on or
prior to the Closing Date, except to the extent such changes thereto have been
required pursuant to the City Code; required by the Panel or a court of
competent jurisdiction or to the extent not prohibited by the Loan Documents;
and

(ii) a copy of the Scheme Circular which complies with the requirements of
Section 6.19(d).

(c) If the Perry Acquisition is effected by way of a Takeover Offer, the
Administrative Agent (or its counsel) shall have received:

(i) a certificate of the Company signed by duly authorized officer or director
certifying: (1) the date on which the Takeover Offer Document was posted to the
shareholders of Perry; (2) as to the satisfaction of each condition set forth in
clauses (d), (e) (to the extent relating to the Takeover Offer) and (f) below;
(3) each copy of the documents specified in paragraph (ii) below is correct and
complete and has not been amended or superseded on or prior to the Closing Date,
except to the extent such changes thereto have been required pursuant to the
City Code or required by the Panel or are not prohibited by the Loan Documents
and that the Takeover Offer has been declared unconditional in all respects
without any material amendment, modification or waiver of the conditions of
Takeover Offer or the Acceptance Condition except to the extent not prohibited
by this Agreement; and

(ii) a copy of the Takeover Offer Document which complies with the requirements
of Section 6.19(d); and

(d) On the Closing Date (x) no Certain Funds Default is continuing or would
result from the proposed Credit Extension and (y) all the Certain Funds
Representations are true and correct or, if a Certain Funds Representation does
not include a materiality concept, true and correct in all material respects.

(e) Where the Perry Acquisition is to be implemented by way of a Scheme, the
Perry Acquisition shall have been, or substantially concurrently with the
occurrence of the Closing Date shall be, consummated in the case of the Perry
Acquisition in all material respects in accordance with the terms and conditions
of the Scheme Documents and the shares of New HoldCo to be issued to the Perry
Shareholders pursuant to the terms of the Scheme have been issued; or, where the
Perry Acquisition is to be implemented by way of a Takeover Offer, the Takeover
Offer shall have become unconditional in accordance with the terms of the Offer
Document and the shares of New HoldCo to be issued to the Perry shareholders
pursuant to the terms of the Takeover Offer have been issued and as promptly as
reasonably practicable thereafter the Company Merger shall be consummated, in
each case, without giving effect to (and there shall not have been) any
modifications, amendments, consents, requests or waivers by any Borrower (or its
applicable affiliate) thereunder that are materially adverse to the interests of
the Lenders, without the prior written consent of the Administrative Agent,
except, in each case, to the extent such modifications, amendments, consents,
requests or waivers have been required by the City Code, the Panel or a court of
competent jurisdiction or are not prohibited by the Loan Documents; provided,
however, that any increase in the Equity Interests of New HoldCo forming part of
the Consideration shall not be deemed to be materially adverse to the interests
of the Lenders.

 

99



--------------------------------------------------------------------------------

(f) All fees and other amounts due and payable by the Company to the Arranger,
the Administrative Agent and the Lenders under the Loan Documents shall have
been paid, or substantially simultaneously shall be paid, to the extent invoiced
at least three Business Days prior to the Closing Date by the relevant person
and to the extent such amounts are payable on or prior to the Closing Date.

(g) With respect to the funding obligation of any Lender, it is not illegal for
such Lender to make such Credit Extension hereunder and there is no injunction,
restraining order or equivalent prohibition on any Lender making any such Credit
Extension; provided that such Lender has used commercially reasonable efforts to
make the Credit Extension through an Affiliate of such Lender not subject to
such legal restriction and provided that the occurrence of such event in
relation to one Lender shall not relieve any other Lender of its obligation
hereunder.

(h) The Company Merger shall have been consummated in accordance with the
Company Merger Agreement.

(i) The Administrative Agent’s receipt of the following, which shall be
originals or electronic copies (followed promptly by originals) unless otherwise
specified, duly executed and delivered by New HoldCo, dated as of the Closing
Date: (i) the New HoldCo Debenture (together with all notices, certificates,
stock transfer forms and other documents of title required to be delivered under
the New HoldCo Debenture and, if applicable, executed by New HoldCo),
substantially in the form of Exhibit G-3.

4.03 Conditions to All Credit Extensions after the Closing Date.

The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurocurrency Rate Loans) after the Closing Date is
subject to the following conditions precedent:

(a) In the case of any Request for Credit Extension for Certain Funds Purposes
during the Certain Funds Period, (i) no Certain Funds Default is continuing or
would result from the proposed Credit Extension, (ii) all the Certain Funds
Representations are true and correct, or if a Certain Funds Representation does
not include a materiality concept, true and correct in all material respects and
(iii) the condition set forth in Section 4.02(g) is satisfied with respect to
such Credit Extension.

(b) In the case of any other Request for Credit Extension, (i) the
representations and warranties of the Company and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.03, the representations and
warranties contained in Section 5.05(a) shall be deemed to refer to the most
recent statements furnished pursuant to Sections 6.01(a) or (b), as applicable,
(ii) no Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof and (iii) there is no
injunction, restraining order or equivalent prohibition on any Lender making and
such Credit Extension.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof to the extent such request is being made.

 

100



--------------------------------------------------------------------------------

(d) If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.18 to the designation of such Borrower as a Designated Borrower shall
have been met to the satisfaction of the Administrative Agent.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.03(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

4.04 Actions by Lenders During the Certain Funds Period.

During the Certain Funds Period and notwithstanding (i) any provision to the
contrary in the Loan Documents or otherwise or (ii) that any condition set out
in Section 4.01 or 4.02 may subsequently be determined to not have been
satisfied or any representation given was incorrect in any material respect,
none of the Lenders nor the Administrative Agent shall, unless a Certain Funds
Default has occurred and is continuing on the proposed Closing Date or is
outstanding at any time after the Closing Date or would result from a proposed
Credit Extension or a Certain Funds Representation remains incorrect or, if a
Certain Funds Representation does not include a materiality concept, incorrect
in any material respect be entitled to:

(i) cancel any of its Commitments (the “Certain Funds Commitments”; the Loans
thereunder “Certain Funds Loans”), except as set forth in Section 2.06(b)(iv)
above;

(ii) rescind, terminate or cancel the Loan Documents or the Certain Funds
Commitments or exercise any similar right or remedy or make or enforce any claim
under the Loan Documents it may have to the extent to do so would prevent, delay
or limit the making of a Certain Funds Loan;

(iii) declare any Certain Funds Loan due and payable or payable on demand or
require any prepayment;

(iv) prevent or limit the making of any Certain Funds Loan, whether by
cancellation, rescission or termination of any Facility (but without prejudice
to its rights under Section 4.02 or Section 4.03, as applicable);

(v) refuse to participate in the making of a Certain Funds Loan unless the
conditions set forth in Section 4.02 or 4.03, as applicable, have not been
satisfied;

(vi) exercise any right of set-off or counterclaim or similar right or remedy in
respect of a Certain Funds Loan to the extent to do so would prevent, delay or
limit the making of a Certain Funds Loan or prevent a Certain Funds Loan from
remaining outstanding; or

(vii) cancel, accelerate or cause repayment or prepayment of any amounts owing
under any Loan Document to the extent to do so would prevent, limit or delay
(A) the making of a Certain Funds Loan or prevent a Certain Funds Loan from
remaining outstanding;

provided, that immediately upon the expiry of the Certain Funds Period all such
rights, remedies and entitlements shall be available to the Lenders and the
Agents notwithstanding that they may not have been used or been available for
use during the Certain Funds Period; provided, further that without limiting the
conditions set forth in Section 4.02 above, failure by the Company to comply
with the covenants set forth in Articles VI and VII prior to the Closing Date
shall not (except to the extent it constitutes a Certain

 

101



--------------------------------------------------------------------------------

Funds Default) constitute a breach of this Agreement with respect the Certain
Funds Commitments and Certain Funds Loans and prior to the end of the Certain
Funds Period the Administrative Agent and the Lenders shall have no rights or
remedies with respect the Certain Funds Commitments and Certain Funds Loans
other than with respect to a Certain Funds Default that is continuing on, or a
breach of a Certain Funds Representation as of, the Closing Date or at any time
after the Closing Date.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants to the Administrative Agent and the Lenders
that on the Effective Date, on the Closing Date (subject to the last paragraph
of this Article V) and on the date of each Credit Extension, that:

5.01 Existence, Qualification and Power.

Each Loan Party (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party and
consummate the Transaction (if the Perry Acquisition is consummated by a Scheme,
when sanctioned by the Court), and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is or is to be a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party of affecting such Person or the
Properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject which could have a Material
Adverse Effect; or (c) violate any Law applicable to such Loan Party, the
violation of which could have a Material Adverse Effect.

5.03 Governmental Authorization; Other Consents.

Subject to the Reservations in relation to a Loan Document governed by the law
of England and Wales, no approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person is necessary or required as a condition to the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document, except for the authorizations, approvals, actions, notices
and filings listed on Schedule 5.03, all of which have been duly obtained,
taken, given or made and are in full force and effect or will in the case of the
New HoldCo Debenture or any other applicable Loan Document governed by the law
of England and Wales be obtained within the time limit prescribed by applicable
law, save as requested by the Panel, as directed by the Panel pursuant to the
requirements of the City Code, anti-trust regulations, or as contemplated by the
Scheme Documents or the Takeover Offer Documents (as the case may be).

 

102



--------------------------------------------------------------------------------

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. Subject to the Reservations in relation to a Loan
Document governed by the law of England and Wales, this Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements of the Company (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly present in all material
respects the financial condition of the Company and its Subsidiaries as of the
date thereof and their results of operations, cash flows and changes in
shareholders’ equity for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Company and its Subsidiaries, as of
the date thereof required to be set forth therein in accordance with GAAP,
including liabilities for Taxes, material commitments and Indebtedness.

(b) [Reserved];

(c) Since December 31, 2014, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(d) [Reserved];

(e) The consolidated forecasted balance sheets, statements of income and cash
flows of the Reporting Company and its Subsidiaries delivered to the Arranger
prior to the Effective Date or delivered pursuant to Section 6.01(c) were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the
Company’s best estimate of its future financial condition and performance.

5.06 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Reporting Company after due and diligent investigation,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Reporting Company or any of its
Subsidiaries or against any of their properties or revenues that (a) challenge
the execution, delivery or performance of this Agreement or any other Loan
Document, or (b) either individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.

5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to, or a party to, any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

5.08 Ownership of Property; Liens; Investments; Security Interests. (a) Each
Loan Party and each of its Subsidiaries has good record and marketable title in
fee simple to, or valid leasehold interests in, all real property necessary or
used in the ordinary conduct of its business, except for such defects in title
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

103



--------------------------------------------------------------------------------

(b) Schedule 5.08(b) sets forth a complete and accurate list of all Liens on the
property or assets of each Loan Party and each of its Subsidiaries having a
value of $1,000,000 or more, showing as of the date hereof the lienholder
thereof, the principal amount of the obligations secured thereby and the
property or assets of such Loan Party or such Subsidiary subject thereto. The
property of each Loan Party and each of its Subsidiaries is subject to no Liens,
other than Liens set forth on Schedule 5.08(b), and as otherwise permitted by
Section 7.01.

(c) Subject to the Reservations in relation to a Collateral Document governed by
the law of England and Wales, the Collateral Documents are (or when executed and
delivered will be) effective, upon attachment of the security interests
thereunder, to create in favor of the Administrative Agent (for the benefit of
the Secured Parties), a legal, valid and enforceable security interest in the
Collateral and proceeds thereof. In the case of the Pledged Notes and Pledged
Stock described in the Company Collateral Agreement, when notes or certificates
representing such Pledged Notes and Pledged Stock are delivered to the
Administrative Agent (together with a properly completed and signed undated
stock power or endorsement), and in the case of the other Collateral described
in the Company Collateral Agreement, when financing statements and other filings
specified therein in appropriate form are filed in the offices specified
therein, the Company Collateral Agreement shall constitute, to the extent of the
Pledged Notes or Pledged Stock so delivered or to the extent perfection can be
achieved by the filing of a financing statement, a fully perfected security
interest in all right, title and interest of the Loan Parties in such Collateral
and the proceeds thereof, as security for the Obligations, in each case prior
and superior in right to any other Person (except, in the case of Collateral,
Permitted Encumbrances).

5.09 Environmental Compliance. (a) None of the properties currently or, to the
Loan Parties’ knowledge, formerly owned or operated by any Loan Party or any of
its Subsidiaries is listed or formally proposed for listing on the NPL or on the
CERCLIS or any analogous foreign, state or local list or is adjacent to any such
property; there are no and to the knowledge of the Loan Parties and their
Subsidiaries never have been any underground or above-ground storage tanks or
any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect or, to the best of the knowledge of the Loan Parties, on any property
formerly owned or operated by any Loan Party or any of its Subsidiaries; there
is no asbestos or asbestos-containing material on, at or in any property
currently owned or operated by any Loan Party or any of its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect; and Hazardous
Materials have not been Released on, at, under or from any property currently or
formerly owned or operated by any Loan Party or any of its Subsidiaries in a
manner, form or amount which could reasonably be expected to have a Material
Adverse Effect.

(b) Neither any Loan Party nor any of its Subsidiaries is undertaking, and has
not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened Release of Hazardous Materials at,
on, under, or from any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law which could reasonably be expected to have a Material Adverse
Effect; and all Hazardous Materials generated, used, treated, handled or stored
at, or transported to or from, any property currently or formerly owned or
operated by any Loan Party or any of its Subsidiaries have been disposed of in a
manner which could not reasonably expected to result in a Material Adverse
Effect.

 

104



--------------------------------------------------------------------------------

(c) The Loan Parties and their respective Subsidiaries: (i) are, and within the
period of all applicable statutes of limitation have been, in compliance with
all applicable Environmental Laws; (ii) hold all Environmental Permits (each of
which is in full force and effect) required for any of their current or intended
operations or for any property owned, leased, or otherwise operated by any of
them; (iii) are, and within the period of all applicable statutes of limitation
have been, in compliance with all of their Environmental Permits; and (iv) to
the extent within the control of the Loan Parties and their respective
Subsidiaries, each of their Environmental Permits will be timely renewed and
complied with, any additional Environmental permits that may be required of any
of them will be timely obtained and complied with, without material expense, and
compliance with any Environmental Law that is or is expected to become
applicable to any of them will be timely attained and maintained, without
material expense, in each case except where the failure to so comply, hold,
renew or maintain could not reasonably be expected to have a Material Adverse
Effect.

5.10 Insurance. The properties of the Reporting Company and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Reporting Company, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Company or the applicable
Subsidiary operates; provided that the Reporting Company and its Subsidiaries
may self-insure to the extent customary among companies engaged in similar
businesses and operating in similar localities.

5.11 Taxes. (a) The Reporting Company and each of its Subsidiaries have timely
filed all federal and all material state, the United Kingdom and other tax
returns and reports required to be filed, and have timely paid all U.S. federal
income taxes, all United Kingdom corporation tax and all material state and
other Taxes (whether or not shown on a tax return), including in its capacity as
a withholding agent, levied or imposed upon it or its properties, income or
assets otherwise due and payable, except those Taxes which are being contested
in good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP or Taxes where the
failure to pay could not reasonably be expected to have a Material Adverse
Effect. There is no proposed material tax assessment or other claim against, and
no material tax audit with respect to, the Company or any Subsidiary which could
reasonably be expected to have a Material Adverse Effect.

(b) Under the laws of the jurisdictions of incorporation or organization of the
Reporting Company and each of its Subsidiaries it is not necessary that any
United Kingdom stamp, registration, notarial or similar Taxes or fees be paid on
or in relation to the Loan Documents or the transactions contemplated by the
Loan Documents, other than customary filing fees in relation to any Collateral
Document governed by English law.

(c) Neither the Reporting Company nor any of its Subsidiaries is required to
make any deduction for or on account of United Kingdom Tax from any payment it
may make under any Loan Document to a Lender or L/C Issuer which is:

(a)

(i) a UK Qualifying Lender falling within paragraph (i)(A) of the definition of
“UK Qualifying Lender”,

(ii) except where a direction has been given under section 931 ITA in relation
to the payment concerned, falling within paragraph (i)(B) of the definition of
“UK Qualifying Lender”,

 

105



--------------------------------------------------------------------------------

(iii) falling within paragraph (ii) of the definition of “UK Qualifying Lender”,
or

(b) a UK Treaty Lender and the payment is one specified in a direction given by
the Commissioners of Revenue & Customs under Regulation 2 of the Double Taxation
Relief (Taxes on Income) (General) Regulations 1970 of the United Kingdom (SI
1970/488).

5.12 ERISA Compliance. (a) Each Plan is in compliance with the applicable
provisions of ERISA, the Code and other Federal or state laws except where any
such failure to comply could not reasonably be expected to have a Material
Adverse Effect. Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service or the time to apply
for such a letter has not yet expired. To the best knowledge of the Company,
nothing has occurred that would prevent or cause the loss of such tax-qualified
status.

(b) There are no pending or, to the best knowledge of the Reporting Company,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Pension Plan that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and neither the Reporting Company nor with
respect to any Pension Plan or Multiemployer Plan, any ERISA Affiliate is aware
of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan or
Multiemployer Plan; (ii) as of the most recent valuation date for any Pension
Plan, the funding target attainment percentage (as defined in Section 430(d)(2)
of the Code) is 60% or higher and neither the Company nor with respect to any
Pension Plan any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iii) neither
the Reporting Company nor any ERISA Affiliate has incurred any liability to the
PBGC other than for the payment of premiums with respect to any Pension Plan,
and there are no premium payments which have become due that are unpaid with
respect to any Pension Plan; (iv) neither the Reporting Company nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (v) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no actuary or legal counsel for
any Pension Plan has advised the Reporting Company or any ERISA Affiliate that
an event or circumstance has occurred or exists that could reasonably be
expected to cause the PBGC to institute proceedings under Title IV of ERISA to
terminate any Pension Plan, in each case, except to the extent any of such
events or occurrences described in the foregoing clauses (i) through (v),
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

(d) Neither the Reporting Company or any ERISA Affiliate maintains or
contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Pension Plan other than on the Effective Date,
those listed on Schedule 5.12(d) hereto.

(e) With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party that is not subject to United States law (a “Foreign Plan”), in each case
except as could not reasonably be expected to have a Material Adverse Effect:

 

106



--------------------------------------------------------------------------------

(i) any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices;

(ii) the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and

(iii) each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.

5.13 Subsidiaries; Equity Interests; Loan Parties. As of the Effective Date, no
Loan Party has any Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens except those created under the Collateral Documents. As
of the Effective Date, no Loan Party has any equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13. Set forth on Part (c) of Schedule 5.13 is a complete and accurate
list of all Loan Parties, showing as of the Effective Date (as to each Loan
Party) the jurisdiction of its incorporation, the address of its principal place
of business and its U.S. taxpayer identification number or, in the case of any
non-U.S. Loan Party that does not have a U.S. taxpayer identification number,
its unique identification number issued to it by the jurisdiction of its
incorporation. The copy of the charter of each Loan Party and each amendment
thereto provided pursuant to Section 4.02(b)(vi) is a true and correct copy of
each such document, each of which is valid and in full force and effect as of
the Effective Date.

5.14 Margin Regulations; Investment Company Act. No Borrower is engaged or will
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock. Following the application of the proceeds of each Borrowing or
drawing under each Letter of Credit, not more than 25% of the value of the
assets (either of the applicable Borrower only or of the Company and its
Subsidiaries on a consolidated basis) subject to the provisions of Section 7.01
or Section 7.05 or subject to any restriction contained in any agreement or
instrument between any Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 8.01(e) will be margin
stock.

None of the Company, any Person Controlling the Reporting Company, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.15 Disclosure.

The reports, financial statements, certificates and other information furnished
(whether in writing or orally) by or on behalf of the Reporting Company or any
Subsidiary to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document, or at the time furnished
(in the

 

107



--------------------------------------------------------------------------------

case of all other reports, financial statements, certificates or other
information), when taken as a whole, did not contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein not misleading; provided that, with respect to projected
financial information, the Reporting Company represents only that such
information was prepared in good faith based upon reasonable assumptions.

5.16 Compliance with Laws.

Each Loan Party and each Subsidiary thereof is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

5.17 Intellectual Property; Licenses, Etc.

The Reporting Company and each of its Subsidiaries own, or possess the right to
use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person, and Schedules 7(a) and 7(b) of the Perfection Certificate set forth a
complete and accurate list of all such IP Rights owned or used by the Company
and each of its Subsidiaries which are registered with any Governmental
Authority as of the Effective Date (as such schedules are supplemented pursuant
to Section 6.02(f)). To the best knowledge of the Reporting Company, no slogan
or other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by the Company or any
of its Subsidiaries infringes upon any rights held by any other Person which
could reasonably be expected to have a Material Adverse Effect. No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

5.18 Solvency. The Reporting Company and its Subsidiaries, on a consolidated
basis, are Solvent.

5.19 Casualty, Etc. Neither the businesses nor the properties of any Loan Party
or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance), condemnation or eminent domain proceeding that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

5.20 Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Reporting Company or any of
its Subsidiaries as of the Effective Date. Neither the Reporting Company nor any
Subsidiary has suffered any strikes, walkouts, work stoppages or other material
labor difficulty within the last five years which could reasonably be expected
to have a Material Adverse Effect.

5.21 OFAC ; PATRIOT Act.

(a) The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and

 

108



--------------------------------------------------------------------------------

their respective officers and employees, and to the knowledge of the Borrower
its directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects and are not knowingly engaged in
any activity that would reasonably be expected to result in the Borrower being
designated as a Sanctioned Person. None of (a) the Borrower, any Subsidiary or
any of their respective directors, officers or employees, or (b) to the
knowledge of the Borrower, any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.

(b) No Loan or Letter of Credit, use of proceeds or other transaction
contemplated by this Agreement will violate Anti-Corruption Laws or applicable
Sanctions.

(c) To the extent applicable, each of the Company and its Subsidiaries is in
compliance, in all material respects, with the USA PATRIOT Act.

5.22 Use of Proceeds. The proceeds of the Term A Loans shall be used on the
Closing Date to repay the Existing Term A Loans. The proceeds of the Term B
Loans shall be used on the Closing Date to repay the Existing Term B Loans. The
proceeds of the Term A-1 Loans shall be used on the Closing Date and thereafter
solely for Certain Funds Purposes. The proceeds of the Revolving Credit Loans
and the Swingline Loans shall be used on the Closing Date to repay Existing
Multicurrency Loans and Existing U.S. Revolving Credit Loans and thereafter for
general corporate purposes.

5.23 Representations as to Foreign Obligors. Each of the Company and each
Foreign Obligor represents and warrants to the Administrative Agent and the
Lenders that:

(a) Such Foreign Obligor is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

(b) Subject to the Reservations in relation to a Loan Party incorporated in
England and Wales, the Applicable Foreign Obligor Documents are in proper legal
form under the Laws of the jurisdiction in which such Foreign Obligor is
organized and existing for the enforcement thereof against such Foreign Obligor
under the Laws of such jurisdiction, and to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Obligor Documents. It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Obligor Documents that the Applicable Foreign Obligor Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which such Foreign Obligor is organized and
existing or that any registration charge or stamp or similar tax be paid on or
in respect of the Applicable Foreign Obligor Documents or any other document,
except for (i) any such filing, registration, recording, execution or
notarization as has been made or in the case of the New HoldCo Debenture will be
made within 21 days of the date of execution or is not required to be made until
the Applicable Foreign Obligor Document or any other document is sought to be
enforced and (ii) any charge or tax as has been timely paid.

 

109



--------------------------------------------------------------------------------

(c) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

5.24 Transactions Representations.

(a) The Company has delivered to the Administrative Agent a complete and correct
copy of (i) the Scheme Documents (if and when issued) or, as the case may be,
the Offer Documents (if and when issued) and (ii) the Company Merger Agreement.
The release of the Offer Press Announcement and the posting of the Takeover
Offer Documents if a Takeover Offer is pursued has been or will be, prior to
their release or posting (as the case may be) duly authorized by New HoldCo.
Each of the obligations of New HoldCo under the Takeover Offer Documents is or
will be, when entered into and delivered, the legal, valid, binding and
enforceable obligation of New HoldCo, in each case, except as may be limited by
(i) the requirements or rulings of the Panel and (ii) the Reservations (as if
applicable to the Takeover Offer Documents).

(b) The Press Release and the Scheme Circular (in each case if and when issued)
when taken as a whole: (i) except for the information that relates to Perry or
the Perry Group, do not (or will not if and when issued) contain (to the best of
its knowledge and belief (having taken all reasonable care to ensure that such
is the case)) any statements which are not in accordance with the facts, or
where appropriate, do not omit anything likely to affect the import of such
information and (ii) contain all the material terms of the Scheme (except for
any omission which is not reasonably likely to be materially adverse to the
interest of the Lenders) , except to the extent any provision of such documents
is permitted to be waived, amended or varied by, or the extent that any such
waiver, amendment or variation is not otherwise prohibited under Section 6.19.

(c) If the Perry Acquisition is effected by way of a Scheme, each of the Scheme
Documents complies in all material respects with the UK Companies Act and the
City Code, subject to any applicable waivers by or requirements of the Panel,
except to the extent any provision of such documents is permitted to be waived,
amended or varied by, or the extent that any such waiver, amendment or variation
is not otherwise prohibited under Section 6.19 or to the extent not reasonably
likely to be materially adverse to the interest of the Lenders.

(d) Immediately after the consummation of the Transactions to occur on the
Closing Date, including the making of each Loan to be made on the Closing Date
and the application of the proceeds of such Loan, (i) the fair value of the
assets of New HoldCo and its Subsidiaries on a consolidated basis will exceed
its debts and liabilities, subordinated, contingent or otherwise, (ii) the
present fair saleable value of the assets of New HoldCo and its Subsidiaries on
a consolidated basis will be greater than the amount that will be required to
pay the probable liability on its debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured, (iii) New HoldCo and its Subsidiaries on a consolidated basis will be
able to pay its debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured and (iv) New HoldCo and
its Subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the business in which it is engaged, as such
business is now conducted and is proposed to be conducted following the Closing
Date.

Notwithstanding anything else herein, the Company may elect by notice to the
Administrative Agent not to make any representation and warranty in this Article
V on the Closing Date. In the event the Borrower makes such election, such
representation and warranty shall not be required to be made on the Closing Date
and, following the funding of the Loans there shall exist an Event of Default
pursuant to Section 8.01(d)(ii).

 

110



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding the Company shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each Subsidiary
to:

6.01 Financial Statements. Deliver to the Administrative Agent, in form and
detail satisfactory to the Administrative Agent and the Required Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Reporting Company (or, if earlier or later, the date required
to be filed with the SEC or, following the Closing Date, in accordance with the
UK Disclosure and Transparency Rules, as applicable) (commencing with the fiscal
year ended December 31, 2015), a consolidated balance sheet of the Company and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Reporting Company
(or, if earlier or later, the date required to be filed with the SEC or in
accordance with the UK Disclosure and Transparency Rules, as applicable)
(commencing with the fiscal quarter ended March 31, 2015), a consolidated
balance sheet of the Reporting Company and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations for such fiscal quarter and for the portion of the Reporting
Company’s fiscal year then ended, and the related consolidated statements of
changes in comprehensive income and cash flows for the portion of the Reporting
Company’s fiscal year then ended, in each case setting forth in comparative
form, as applicable, the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by the chief executive officer, chief
financial officer, treasurer or controller of the Reporting Company as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of the Reporting Company and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;

(c) within 30 days following a request by the Administrative Agent for any
fiscal year (which request may be made once for each fiscal year), or, if later,
30 days after the end of such fiscal year, an annual business plan and budget of
the Reporting Company and its Subsidiaries on a consolidated basis, including
forecasts prepared by management of the Company, of consolidated balance sheets
and statements of income or operations and cash flows of the Reporting Company
and its Subsidiaries on a quarterly basis for the immediately following fiscal
year (including the fiscal years in which the Maturity Date for the Term A-1
Facility occurs);

 

111



--------------------------------------------------------------------------------

(d) [Reserved];

(e) [Reserved]; and

(f) any additional audited and unaudited financial statements received by the
Reporting Company with respect to the Acquired Business or which the Reporting
Company filed with the SEC or comparable Governmental Authority in connection
with the Scheme of Arrangement and, if applicable, the Takeover Offer and any
material information delivered to the Reporting Company by or on behalf of the
Acquired Business pursuant to the Scheme of Arrangement and, if applicable, the
Takeover Offer.

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Reporting Company shall not be separately required to
furnish such information under Section 6.01(a) or (b) above, but the foregoing
shall not be in derogation of the obligation of the Company to furnish the
information and materials described in Sections 6.01(a) and (b) above at the
times specified therein.Upon the request of Administrative Agent, the Reporting
Company shall cause its senior management to participate in a telephonic meeting
with the Administrative Agent and the Lenders (with a question and answer
period) after the delivery of financial statements pursuant to 6.01(a) and
6.01(b) above, to be held at such time as may be agreed to by the Reporting
Company and the Administrative Agent.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent:

(a) [Reserved];

(b) concurrently with the delivery after the Closing Date of the financial
statements referred to in Sections 6.01(a) and (b), a duly completed Compliance
Certificate signed by Responsible Officer of the Reporting Company (which
delivery may, unless the Administrative Agent requests executed originals, be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes);

(c) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
any Loan Party by independent accountants in connection with the accounts or
books of any Loan Party or any of its Subsidiaries, or any audit of any of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Reporting Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Reporting Company may file
or be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

 

112



--------------------------------------------------------------------------------

(f) as soon as available, but in any event within 30 days after the end of each
fiscal year of the Company (i) a report supplementing Schedules 7(a) and 7(b) of
the Perfection Certificate, setting forth (A) a list of registration numbers for
all patents, trademarks, service marks, trade names and copyrights awarded to
the Reporting Company or any Subsidiary thereof during such fiscal year and
(B) a list of all patent applications, trademark applications, service mark
applications, trade name applications and copyright applications submitted by
the Reporting Company or any Subsidiary thereof during such fiscal year and the
status of each such application; and (ii) a report supplementing Schedule 5.13
containing a description of all changes in the information included in such
Schedule as may be necessary for such Schedule to be accurate and complete; each
such report under this paragraph (f) to be signed by a Responsible Officer of
the Reporting Company and to be in a form reasonably satisfactory to the
Administrative Agent;

(g) promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Reporting Company posts such documents, or provides a link thereto on the
Reporting Company’s website on the Internet at the website address listed on
Schedule 10.02; or (ii) on which such documents are posted on the Company’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Reporting
Company shall deliver paper copies of such documents to the Administrative Agent
upon its request to the Reporting Company to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Reporting Company shall notify the Administrative Agent (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above.

Prior to the Closing Date, any information, instrument, document or agreement
required to be delivered pursuant to Section 6.01 or Section 6.02 of this
Agreement shall be satisfied by the delivery to the Administrative Agent under
the Existing Credit Agreement or the comparable information, instrument,
document or agreement required under the Existing Credit Agreement unless
otherwise requested by the Administrative Agent.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of such Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Borrowers or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Each Borrower hereby agrees that so long as such Borrower
is the issuer of any outstanding debt or equity securities that are registered
or issued pursuant to a private offering or is actively contemplating issuing
any such securities it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall

 

113



--------------------------------------------------------------------------------

mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent, the Arranger, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrowers or their securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

6.03 Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Company or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Reporting Company or any Subsidiary and any Governmental Authority; or
(iii) the commencement of, or any material development in, any litigation or
proceeding affecting the Reporting Company or any Subsidiary, including pursuant
to any applicable Environmental Laws;

(c) of the occurrence of any ERISA Event that has resulted or could reasonably
be expected to have a Material Adverse Effect;

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;

(e) of the (i) occurrence of any Disposition of property or assets for which the
Reporting Company is required to make a mandatory prepayment pursuant to
Section 2.05(b)(ii), (ii) incurrence or issuance of any Indebtedness for which
the Reporting Company is required to make a mandatory prepayment pursuant to
Section 2.05(b)(iii), and (iii) receipt of any Extraordinary Receipt for which
the Reporting Company is required to make a mandatory prepayment pursuant to
Section 2.05(b)(iv); and

(f) of any announcement by Moody’s or S&P of any change in a Debt Rating.

Each notice pursuant to Section 6.03 (other than Section 6.03(e) or (f)) shall
be accompanied by a statement of a Responsible Officer of the Reporting Company
setting forth details of the occurrence referred to therein and stating what
action the Reporting Company has taken and proposes to take with respect
thereto. Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

Prior to the Closing Date, any notice required to be given pursuant to this
Section 6.03 of this Agreement shall be satisfied by the delivery to the
Administrative Agent under the Existing Credit Agreement or the comparable
notice required under the Existing Credit Agreement unless otherwise requested
by the Administrative Agent.

 

114



--------------------------------------------------------------------------------

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, (i) all material Tax liabilities, assessments and governmental charges
or levies upon it or its properties or assets; and (ii) all lawful claims which,
if unpaid, would by law become a Lien upon its property; provided that neither
the Reporting Company nor any of its Subsidiaries shall be required to pay or
discharge any such tax, assessment, charge, levy or claim (x) while the same is
being contested by it in good faith and by appropriate proceedings diligently
pursued so long as the Reporting Company or such Subsidiary, as the case may be,
shall have set aside on its books adequate reserves in accordance with GAAP
(segregated to the extent required by GAAP) or their equivalent in the relevant
jurisdiction of the taxing authority with respect thereto or (y) if the failure
to pay, either individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and, if applicable, good standing under the
Laws of the jurisdiction of its organization except in a transaction permitted
by Section 7.04 or 7.05; provided, however, that the Reporting Company and its
Subsidiaries may consummate the Transaction and any other merger or
consolidation permitted under Section 7.04; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.07 Maintenance of Insurance. (a) Maintain with financially sound and reputable
insurance companies that are not Affiliates of the Reporting Company, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
compatible with the following standards) as are customarily carried under
similar circumstances by such other Persons and all such insurance shall
(i) provide for not less than 30 days’ prior notice (10 days’, in the case of
non-payment of premium) to the Administrative Agent of termination, lapse or
cancellation of such insurance, (ii) name the Administrative Agent as mortgagee
(in the case of property insurance) or additional insured on behalf of the
Secured Parties (in the case of liability insurance) or loss payee (in the case
of property insurance), as applicable, (iii) if reasonably requested by the
Administrative Agent, include a breach of warranty clause and (iv) be reasonably
satisfactory in all other respects to the Administrative Agent.

(b) If any portion of any Horsham Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a Special Flood Hazard Area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Reporting Company shall,
or shall cause each Loan Party to (i) maintain, or cause to be maintained, with
a financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect; and maintain in effect and enforce policies and procedures designed to
ensure compliance by the Reporting Company and its Subsidiaries and the
respective directors, officers and employees, including all applicable
Sanctions.

 

115



--------------------------------------------------------------------------------

6.09 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Reporting Company or such Subsidiary, as the case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the expense of
the Reporting Company and at such reasonable times during normal business hours
and as often as may be reasonably desired, upon reasonable advance notice to the
Reporting Company (which shall not be less than two Business Days); provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Reporting Company at any time
during normal business hours and without advance notice.

6.11 Use of Proceeds. Use the proceeds of the Term A Loans on the Closing Date
to repay the Existing Term A Loans. Use the proceeds of the Term B Loans on the
Closing Date to repay the Existing Term B Loans. Use the proceeds of the Term
A-1 Loans on or after the Closing Date solely for Certain Funds Purposes. Use
the proceeds of the Revolving Credit Loans and the Swingline Loans on the
Closing Date to repay Existing Multicurrency Loans and Existing U.S. Revolving
Credit Loans and thereafter for general corporate purposes (including, but not
limited to, to finance a portion of the Cash Consideration and to pay related
fees and expenses).

6.12 Covenant to Guarantee Obligations and Give Security.

(a) Upon the formation or acquisition of any new direct or indirect Subsidiary
(other than any Excluded Subsidiary) by any Loan Party, then the Reporting
Company shall, at the Reporting Company’s expense:

(i) within 30 days after such formation or acquisition (or such longer period as
the Administrative Agent shall approve), cause such Subsidiary, and cause each
direct and indirect parent of such Subsidiary (if it has not already done so),
to duly execute and deliver to the Administrative Agent a supplement to the
Guarantee Agreement (which supplement in the case of a Foreign Loan Party, may
be subject to local law limitations in the jurisdictions in which such Foreign
Loan Party is organized), guaranteeing the other Loan Parties’ obligations under
the Loan Documents,

(ii) within 30 days after such formation or acquisition (or such longer period
as the Administrative Agent shall approve), furnish to the Administrative Agent
a description of the properties (other than Excluded Property) of such
Subsidiary, in detail satisfactory to the Administrative Agent,

(iii) within 30 days after such formation or acquisition (or such longer period
as the Administrative Agent shall approve), cause such Subsidiary and each
direct and indirect parent of such Subsidiary (if it has not already done so) to
duly execute and deliver to the Administrative Agent supplements to the Company
Collateral Agreement, Perfection Certificate and other security and pledge
agreements, as specified by and in form and substance satisfactory to the

 

116



--------------------------------------------------------------------------------

Administrative Agent (including delivery of all certificates, if any,
representing the Equity Interests in and of such Subsidiary, and other
instruments of the type specified in Section 4.02(b)(ii) and Section 6.18(a),
securing payment of all the Obligations of such Subsidiary or such parent, as
the case may be, under the Loan Documents and constituting Liens on all such
real and personal properties,

(iv) within 45 days after such formation or acquisition (or such longer period
as the Administrative Agent shall approve), cause such Subsidiary and each
direct and indirect parent of such Subsidiary (if it has not already done so) to
take whatever action (including the filing of Uniform Commercial Code financing
statements, the giving of notices and the endorsement of notices on title
documents) may be necessary or advisable in the opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on the
property (other than Excluded Property) purported to be subject to supplements
to the Company Collateral Agreement and security and pledge agreements delivered
pursuant to this Section 6.12, enforceable against all third parties, and

(v) within 45 days after such formation or acquisition (or such longer period as
the Administrative Agent shall approve), deliver to the Administrative Agent,
upon the request of the Administrative Agent in its sole discretion, a signed
copy of a favorable opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent, or of counsel to the Administrative Agent, or of counsel
to the Administrative Agent as to the matters contained in clauses (i),
(iii) and (iv) above, and as to such other matters as the Administrative Agent
may reasonably request.

(b) Upon the acquisition of any property by any Loan Party, if such property, in
the judgment of the Administrative Agent, shall not already be subject to a
perfected first priority security interest in favor of the Administrative Agent
for the benefit of the Secured Parties to the extent required by the Loan
Documents, then the Reporting Company shall, at the Reporting Company’s expense:

(i) within 10 days after such acquisition (or such longer period as the
Administrative Agent shall approve), furnish to the Administrative Agent a
description of the property so acquired in detail satisfactory to the
Administrative Agent,

(ii) within 15 days after such acquisition (or such longer period as the
Administrative Agent shall approve), cause the applicable Loan Party to duly
execute and deliver to the Administrative Agent supplements to the Company
Collateral Agreement and other security and pledge agreements (including
instruments of the type specified in Section 6.18(a) as specified by and in form
and substance satisfactory to the Administrative Agent, securing payment of all
the Obligations of the applicable Loan Party under the Loan Documents and
constituting Liens on all such properties,

(iii) within 30 days after such acquisition (or such longer period as the
Administrative Agent shall approve), cause the applicable Loan Party to take
whatever action (including the filing of Uniform Commercial Code financing
statements, the giving of notices and the endorsement of notices on title
documents) may be necessary or advisable in the opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on such
property, enforceable against all third parties, and

 

117



--------------------------------------------------------------------------------

(iv) within 30 days after such acquisition (or such longer period as the
Administrative Agent may approve), deliver to the Administrative Agent, upon the
request of the Administrative Agent in its sole discretion, a signed copy of a
favorable opinion, addressed to the Administrative Agent and the other Secured
Parties, of counsel for the Loan Parties acceptable to the Administrative Agent,
or of counsel to the Administrative Agent, or of counsel to the Administrative
Agent as to the matters contained in clauses (ii) and (iii) above and as to such
other matters as the Administrative Agent may reasonably request.

(c) At any time upon request of the Administrative Agent, promptly execute and
deliver any and all further instruments and documents and take all such other
action as the Administrative Agent may deem necessary or desirable in obtaining
the full benefits of, or (as applicable) in perfecting and preserving the Liens
of, such guaranties, supplements to the Guarantee and Collateral Agreement and
other security and pledge agreements.

(d) Notwithstanding the foregoing:

(a) Excluded Property shall not constitute Collateral;

(b) security interests in any Collateral granted by the Company and its
Subsidiaries in respect of which Collateral Documents have been executed and
delivered prior to the Closing Date will attach on the Closing Date;

(c) the Collateral provided by any Foreign Loan Party shall be subject to
limitations imposed by local law of the jurisdiction in which such Foreign Loan
Party is organized and shall be limited in scope to types of collateral
available in such jurisdiction unless additional Collateral (other than Excluded
Property) is requested by the Administrative Agent.

(e) Notwithstanding the foregoing, no member of the Consolidated Group (other
than the Company and its Subsidiaries, New HoldCo and its Domestic Subsidiaries
which are direct or indirect owners of Equity Interests of the Company and Lux
Borrower) shall be required to comply with this Section 6.12 prior to the
Certain Funds Termination Date. Within 60 days following the Certain Funds
Termination Date, the Reporting Company shall cause each Subsidiary (other than
Excluded Subsidiaries) to execute and deliver a guarantee agreement
substantially in the form of the Guarantee Agreement with such changes as may be
agreed by the Reporting Company and the Administrative Agent pursuant to which
each such Subsidiary guarantees payment of the Obligations and to execute and
deliver Collateral Documents and take actions to create and perfect Liens on
Collateral (subject to the other provisions of this Section 6.12) and, in
connection therewith, to deliver customary evidence of authority and legal
opinions as reasonably requested by the Administrative Agent.

(f) Notwithstanding anything to the contrary set forth herein or in any other
Loan Document, the Lenders agree that (i) the Administrative Agent shall be
permitted, in circumstances where it reasonably determines that the cost of
obtaining or perfecting a security interest in particular property (including
the Equity Interests of Excluded Subsidiaries) is excessive in relation to the
benefit afforded to the Lenders thereby, to exclude such property from the
security creation and perfection requirements set forth herein or in any other
Loan Document, (ii) the Administrative Agent may grant extensions of time for
the creation of a security interest in or perfection of Liens on particular
property or the joinder of a member of the Consolidated Group as a party to the
Guarantee Agreement where it reasonably determines that such creation or
perfection or joinder cannot be accomplished without undue effort or expense by
the time or times at which it would otherwise be required by this Agreement or
any other Loan Document and (iii) the obligations of the Loan Parties to create
and perfect security interests in the Collateral shall be subject to the
limitations in the Loan Documents.

 

118



--------------------------------------------------------------------------------

6.13 Compliance with Environmental Laws. Comply, and cause all lessees and other
Persons operating or occupying its properties to comply with all applicable
Environmental Laws and Environmental Permits except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect;
obtain and renew all Environmental Permits necessary for its operations and
properties except where the failure to so obtain or renew could not reasonably
be expected to have a Material Adverse Effect; and conduct any investigation,
study, sampling and testing, and undertake any cleanup, response or other
corrective action necessary to address all Hazardous Materials at, on, under or
emanating from any of properties owned, leased or operated by it in accordance
with the requirements of all Environmental Laws; provided, however, that neither
the Reporting Company nor any of its Subsidiaries shall be required to undertake
any such investigation, study, sampling, testing cleanup, removal, remedial or
other action to the extent that (a) its obligation to do so is being contested
in good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP or (b) the
failure to perform such obligations could not reasonably be expected to have a
Material Adverse Effect.

6.14 Further Assurances. Promptly upon the reasonable request by the
Administrative Agent, or the Required Lenders through the Administrative Agent,
take any action necessary or reasonably appropriate to carry out more
effectively the purposes of the Loan Documents.

6.15 Information Regarding Collateral. Not effect any change (i) in any Loan
Party’s legal name, (ii) in the location of any Loan Party’s chief executive
office, (iii) in any Loan Party’s identity or organizational structure, (iv) in
any Loan Party’s Federal Taxpayer Identification Number or organizational
identification number, if any, or (v) in any Loan Party’s jurisdiction of
organization (in each case, including by merging with or into any other entity,
reorganizing, dissolving, liquidating, reorganizing or organizing in any other
jurisdiction), until (A) it shall have given the Administrative Agent not less
than 10 days’ prior written notice (in the form of certificate signed by a
Responsible Officer), or such lesser notice period agreed to by the
Administrative Agent, of its intention so to do, clearly describing such change
and providing such other information in connection therewith as the
Administrative Agent may reasonably request and (B) it shall have taken all
action reasonably satisfactory to the Administrative Agent to maintain the
perfection and priority of the security interest of the Administrative Agent for
the benefit of the Secured Parties in the Collateral, if applicable. Each Loan
Party agrees to promptly provide the Administrative Agent with certified
Organization Documents reflecting any of the changes described in the preceding
sentence.

6.16 Post-Effective Date Obligations.

On or before a date which is 60 days following the Effective Date, provide to
the Administrative Agent supplements to the Guarantee Agreement and the Company
Collateral Agreement duly executed by a Responsible Officer of GI Realty Trust
1996 in form and substance reasonably satisfactory to the Administrative Agent,
together with all such other resolutions, incumbency certificates, opinions of
counsel and other documents or information with respect to such supplement as
the Administrative Agent may reasonably request.

6.17 Maintenance of Ratings.

In respect of the Company, use commercially reasonable efforts to (i) cause each
Facility to be continuously rated (but not any specific rating) by Moody’s and
S&P and (ii) maintain a public corporate rating (but not any specific rating)
from Moody’s and S&P.

 

119



--------------------------------------------------------------------------------

6.18 Post-Closing Date Obligations.

(i) On or before a date which is 90 days following the Closing Date (or 75 days
in the case of clause (b) hereof, in each case, unless a later date is otherwise
agreed by the Administrative Agent), provide to the Administrative Agent a deed
of trust, trust deed or mortgage in such form as the Administrative Agent and
its counsel may reasonably agree and covering the Horsham Property (together
with the fixture filings and Assignments of Leases and Rents referred to therein
(as amended, the “Mortgage”), duly executed by the appropriate Loan Party,
together with:

(a) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem necessary
or desirable in order to create, subject to attachment, a valid first and
subsisting Lien on the property described therein in favor of the Administrative
Agent for the benefit of the Secured Parties and that all filing, documentary,
stamp, intangible and recording taxes and other fees in connection therewith
have been paid,

(b) a fully paid American Land Title Association Lender’s Extended Coverage
title insurance policy (the “Mortgage Policy”), with endorsements and in amounts
acceptable to the Administrative Agent, issued, coinsured and reinsured by title
insurers acceptable to the Administrative Agent, insuring the Mortgage to be
valid first and subsisting Liens on the Horsham Property, free and clear of all
defects (including, but not limited to, mechanics’ and materialmen’s Liens and
without any survey exception) and encumbrances, excepting only Permitted
Encumbrances, and providing for such other affirmative insurance and such
coinsurance and direct access reinsurance as the Administrative Agent may deem
necessary or desirable,

(c) evidence of the insurance required by the terms of the Mortgage,

(d) a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to the Horsham Property (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by the Company and each Loan Party relating thereto);

(e) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to create valid first and subsisting Liens on
the property described in the Mortgage has been taken.

(ii) On or before a date which is 90 days (or such longer period as the
Administrative Agent shall approve) following the Closing Date (but in any event
prior to any of the Initial Perry Parties entering into any Loan Document),
provide to the Administrative Agent all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, in each
case relating to the Initial Perry Parties.

6.19 The Scheme and Related Matters.

The Company shall (or shall cause the applicable member of the Consolidated
Group to):

(a) Issue the Press Release or, as the case may be, an Offer Press Announcement
(in the form delivered to the Administrative Agent pursuant to Section 4.01(f),
subject to such amendments as are not materially adverse to the interests of the
Lenders or have been approved by the Administrative Agent in writing) within
three (3) Business Days of the Effective Date (such issued document, the
“Original Press Release” or “Original Offer Press Announcement,” as applicable).

 

120



--------------------------------------------------------------------------------

(b) Provide evidence that a Scheme Circular or (if the Perry Acquisition is
effected by way of a Takeover Offer) a Takeover Offer Document is issued and
dispatched as soon as is reasonably practicable and in any event within 28 days
(or such longer period as may be agreed with the Panel) after the issuance of
the Press Release or Offer Press Announcement, as applicable.

(c) Comply with the City Code (subject to any waivers or dispensations granted
by the Panel) and all other applicable laws and regulations in relation to any
Takeover Offer or Scheme where a failure to do so would be materially adverse to
the interests of the Lenders or where the prior written consent of the
Administrative Agent is given.

(d) Except as consented to by the Administrative Agent in writing, ensure that
(i) if the Perry Acquisition is effected by way of a Scheme, the Scheme Circular
corresponds in all material respects to the terms and conditions of the Scheme
as contained in the Press Release to which it relates or (ii) if the Perry
Acquisition is effected by way of a Takeover Offer, the Takeover Offer Document
corresponds in all material respects to the terms and conditions of the Takeover
Offer as contained in the corresponding Offer Press Announcement, subject in the
case of a Scheme to any variation required by the Court and in either such case
to any variations required by the Panel or which are not materially adverse to
the interests of the Lenders (or where the prior written consent of the
Administrative Agent has been given).

(e) Ensure that the Scheme Documents or, if the Perry Acquisition is effected by
way of a Takeover Offer, the Takeover Offer Document, provided to the
Administrative Agent contain all the material terms and conditions of the Scheme
or Takeover Offer, as at that date, as applicable.

(f) Not make or approve any increase in the Cash Consideration per Perry Share
or make any acquisition of any Perry Share (including pursuant to a Takeover
Offer) at a price that is higher than the price per Perry Share stated in the
Original Press Release or Original Offer Press Announcement (as the case may
be), unless such increase in price is not materially adverse to the interests of
the Lenders (or where the prior written consent of the Administrative Agent has
been given); provided, however, that any increase in the Equity Interest of New
HoldCo forming part of the Consideration shall not be deemed to be materially
adverse to the interests of the Lenders.

(g) Except as consented to by the Administrative Agent in writing, not amend or
waive (i) any term of the Scheme Documents or the Takeover Offer Documents, as
applicable, in a manner materially adverse to the interests of the Lenders from
those in the Original Press Release or the Original Offer Press Announcement, as
the case may be, (ii) if the Perry Acquisition is proceeding as a Takeover
Offer, the Acceptance Condition, save for, in the case of clause (i), any
amendment or waiver required by the Panel, the City Code, a court or any other
applicable law, regulation or regulatory body or (iii) the Company Merger
Agreement in a manner materially adverse to the interests of the Lenders.

(h) Not take any action which would require New HoldCo (or any other member of
the Consolidated Group) to make a mandatory offer for the Perry Shares in
accordance with Rule 9 of the City Code.

(i) Promptly provide the Administrative Agent with copies of each Scheme
Document or Offer Document, as applicable, and such information as it may
reasonably request and which is within the Company’s control including, in the
case of a Takeover Offer, the current level of acceptances subject to any
confidentiality, legal, regulatory or other restrictions relating to the supply
of such information.

 

121



--------------------------------------------------------------------------------

(j) Promptly deliver to the Administrative Agent the receiving agent certificate
issued under Rule 10 of the City Code (where the Perry Acquisition is being
effected by way of a Takeover Offer), any written agreement between the Borrower
or its Affiliates and Perry to the extent material to the interests of the
Lenders in relation to the consummation of the Acquisitions (in each case, upon
such documents or agreements being entered into by a member of the Consolidated
Group), and all other material announcements and documents published or
delivered by New HoldCo pursuant to the Takeover Offer or Scheme (other than the
cash confirmation) and all legally binding agreements entered into by New HoldCo
in connection with a Takeover Offer or Scheme, in each case to the extent New
HoldCo, acting reasonably, anticipates they will be material to the interests of
the Lenders in connection with the Transactions, except to the extent it is
prohibited by legal (including contractual) or regulatory obligations from doing
so.

(k) In the event that a Scheme is switched to a Takeover Offer or vice versa
(which New HoldCo shall be entitled to do on multiple occasions; provided that
it complies with the terms of this Agreement), (i) within the applicable time
periods provided in the definition of “Mandatory Cancellation Event,” procure
that the Offer Press Announcement or Press Release, as the case may be, is
issued, and (ii) except as consented to by the Administrative Agent in writing,
ensure that (A) where the Perry Acquisition is then proceeding by way of a
Takeover Offer, the terms and conditions contained in the Offer Document include
the Acceptance Condition and (B) the conditions to be satisfied in connection
with the Perry Acquisition and contained in the Offer Documents or the Scheme
Documents (whichever is applicable) are otherwise consistent in all material
respects with those contained in the Offer Documents or Scheme Documents
(whichever applied to the immediately preceding manner in which it was proposed
that the Perry Acquisition would be effected) (to the extent applicable for the
legal form of a Takeover Offer or Scheme, as the case may be), in each case
other than (i) in the case of clause (B), any changes permitted or required by
the Panel, the City Code or the Court or that are required to reflect the change
in legal form to a Takeover Offer or Scheme or (ii) changes that could have been
made to the Scheme or a Takeover Offer in accordance with the relevant
provisions of this Agreement or which reflect the requirements of the terms of
this Agreement and the manner in which the Perry Acquisition may be effected,
including without limitation, Section 4.02(e) and including changes to the price
per Perry Share which are made in accordance with the relevant provisions of
this Agreement or any other agreement between New HoldCo and/or the Company and
the Administrative Agent.

(l) In the case of a Takeover Offer, (i) not declare the Takeover Offer
unconditional as to acceptances until the Acceptance Condition has been
satisfied and (ii) promptly upon New HoldCo acquiring Perry Shares which
represent not less than 90% in nominal value of the Perry Shares to which the
Takeover Offer relates, ensure that, within the time limits required under the
UK Companies Act, notices under section 979 of the UK Companies Act in respect
of Perry Shares that New HoldCo has not yet agreed to directly or indirectly
acquire are issued.

(m) In the case of a Scheme, within 90 days after the Scheme Effective Date and,
in relation to a Takeover Offer, within 90 days after the Closing Date, procure
that such action as is necessary is taken to de-list the Perry Shares from the
Official List of the Financial Conduct Authority and to cancel trading in the
Perry Shares on the main market for listed securities of the London Stock
Exchange and as soon as reasonably practicable thereafter, and subject always to
the UK Companies Act, use its reasonable endeavors to re-register Perry as a
private limited company.

(n) In the case of a Scheme, upon the occurrence of the Scheme Effective Date
New HoldCo shall own (directly or indirectly) 100% of the Perry Shares.

6.20 Unrestricted Cash. Hold Unrestricted Cash of at least $200,000,000 prior to
the Closing Date.

 

122



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Reporting Company shall not, nor shall it permit
any Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Effective Date and listed on Schedule 5.08(b) and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.02(e), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.02(e);

(c) Liens for taxes not yet due or Liens for taxes which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

(d) Liens such as banker’s liens, rights of set-off or similar rights and
remedies and burdening only deposit accounts or other funds maintained with a
depository institution in the ordinary course of business;

(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(f) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(g) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(h) imperfections of title, statutory exceptions to title, restrictive
covenants, rights of way, easements, servitudes, mineral interest reservations,
municipal and zoning by-laws and ordinances or similar laws or rights reserved
to or vested in any governmental office or agency to control or regulate the use
of any real property, general real estate taxes and assessments not yet
delinquent and other encumbrances on real property that (i) do not arise out of
the incurrence of any Indebtedness for money borrowed and (ii) do not interfere
with or impair in any material respect the operation, in the ordinary course of
business, of the real property on which such Lien is imposed;

 

123



--------------------------------------------------------------------------------

(i) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;

(j) Liens securing Indebtedness permitted under Section 7.02(g) in respect of
obligations under Capitalized Leases, Synthetic Lease Obligations and purchase
money obligations for fixed or capital assets ; provided that (i) such Liens do
not at any time encumber any property other than the property financed by such
Indebtedness and (ii) the Indebtedness secured thereby does not exceed the cost
or fair market value, whichever is lower, of the property being acquired on the
date of acquisition;

(k) Liens (i) on property of a Person existing at the time such Person is merged
into or consolidated with the Reporting Company or any Subsidiary of the
Reporting Company or becomes a Subsidiary of the Borrower; provided that such
Liens were not created in contemplation of such merger, consolidation or
Investment and do not extend to any assets other than those of the Person merged
into or consolidated with the Reporting Company or such Subsidiary or acquired
by the Reporting Company or such Subsidiary, and the applicable Indebtedness
secured by such Lien is permitted under Section 7.02(h) and (ii) Liens securing
any Permitted Refinancing of the Indebtedness secured by the Liens described in
clause (i) above;

(l) Liens of landlords or mortgages of landlords on fixtures, equipment and
movable property located on premises leased by the Reporting Company or any
Subsidiary in the ordinary course of business;

(m) Liens incurred and financing statements filed or recorded in each case with
respect to property leased by the Reporting Company and its Subsidiaries in the
ordinary course of business to the owners of such property which are operating
leases; provided that such Lien does not extend to any other property of the
Reporting Company and its Subsidiaries;

(n) deposits of cash or the issuance of a Letter of Credit made to secure
liability to insurance carriers under insurance or self-insurance arrangements;

(o) Liens on existing and future cash or Cash Equivalents securing or supporting
letters of credit or bank guaranties permitted by Section 7.02(i);

(p) Liens on property or assets of Foreign Subsidiaries securing indebtedness of
Foreign Subsidiaries permitted by Section 7.02(p);

(q) Liens arising from the granting of a lease or license to enter into or use
any asset of the Reporting Company or any Subsidiary of the Reporting Company to
any Person in the ordinary course of business of the Company or any Subsidiary
of the Reporting Company that does not interfere in any material respect with
the use or application by the Reporting Company or any Subsidiary of the
Reporting Company of the asset subject to such license in the business of the
Reporting Company or such Subsidiary;

(r) Liens attaching solely to cash earnest money deposits made by the Reporting
Company or any Subsidiary of the Reporting Company in connection with any letter
of intent or purchase agreement entered into it in connection with an
acquisition permitted hereunder;

(s) Liens arising from precautionary UCC financing statements (or analogous
personal property security filings or registrations in other jurisdictions)
regarding operating leases;

 

124



--------------------------------------------------------------------------------

(t) Liens on insurance policies and proceeds thereof to secure premiums
thereunder;

(u) Liens securing trade letters of credit and permitted by Section 7.02(l);

(v) Liens on assets that may be deemed to exist by reason of contractual
provisions that restrict the ability of the Reporting Company or any of its
Subsidiaries from granting or permitting to exist Liens on such assets to the
extent such restrictions are permitted by Section 7.09;

(w) Liens in favor of the trustee under any indenture (as provided for therein)
on money or property held or collected by the trustee thereunder in its capacity
as such in connection with the defeasance or discharge of Indebtedness
thereunder, so long as the payment of such money or property to such trustee or
administrative agent would be permitted by the Loan Documents;

(x) Liens in favor of customs brokers or customs and revenue authorities to
secure payment of customs duties in connection with the importation of goods in
the ordinary course of business;

(y) Liens securing obligations under a Tax Incentive Transaction on the property
subject thereto;

(z) Liens created under any agreement relating to the Disposition of assets
permitted hereunder, provided that such Liens relate solely to the assets
subject to such Disposition;

(aa) Liens securing Indebtedness permitted by Section 7.02(n);

(bb) Liens securing the Existing Credit Agreement;

(cc) Liens on the assets of Perry and its Subsidiaries existing on the Closing
Date provided that such Liens were not created in contemplation of the Perry
Acquisition; and

(dd) additional Liens incurred by the Reporting Company and its Subsidiaries so
long as, without duplication, (i) the value of the property subject to such
Liens at the time such Lien is incurred and (ii) the principal amount all
Indebtedness (including any refinancings of such Indebtedness) and other
obligations secured thereby do not exceed $50,000,000.

7.02 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates or foreign exchange rates
and (ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(b) [Reserved];

(c) Indebtedness of a Subsidiary of the Reporting Company owed to the Reporting
Company or a Subsidiary of the Company, which Indebtedness shall (i) be
otherwise permitted under the provisions of Section 7.03 and (ii) if owed by a
Loan Party to a Subsidiary that is not a Loan Party, be subordinated to the
Obligations in a manner reasonably satisfactory to the Administrative Agent;

 

125



--------------------------------------------------------------------------------

(d) Indebtedness under the Loan Documents;

(e) Indebtedness outstanding on the Effective Date and listed on Schedule 7.02
and any Permitted Refinancing thereof;

(f) Guarantees of the Reporting Company or any Subsidiary in respect of
Indebtedness otherwise permitted hereunder of the Reporting Company or any
Subsidiary; provided that Guarantees by any Loan Parties of Indebtedness of any
Subsidiaries that are not Loan Parties are Investments permitted by
Section 7.03(c), (h), (i), (m) or (n);

(g) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(j); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$50,000,000;

(h) Indebtedness of any Person that becomes a Subsidiary of the Company after
the date hereof in accordance with the terms of Section 7.03(i), which
Indebtedness is existing at the time such Person becomes a Subsidiary of the
Reporting Company (other than Indebtedness incurred solely in contemplation of
such Person’s becoming a Subsidiary of the Reporting Company); and any Permitted
Refinancing thereof;

(i) Indebtedness in an aggregate principal amount of up to $15,000,000
consisting of letters of credit or bank guaranties issued to support the
obligations of the Reporting Company or any Subsidiary incurred in the ordinary
course of business;

(j) Indebtedness incurred to pay premiums for insurance policies maintained by
the Reporting Company or any of its Subsidiaries in the ordinary course of
business not exceeding in aggregate the amount of such unpaid premiums;

(k) Indebtedness in the form of any earnout or other similar contingent payment
obligation incurred in connection with an acquisition permitted hereunder;

(l) Indebtedness arising in the ordinary course of business of any Loan Party or
any of its Subsidiaries as an account party in respect of trade letters of
credit; provided that no such trade letter of credit shall be secured by any
assets of a Loan Party or any of its Subsidiaries other than the assets being
acquired or shipped pursuant to such letter of credit;

(m) Indebtedness arising in the ordinary course of business in respect of
netting services, overdraft protections, cash management services and otherwise
in connection with deposit accounts;

(n) Indebtedness of Perry and its Subsidiaries outstanding on the Closing Date
provided that such Indebtedness was not incurred created in contemplation of the
Perry Acquisition;

(o) other unsecured Consolidated Funded Indebtedness of the Reporting Company
(which may be guaranteed by the Guarantors on an unsecured basis); provided that
(i) no Default or Event of Default shall exist immediately before or immediately
after giving effect thereto on a

 

126



--------------------------------------------------------------------------------

Pro Forma Basis, (ii) the Consolidated Net Leverage Ratio as of the last day of
the fiscal quarter of the Reporting Company most recently ended for which
financial statements have been delivered under Section 6.01, determined on a Pro
Forma Basis, is at least 0.25 less than the applicable covenant level specified
in Section 7.11(b) at the time of incurrence of such Consolidated Funded
Indebtedness and (iii) the final maturity date of any such Consolidated Funded
Indebtedness shall be no earlier than 91 days following the Latest Maturity
Date; and any Permitted Refinancing thereof;

(p) Indebtedness of Foreign Subsidiaries not to exceed $25,000,000 at any time
outstanding;

(q) Indebtedness under a Tax Incentive Transaction; and

(r) Indebtedness in an aggregate principal amount not to exceed $50,000,000 at
any time outstanding.

7.03 Investments. Make or hold any Investments, except:

(a) Investments held by the Reporting Company and its Subsidiaries in the form
of Cash Equivalents or short-term marketable debt securities;

(b) advances to officers, directors and employees of the Reporting Company and
Subsidiaries for travel, entertainment, relocation and analogous ordinary
business purposes which either (i) do not exceed $5,000,000 in aggregate amount
at any time outstanding or (ii) are expected at the time of such advance
ultimately to be recorded as an expense in conformity with GAAP;

(c) (i) Investments by the Reporting Company and its Subsidiaries in their
respective Subsidiaries outstanding on the Effective Date, (ii) additional
Investments by the Reporting Company and its Subsidiaries in Loan Parties,
(iii) additional Investments by Subsidiaries of the Reporting Company that are
not Loan Parties in other Subsidiaries that are not Loan Parties and (iv) so
long as no Default has occurred and is continuing or would result from such
Investment, additional Investments by the Loan Parties in Subsidiaries that are
not Loan Parties in an aggregate amount invested at any time not to exceed
$100,000,000;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments (including debt obligations)
received in connection with the bankruptcy or reorganization of suppliers and
customers and in settlement (including settlements of litigation) of delinquent
obligations of, and other disputes with, customers and suppliers arising in the
ordinary course of business;

(e) Guarantees either permitted by Section 7.02 or guaranteeing obligations of
Subsidiaries incurred in the ordinary course of business and not constituting
Indebtedness;

(f) Swap Contracts permitted by Section 7.02(a);

(g) Investments consisting of prepaid expenses, pledges or deposits made in the
ordinary course of business;

(h) Investments existing on the Effective Date (other than those referred to in
Section 7.03(c)(i)) and set forth on Schedule 7.03;

 

127



--------------------------------------------------------------------------------

(i) (1) Permitted Acquisitions; and (2) Investments of any Person that becomes a
Subsidiary on or after the Effective Date; provided that in the case of this
clause (2), (i) such Investments exist at the time such Person becomes a
Subsidiary and (ii) such Investments are not made in anticipation or
contemplation of such Person becoming a Subsidiary;

(j) Investments to the extent that payment for such investments is made solely
with the Equity Interests of the Reporting Company;

(k) Investments in joint ventures in an aggregate amount not to exceed
$30,000,000 in any fiscal year;

(l) Investments consisting of non-cash consideration received in the form of
securities, notes or similar obligations in connection with Dispositions not
prohibited by this Agreement;

(m) Investments by the Reporting Company and its Subsidiaries not otherwise
permitted under this Section 7.03 in an aggregate amount not to exceed at any
time the sum of (i) $50,000,000 and (ii) if no Default or Event of Default
exists or would exist after giving effect thereto, the Available ECF Amount;

(n) other Investments if immediately after giving effect to such Investments the
Consolidated Net Leverage Ratio as of the last day of the fiscal quarter of the
Reporting Company most recently ended for which financial statements have been
delivered under Section 6.01, determined on a Pro Forma Basis, would be less
than 3.00 to 1.00;

(o) the Acquisitions and any Investments to give effect to the Acquisitions; and

(p) Investments held by Perry and its Subsidiaries on the Closing Date.

For purposes of calculating the amount of any Investment, such amount shall
equal (x) the amount actually invested less (y) any repayments, returns,
dividends, interest and distributions in respect thereof actually received in
cash, including from Dispositions thereof (and the amount referred to in clause
(y) shall not exceed the amount of such Investment at the time such Investment
was made).

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) (i) any Subsidiary (other than the Company) may merge with the Reporting
Company, provided that the Reporting Company shall be the continuing or
surviving Person, or (ii) any Subsidiary (other than the Company) may merge with
any one or more other Subsidiaries, provided that in the case of this clause
(ii) when any Loan Party is merging with another Subsidiary, the continuing or
surviving Person shall be (or shall become in connection therewith) a Loan Party
and if such merger involves a Domestic Loan Party, the continuing or surviving
Person shall be (or shall become in connection therewith) a Domestic Loan Party;

(b) any Loan Party (other than the Company) may Dispose of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to the Reporting
Company or to another Loan Party; provided that if such Disposition is made by a
Domestic Loan Party, the transferee shall be a Domestic Loan Party;

 

128



--------------------------------------------------------------------------------

(c) any Subsidiary that is not a Loan Party may dispose of all or substantially
all its assets (including any Disposition that is in the nature of a
liquidation) to the Reporting Company or any of its Subsidiaries;

(d) any Subsidiary (other than a Borrower) may liquidate, wind-up or dissolve if
the Reporting Company determines in good faith that such liquidation, winding-up
or dissolution is in the best interests of the Reporting Company and is not
materially disadvantageous to the Lenders;

(e) the Reporting Company and its Subsidiaries may consummate the Transactions
and the transactions contemplated by the Structure Memorandum;

(f) the Reporting Company and any Subsidiary may transfer any or all of the
Equity Interests of any Subsidiary that is not a Loan Party (together with any
assets held by such Subsidiary and any Subsidiaries thereof, including any
Equity Interests and any Pledged Notes) to the Company or any of its
Subsidiaries, as a contribution to capital, in exchange for promissory notes or
other property or otherwise;

(g) in connection with any acquisition permitted under Section 7.03, any
Subsidiary of the Reporting Company (other than the Company unless the Company
is the survivor) may merge into or consolidate with any other Person or permit
any other Person to merge into or consolidate with it; provided that (i) the
Person surviving such merger shall be a Subsidiary of the Reporting Company and
(ii) in the case of any such merger to which any Loan Party (other than the
Reporting Company) is a party, the surviving Person shall be (or shall become in
connection therewith) a Loan Party;

(h) in connection with any Disposition permitted under Section 7.05, any
Subsidiary of the Reporting Company (other than the Company unless the Company
is the survivor) may merge into or consolidate with any other Person or permit
any other Person to merge into or consolidate with it;

(i) so long as no Default has occurred and is continuing or would result
therefrom, any consolidation, merger, amalgamation of the Company after the
Closing Date or any Disposition (whether in one transaction or in a series of
transactions) of all or substantially all of the assets of the Company after the
Closing Date so long as the Person formed by or surviving any such
consolidation, merger or amalgamation or to which such sale, assignment,
transfer, conveyance or other disposition has been made (i) is a wholly-owned
Subsidiary of the Reporting Company; (ii) is organized or existing under the
laws of the United States, any state of the United States or the District of
Columbia, (iii) is either a corporation, a partnership or limited liability
company; and (iv) assumes all the obligations of the Company under this
Agreement and the Loan Documents pursuant to agreements reasonably satisfactory
to the Administrative Agent; and

(j) so long as no Default has occurred and is continuing or would result
therefrom, each of the Reporting Company and any of its Subsidiaries may merge
into or consolidate with any other Person or permit any other Person to merge
into or consolidate with it; provided, however, that in each case, immediately
after giving effect thereto (i) in the case of any such merger to which the
Reporting Company is a party, the Reporting Company is the surviving corporation
and (ii) in the case of any such merger to which any Loan Party (other than the
Reporting Company) is a party, the surviving Person shall be (or shall become in
connection therewith) a Loan Party.

 

129



--------------------------------------------------------------------------------

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete, worn out or surplus property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of defaulted receivables in the ordinary course of business for
collection;

(d) any Disposition as a part of a Tax Incentive Transaction;

(e) the unwinding of any Swap Contract;

(f) any transfer arising out of the granting or creation of a Lien permitted by
Section 7.01;

(g) any Disposition occurring by reason of theft, loss, physical destruction or
damage, taking or similar event with respect to any of its property;

(h) Disposition of leasehold improvements or leased assets upon the termination
of the lease;

(i) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of new equipment or
real property or (ii) the proceeds of such Disposition are applied to the
purchase price of equipment or real property within 180 days of such
Disposition;

(j) (i) Dispositions between and among Loan Parties, (ii) Dispositions between
and among Subsidiaries that are not Loan Parties and (iii) Dispositions between
Loan Parties, on the one hand, and Subsidiaries that are not Loan Parties, on
the other hand, provided that in the case of any disposition by a Loan Party to
a Subsidiary that is not a Loan Party, such Disposition shall be an Investment
permitted by Section 7.03;

(k) Dispositions permitted by Section 7.01, Section 7.03, Section 7.04 and
Section 7.06;

(l) non-exclusive licenses of IP Rights in the ordinary course of business;

(m) sales of accounts receivable in the ordinary course of business pursuant to
vendor supply chain finance or “reverse-factoring” programs;

(n) other Dispositions by the Reporting Company or any Subsidiary, provided that
(i) at the time of such Disposition, no Default or Event of Default shall exist
or would result from such Disposition, (ii) the aggregate book value of all
property Disposed of in reliance on this clause (n) in any fiscal year shall not
exceed an amount equal to ten percent (10%) of the aggregate book value of the
tangible assets of the Reporting Company and its Subsidiaries on the last day of
the immediately preceding fiscal year (giving pro forma effect after the Closing
Date to the Perry Acquisition) and (iii) the consideration for any such
Disposition shall be at least 75% cash or Cash Equivalents; provided further
that from and after the date on which the aggregate

 

130



--------------------------------------------------------------------------------

book value of all property Disposed of in reliance on this clause (n) during the
term of this Agreement exceeds twenty-five percent (25%) of the aggregate book
value of the tangible assets of the Reporting Company and its Subsidiaries as
set forth on the first financial statements delivered after the Closing Date
pursuant to Section 6.01(a) or (b) (other than any such financial statements
relating solely to periods prior to the Closing Date), the Net Cash Proceeds of
all such Dispositions shall thereafter be applied to prepay the Term Loans
pursuant to Section 2.05(b)(ii) (without giving effect to the reinvestment
rights set forth therein);

(o) the Reporting Company and its Subsidiaries may make any Disposition required
by any Governmental Authority as a condition to the Perry Acquisition;

(p) Dispositions set forth on Schedule 7.05; and

(q) use of cash and Cash Equivalents for transactions not expressly prohibited
hereunder;

provided, however, that any Disposition pursuant to Section 7.05(a) through
Section 7.05(n) shall be for fair market value; provided further that any
determination of fair market value in connection with a Disposition pursuant to
Section 7.05(o) shall be as reasonably determined by the Reporting Company.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

(a) each Subsidiary may make Restricted Payments to the Reporting Company, any
Subsidiary of the Reporting Company that is Guarantor and any other Person that
owns a direct Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;

(b) the Reporting Company and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

(c) the Reporting Company and each Subsidiary may purchase, redeem or otherwise
acquire its common Equity Interests with the proceeds received from the
substantially concurrent issue of new common Equity Interests;

(d) [reserved];

(e) the Reporting Company may make cashless repurchases of capital stock of the
Reporting Company deemed to occur upon the exercise of options, warrants or
similar rights solely to the extent that shares of such capital stock represent
a portion of the exercise price of such options, warrants or similar rights;

(f) the Reporting Company may make repurchases of capital stock of the Reporting
Company deemed to occur upon the payment by the Reporting Company of employee
tax liabilities arising from stock issued pursuant to stock option or other
equity-based incentive plans or other benefit plans approved by the Company’s
board of directors (or substantially equivalent governing body) for management
or employees of the Company and the Subsidiaries;

 

131



--------------------------------------------------------------------------------

(g) the Reporting Company may make cash payments in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for equity interests of the
Reporting Company;

(h) the Reporting Company and each Subsidiary may make Restricted Payments to
repurchase, retire or otherwise acquire the Equity Interests of the Reporting
Company from directors, officers, employees or members of management consultants
or independent contractors (or their estate, family members, spouse and/or
former spouse) of the Reporting Company or any Subsidiary not in excess of
$5,000,000 during each fiscal year of the Reporting Company if immediately
before and after giving effect to such Restricted Payments no Default or Event
of Default shall exist;

(i) the Reporting Company and its Subsidiaries may make Restricted Payments in
connection with the Acquisitions in accordance with the terms of the Scheme of
Arrangement as in effect on the Effective Date;

(j) Restricted Payments by the Reporting Company and its Subsidiaries not
otherwise permitted under this Section 7.06 in an aggregate amount not to exceed
the sum of (i) $50,000,000 (less the amount of payments made in reliance on
clause (d) of Section 7.14) and (ii) if the Consolidated Net Leverage Ratio
determined on a Pro Forma Basis as of the last day of the fiscal quarter of the
Company most recently ended for which financial statements have been delivered
under Section 6.01 is less than 3.50 to 1.00, the Available ECF Amount, if
immediately before and after giving effect to such Restricted Payments no
Default or Event of Default shall exist; and

(k) other Restricted Payments if immediately before and after giving effect to
such Restricted Payments (i) no Default or Event of Default shall exist and
(ii) the Consolidated Net Leverage Ratio as of the last day of the fiscal
quarter of the Company most recently ended for which financial statements have
been delivered under Section 6.01 would be less than 3.00 to 1.00, determined on
a Pro Forma Basis.

7.07 Change in Nature of Business. Engage in any material line of business other
than the communications technology business, including, but not limited to, the
design, development and sale of communications equipment and software and the
provision of communications services, together with any business substantially
related, ancillary or incidental thereto.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Reporting Company (other than the Reporting Company and its
Subsidiaries), whether or not in the ordinary course of business, other than:
(a) transactions on fair and reasonable terms substantially as favorable to the
Reporting Company or such Subsidiary as would be obtainable by the Reporting
Company or such Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate; (b) payment of reasonable compensation
(including reasonable bonus and other reasonable incentive arrangements) to
officers and employees; (c) reasonable directors’ fees; (d) Restricted Payments
permitted pursuant to Section 7.06; (e) reimbursement of employee travel and
lodging costs and other business expenses incurred in the ordinary course of
business; (f) Investments permitted by Sections 7.03(b) and 7.03(h);
(g) transactions with any Person that is an Affiliate by reason of the ownership
by the Company or any of its Subsidiaries of Equity Interests of such Person;
and (h) Indebtedness permitted by Section 7.02(e).

7.09 Burdensome Agreements. Enter into, incur or permit to exist any agreement
or other arrangement that prohibits, restricts or imposes any condition upon
(i) the ability of the Reporting

 

132



--------------------------------------------------------------------------------

Company or any other Loan Party to create, incur or permit to exist any Lien
upon any of its property or assets to secure the Obligations or (ii) the ability
of any Subsidiary to pay dividends or other distributions with respect to any of
its Equity Interests or to make or repay loans or advances to the Reporting
Company or any other Subsidiary or to guarantee Indebtedness of the Reporting
Company or any other Subsidiary; provided that (A) the foregoing shall not apply
to restrictions and conditions imposed by Law, by any Loan Document or by the
Existing Credit Agreement, (B) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the permitted
sale of a Subsidiary pending such sale, provided that such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (C) the foregoing shall not apply to restrictions and
conditions imposed on any Foreign Subsidiary by the terms of any Indebtedness of
such Foreign Subsidiary permitted to exist or be incurred hereunder, (D) clause
(i) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted hereunder if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (E) the foregoing shall not apply to customary encumbrances or
restrictions in joint venture agreements, asset sale agreements, sale-leaseback
agreements, stock sale agreements and other similar agreements, which
restrictions relate solely to the activities of such joint venture or are
otherwise applicable only to the assets that are the subject to such agreement,
(F) clause (i) of the foregoing shall not apply to customary anti-assignment
provisions contained in agreements entered into in the ordinary course of
business; (viii) clause (ii) of the foregoing shall not apply to customary
subordination of subrogation, contribution and similar claims contained in
Guaranties permitted hereunder, (G) clause (i) of the foregoing shall not apply
to cash deposits or other deposits imposed by customers under contracts entered
into in the ordinary course of business, (H) clause (i) of the foregoing shall
not apply to restrictions on the transfer, lease, or license of any property or
asset of any Loan Party in effect on the Effective Date that were entered into
in the ordinary course of business and not in contemplation of this Agreement,
and (I) the foregoing shall not apply to encumbrances or restrictions existing
with respect to any Person or the property or assets of such Person acquired by
the Reporting Company or any Subsidiary of the Company in an acquisition
permitted hereunder (including, but not limited to, the Perry Acquisition),
provided that such encumbrances and restrictions are not applicable to any
Person or the property or assets of any Person other than such acquired Person
or the property or assets of such acquired Person and were not created in
contemplation of this Agreement.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose in violation of
Regulation T, U or X of the FRB.

7.11 Financial Covenants.

(a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Company ending after
the Closing Date to be less than 3.50 to 1.00.

(b) Consolidated Net Leverage Ratio. Permit the Consolidated Net Leverage Ratio
at any time after the Closing Date and during any period of four fiscal quarters
of the Company set forth below to be greater than the ratio set forth below
opposite such period:

 

Four Fiscal Quarters Ending

   Maximum
Consolidated
Net Leverage
Ratio  

Each fiscal quarter after the Closing Date

     3.50 to 1.00   

 

133



--------------------------------------------------------------------------------

7.12 Amendments of Organization Documents. Amend any of its Organization
Documents in any manner materially adverse to the interests of the Lenders,
provided that the amendment of the Organizational Documents of the Loan Parties
pursuant to (and in accordance with) the Scheme of Arrangement or the Structure
Memorandum shall not be materially adverse to the interest of the Lenders.

7.13 Accounting Changes. Make any change in (a) accounting policies or reporting
practices, except as required or permitted by GAAP, or (b) fiscal year, except
that any Subsidiary may change its fiscal year to coincide with the fiscal year
of the Reporting Company. Notwithstanding the foregoing, the Reporting Company
may, at its option, convert to International Financial Reporting Standards and
any such conversion shall be deemed a change in GAAP and shall be subject to
Section 1.03(b).

7.14 Prepayments, Etc. of Material Junior Debt. Pay, prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner, or make any payment in violation of any subordination terms of, any
Material Junior Debt, except (a) any Permitted Refinancing thereof, (b) the
conversion of such Material Junior Debt to common stock of the Reporting
Company, (c) any repayment out of the proceeds of a substantially concurrent
issuance of common stock of the Reporting Company, (d) up to $50,000,000 (based
on the amount paid) (less the aggregate amount of Restricted Payments made in
reliance on clause (i) of paragraph (j) of Section 7.06) of such prepayments,
redemptions, purchases and defeasances, (e) the Perry Refinancing and any other
Indebtedness of Perry and its Subsidiaries; (f) if the Consolidated Net Leverage
Ratio determined on a Pro Forma Basis as of the last day of the fiscal quarter
of the Reporting Company most recently ended for which financial statements have
been delivered under Section 6.01 is less than 3.00 to 1.00, in an amount not to
exceed the Available ECF Amount and (g) any prepayment, redemption or purchase
of such Material Junior Debt if immediately before and after giving effect
thereto no Default or Event of Default shall exist and the Consolidated Net
Leverage Ratio as of the last day of the fiscal quarter of the Reporting Company
most recently ended for which financial statements have been delivered under
Section 6.01 would be less than 2.00 to 1.00 determined on a Pro Forma Basis.

7.15 Amendment, Etc. of Material Junior Debt. Amend or modify any Material
Junior Debt (other than pursuant to a prepayment, redemption, purchase,
defeasance or satisfaction permitted by Section 7.14); in each case under this
Section 7.15, in any manner materially adverse to the interests of the Lenders.

7.16 Sanctions. Permit any Loan or the proceeds of any Loan, directly or
indirectly, (i) to be lent, contributed or otherwise made available to fund any
activity or business in any Designated Jurisdiction; (ii) to fund any activity
or business of any Person located, organized or residing in any Designated
Jurisdiction or who is the subject of any Sanctions; (iii) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (iv) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (v) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.

7.17 Pre Closing Date Covenants. During the Certain Funds Period and immediately
prior to the Closing Date, except as described in the Structure Memorandum, New
HoldCo and the Lux Borrower and their Subsidiaries shall not take any actions ,
incur any liabilities or acquire any assets other than those arising in
connection with, or related or incidental to, the Transaction (including any
actions contemplated pursuant to this Agreement) and any activities required by
the City Code or the Panel.

 

134



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default on and after the Effective Date:

(a) Non-Payment. Any Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within three Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) pay within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

(b) Specific Covenants. The Reporting Company fails to perform or observe any
term, covenant or agreement contained in any of Section 6.03(a), 6.05(a) (with
respect to the existence of any Loan Party) or 6.20 or of Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after written notice thereof has been given to the Company
by the Administrative Agent; or

(d) Representations and Warranties. (i) Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made or (ii) any failure
to make a representation or warranty on the Closing Date when such
representation or warranty would otherwise be required to be made and the
Company has delivered notice to the Administrative Agent informing the
Administrative Agent of such election; or

(e) Cross-Default. (i) Any Loan Party or any Material Subsidiary thereof
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
(other than Indebtedness hereunder, Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders or beneficiary or beneficiaries
of such Indebtedness (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or, in the case of Indebtedness which is a
Guarantee, such Guarantee to become payable; or (ii) there occurs under any Swap
Contract an Early Termination Date (or substantively equivalent term (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event or
substantively equivalent term (as so defined) under such Swap Contract as to
which a Loan Party or any Subsidiary thereof is an Affected Party (as so
defined); and, in either event, the Swap Termination Value owed by such Loan
Party or such Subsidiary as a result thereof is greater than the Threshold
Amount; or

 

135



--------------------------------------------------------------------------------

(f) Insolvency Proceedings, Etc. Any Loan Party or any Material Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Material
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Material
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party, has been
notified of the potential claim and does not dispute coverage), or (ii) any one
or more non-monetary final judgments that have, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 10 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company to the Pension Plan, Multiemployer Plan or the PBGC
in an aggregate amount in excess of the Threshold Amount, or (ii) the Company or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect as against any Loan Party; or any Loan Party or
any other Person on behalf of a Loan Party contests in any manner the validity
or enforceability of any Loan Document; or any Loan Party denies that it has any
or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any such Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.02 or 6.12 shall for any reason (other than pursuant to or
as provided in the terms thereof) cease to create a valid and perfected first
priority Lien (subject to Liens permitted by Section 7.01) on the Collateral
purported to be covered thereby.

8.02 Remedies upon Event of Default . If any Event of Default occurs and is
continuing, subject to Section 4.04, the Administrative Agent shall, at the
request of, or may, with the consent of, the Required Lenders, take any or all
of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

136



--------------------------------------------------------------------------------

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

Notwithstanding anything in this Agreement to the contrary, for a period
commencing on the Closing Date and ending on the date falling 90 days after the
Closing Date (the “Clean-up Date”), notwithstanding any other provision of any
Loan Document, any breach of covenants, misrepresentation or other default which
arises with respect to the Perry Group will be deemed not to be a breach of
representation or warranty, a breach of covenant or an Event of Default, as the
case may be, if:

(i) it is capable of remedy and reasonable steps are being taken to remedy it;

(ii) the circumstances giving rise to it have not been procured or authorized by
the Reporting Company knowingly in breach of this Agreement;

(iii) it is not reasonably likely to have a Material Adverse Effect on the
Reporting Company and its Subsidiaries, on a consolidated basis; or

(iv) it is not in breach of Section 8.01(a), (f) or (g).

If the relevant circumstances are continuing on or after the Clean-up Date,
there shall be a breach of representation or warranty, breach of covenant or
Event of Default, as the case may be, notwithstanding the above.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.16 and 2.17, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

137



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers)
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Loan Parties pursuant to Sections 2.03 and 2.16; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank (or Affiliate thereof) or
Hedge Bank (or Affiliate thereof), as the case may be. Each Cash Management Bank
or Hedge Bank not a party to the Credit Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article IX hereof for itself and its Affiliates as if a “Lender”
party hereto.

8.04 Collection Allocation Mechanism.

(a) On the CAM Exchange Date (i) the Revolving Credit Commitments shall
automatically and without further act be terminated as provided in Section 8.02,
(ii) the Revolving Credit Lenders shall automatically and without further act
(and without regard to the provisions of Section 10.06) be deemed to have
exchanged interests in the Revolving Credit Facilities such that in lieu of the
interest of each

 

138



--------------------------------------------------------------------------------

Revolving Credit Lender in each Revolving Credit Facility in which it shall
participate as of such date (including such Lender’s interest in the Specified
Obligations of each Loan Party in respect of each such Revolving Credit
Facilities), such Revolving Credit Lender shall hold an interest in each of the
Revolving Credit Facilities (including the Specified Obligations of each Loan
Party in respect of each Revolving Credit Facility and each L/C Reserve Account
established pursuant to clause (c) below), whether or not such Revolving Credit
Lender shall previously have participated therein, equal to such Revolving
Credit Lender’s CAM Percentage thereof and (iii) simultaneously with the deemed
exchange of interests pursuant to clause (ii) above, Specified Obligations to be
received by the Lenders in such deemed exchange shall, automatically and with no
further action required, be converted into the Dollar Equivalent, determined
using the Spot Rate calculated as of such date, of such amount and on and after
such date all amounts accruing and owed to the Revolving Credit Lenders in
respect of such Specified Obligations shall accrue and be payable in Dollars at
the rate otherwise applicable hereunder; provided, that such CAM Exchange will
not affect the aggregate amount of the Obligations of the Borrowers to the
Revolving Credit Lenders under the Loan Documents. Each Revolving Credit Lender
and each Loan Party hereby consents and agrees to the CAM Exchange, and each
Revolving Credit Lender agrees that the CAM Exchange shall be binding upon its
successors and assigns and any Person that acquires a participation in its
interests in any Revolving Credit Facility. Each Loan Party and each Revolving
Credit Lender agrees from time to time to execute and deliver to the
Administrative Agent all promissory notes and other instruments and documents as
the Administrative Agent shall reasonably request to evidence and confirm the
respective interests of the Revolving Credit Lenders after giving effect to the
CAM Exchange, and each Revolving Credit Lender agrees to surrender any
promissory notes originally received by it in connection with its Revolving
Credit Loans hereunder to the Administrative Agent against delivery of new
promissory notes evidencing its interests in the Revolving Credit Facilities;
provided, however, that the failure of any Loan Party to execute or deliver or
of any Lender to accept any such promissory note, instrument or document shall
not affect the validity or effectiveness of the CAM Exchange.

(b) As a result of the CAM Exchange, upon and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Specified Obligations, and each distribution made by the
Administrative Agent pursuant to any Loan Document in respect of the Specified
Obligations, shall be distributed to the Revolving Credit Lenders pro rata in
accordance with their respective CAM Percentages. Any direct payment received by
a Revolving Credit Lender upon or after the CAM Exchange Date, including by way
of setoff, in respect of a Specified Obligation shall be paid over to the
Administrative Agent for distribution to the Revolving Credit Lenders in
accordance herewith.

(c) In the event that on the CAM Exchange Date, any Letter of Credit shall be
outstanding and undrawn in whole or in part, or there shall be any Unreimbursed
Amounts, each Multicurrency Revolving Credit Lender in respect of Unreimbursed
Amounts with respect to Letters of Credit shall, before giving effect to the CAM
Exchange, promptly pay over to the Administrative Agent, in immediately
available funds and in the currency that such Letters of Credit are denominated,
an amount equal to such Multicurrency Revolving Credit Lender’s Applicable
Percentage (as notified to such Multicurrency Revolving Credit Lender by the
Administrative Agent), of such Letter of Credit’s undrawn face amount or (to the
extent it has not already done so) such Letter of Credit’s Unreimbursed Amount,
as the case may be, together with interest thereon from the CAM Exchange Date to
the date on which such amount shall be paid to the Administrative Agent at the
rate that would be applicable at the time to a Multicurrency Revolving Credit
Loan that is a Base Rate Loan in a principal amount equal to such amount. The
Administrative Agent shall establish a separate account or accounts for each
Multicurrency Revolving Credit Lender (each, an “L/C Reserve Account”) for the
amounts received with respect to each such Letter of Credit pursuant to the
preceding sentence. The Administrative Agent shall deposit in each Multicurrency
Revolving Credit Lender’s L/C Reserve Account such Multicurrency Revolving
Credit

 

139



--------------------------------------------------------------------------------

Lender’s CAM Percentage of the amounts received from the Revolving Credit
Lenders as provided above. The Administrative Agent shall have sole dominion and
control over each L/C Reserve Account, and the amounts deposited in each L/C
Reserve Account shall be held in such L/C Reserve Account until withdrawn as
provided in paragraph (d), (e), (d) or (f) below. The Administrative Agent shall
maintain records enabling it to determine the amounts paid over to it and
deposited in the L/C Reserve Accounts in respect of each Letter of Credit and
the amounts on deposit in respect of each Letter of Credit attributable to each
Multicurrency Revolving Credit Lender’s CAM Percentage. The amounts held in each
Multicurrency Revolving Credit Lender’s L/C Reserve Account shall be held as a
reserve against the L/C Obligations, shall be the property of such Multicurrency
Revolving Credit Lender, shall not constitute Loans to or give rise to any claim
of or against any Loan Party and shall not give rise to any obligation on the
part of any Borrower to pay interest to such Lender, it being agreed that the
reimbursement obligations in respect of Letters of Credit shall arise only at
such times as drawings are made thereunder, as provided in Section 2.03.

(d) In the event that after the CAM Exchange Date any drawing shall be made in
respect of a Letter of Credit, the Administrative Agent shall, at the request of
the L/C Issuer, withdraw from the L/C Reserve Account of each Multicurrency
Revolving Credit Lender any amounts, up to the amount of such Multicurrency
Revolving Credit Lender’s CAM Percentage of such drawing, deposited in respect
of such Letter of Credit and remaining on deposit and deliver such amounts to
the L/C Issuer in satisfaction of the reimbursement obligations of the Lenders
under Section 2.03 (but not of the Borrowers under Section 2.03). In the event
any Multicurrency Revolving Credit Lender shall default on its obligation to pay
over any amount to the Administrative Agent in respect of any Letter of Credit
as provided in this Section 8.04(c), (d), (e) or (f), the L/C Issuer shall, in
the event of a drawing thereunder, have a claim against such Multicurrency
Revolving Credit Lender to the same extent as if such Multicurrency Revolving
Credit Lender had defaulted on its obligations under Section 2.03), but shall
have no claim against any other Multicurrency Revolving Credit Lender in respect
of such defaulted amount, notwithstanding the exchange of interests in the
reimbursement obligations pursuant to Section 8.04(a) or (b). Each other
Multicurrency Revolving Credit Lender shall have a claim against such defaulting
Multicurrency Revolving Credit Lender for any damages sustained by it as a
result of such default, including, in the event such Letter of Credit shall
expire undrawn, its CAM Percentage of the defaulted amount.

(e) In the event that after the CAM Exchange Date any Letter of Credit shall
expire undrawn, the Administrative Agent shall withdraw from the L/C Reserve
Account of each Multicurrency Revolving Credit Lender the amount remaining on
deposit therein in respect of such Letter of Credit and distribute such amount
to such Lender.

(f) With the prior written approval of the Administrative Agent and the L/C
Issuer, any Multicurrency Revolving Credit Lender may withdraw the amount held
in its L/C Reserve Account in respect of the undrawn amount of any Letter of
Credit. Any Multicurrency Revolving Credit Lender making such a withdrawal shall
be unconditionally obligated, in the event there shall subsequently be a drawing
under such Letter of Credit, to pay over to the Administrative Agent, for the
account of the L/C Issuer on demand, its CAM Percentage of such drawing.

(g) Pending the withdrawal by any Multicurrency Revolving Credit Lender of any
amounts from its L/C Reserve Account as contemplated by the above paragraphs,
the Administrative Agent will, at the direction of such Multicurrency Revolving
Credit Lender and subject to such rules as the Administrative Agent may
prescribe for the avoidance of inconvenience, invest such amounts in Cash
Equivalents. Each Multicurrency Revolving Credit Lender that has not withdrawn
the amounts in its L/C Reserve Account as provided in paragraph (f) above shall
have the right, at intervals reasonably specified by the Administrative Agent,
to withdraw the earnings on investments so made by the Administrative Agent with
amounts in its L/C Reserve Account and to retain such earnings for its own
account.

 

140



--------------------------------------------------------------------------------

(h) The Borrowers agree that following the implementation of the CAM Exchange,
the Multicurrency Revolving Credit Lenders, to the extent that they are
Participants in any of the Loans or Letters of Credit, shall not be subject to
the limitations of Section 10.06(d).

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. (a) Each of the Lenders and the L/C Issuers
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and no Loan Party has
rights as a third party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article X (including
Section 10.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto. Each of the Secured Parties hereby appoints the
Administrative Agent to act as its agent and trustee in relation to any
Collateral and Collateral Document governed by English law and hold any security
created thereby in trust for the Secured Parties.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

141



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by a final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Company, a Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the

 

142



--------------------------------------------------------------------------------

issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Company), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, in consultation with
the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed)

 

143



--------------------------------------------------------------------------------

Administrative Agent (other than as provided in Section 3.01(g) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section 9.06(c)). The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 9.04
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section 9.06(d) shall also constitute its resignation as L/C Issuer and Swing
Line Lender. If Bank of America resigns as an L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Company of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable, (b) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc.. Anything herein to the contrary notwithstanding,
none of the Bookrunner or the Arranger shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder.

 

144



--------------------------------------------------------------------------------

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Company) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuers to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.

9.10 Collateral and Guarantee Matters. Without limiting the provision of
Section 9.09, each of the Lenders (including in its capacities as a potential
Cash Management Bank and a potential Hedge Bank) and the L/C Issuers irrevocably
authorize the Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuers shall have been made), (ii) that is
sold or otherwise disposed of or to be sold or otherwise disposed of as part of
or in connection with any sale or other disposition permitted hereunder or under
any other Loan Document to a Person that is not a Loan Party, (iii) that
constitutes Excluded Property, (iv) if approved, authorized or ratified in
writing in accordance with Section 10.01; or (v) to effect any other transaction
permitted by this Agreement;

(b) to release any Guarantor from its obligations under the Collateral Documents
if such Person is or becomes an Excluded Subsidiary or ceases to be a Subsidiary
as a result of a transaction permitted under the Loan Documents; and

 

145



--------------------------------------------------------------------------------

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(j)

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Collateral Documents pursuant to
this Section 9.10. In each case as specified in this Section 9.10, the
Administrative Agent will, at the Company’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Collateral Documents, in each case in accordance with the terms of the Loan
Documents and this Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11 Secured Cash Management Agreements and Secured Hedge Agreements. Except as
otherwise expressly set forth herein or in any Collateral Document, no Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, the
Guarantee and Collateral Agreement or any Collateral by virtue of the provisions
hereof or of any Collateral Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Reporting Company or any other
Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Reporting Company or the applicable Loan Party, as the
case may be, and acknowledged by the Administrative Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) waive any condition set forth in Section 4.03 as to any Credit Extension
under a particular Facility without the written consent of the Required
Multicurrency Revolving Lenders, the Required U.S. Revolving Lenders, the
Required Term A Lenders, the Required Term B Lenders or the Required Term A-1
Lenders, as the case may be;

 

146



--------------------------------------------------------------------------------

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for
(i) any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under such
other Loan Document without the written consent of each Lender entitled to such
payment or (ii) any scheduled reduction of any Facility hereunder or under any
other Loan Document (other than a mandatory reduction pursuant to
Section 2.06(b)(iii)) without the written consent of each Appropriate Lender;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

(e) change (i) Section 8.03 or (ii) the order of application of any reduction in
the Commitments or any prepayment of Loans among the Facilities from the
application thereof set forth in the applicable provisions of Section 2.05(b) or
2.06(b), respectively, in any manner that materially and adversely affects the
Lenders under a Facility without the written consent of (i) if such Facility is
the Term A Facility, the Required Term A Lenders, (ii) if such Facility is the
Term B Facility, the Required Term B Lenders, (iii) if such Facility is the Term
A-1 Facility, the Required Term A-1 Lenders, (iv) if such Facility is the U.S.
Revolving Credit Facility, the Required U.S. Revolving Lenders or (v) if such
Facility is the Multicurrency Revolving Credit Facility, the Required
Multicurrency Revolving Lenders;

(f) change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(f)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders,”, “Required U.S. Revolving Lenders,” “Required Multicurrency Revolving
Lenders,” “Required Term A Lenders,” “Required Term B Lenders” or “Required Term
A-1 Lenders” without the written consent of each Lender under the applicable
Facility;

(g) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(h) release (i) all or substantially all of the value of the guarantees under
the Guarantee and Collateral Agreement made by the Guarantors or (ii) the
guarantee by the Company or the Reporting Company without the written consent of
each Lender, except to the extent the release of any Subsidiary from the
Guarantee and Collateral Agreement is permitted pursuant to Section 9.10 (in
which case such release may be made by the Administrative Agent acting alone);

(i) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Term A Facility, the Required Term A Lenders,
(ii) if such Facility is the Term B Facility, the Required Term B Lenders,
(iii) if such Facility is the Term A-1 Facility, the Required Term A-1 Lenders,
(iv) if such Facility is the U.S. Revolving Credit Facility, the Required U.S.
Revolving Lenders or (v) if such Facility is the Multicurrency Revolving Credit
Facility, the Required Multicurrency Revolving Facility; or

 

147



--------------------------------------------------------------------------------

(j) amend Section 1.08 or the definition of “Alternative Currency” without the
written consent of each Multicurrency Revolving Credit Lender;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Company (i) to add one or more additional revolving credit or term
loan facilities to this Agreement and to permit the extensions of credit and all
related obligations and liabilities arising in connection therewith from time to
time outstanding to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Agreement and the other Loan
Documents with the obligations and liabilities from time to time outstanding in
respect of the existing facilities hereunder, and (ii) in connection with the
foregoing, to permit, as deemed appropriate by the Administrative Agent and
approved by the Required Lenders, the Lenders providing such additional credit
facilities to participate in any required vote or action required to be approved
by the Required Lenders or by any other number, percentage or class of Lenders
hereunder.

In addition, notwithstanding the foregoing, the Agreement and the other Loan
Documents may be amended as set forth in Section 2.14, Section 2.15 and
Section 2.19.

Furthermore, notwithstanding the foregoing, the Administrative Agent, with the
consent of the Company, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Required Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Company may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Company to be made pursuant to this paragraph).

 

148



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents or other documents executed by the
Loan Parties in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended, supplemented and waived with the consent of the Administrative Agent at
the request of the Reporting Company without the need to obtain the consent of
any other Lender if such amendment, supplement or waiver is delivered in order
(i) to comply with local law or advice of local counsel or (ii) to cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Loan Documents.

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by electronic transmission as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i) if to the Company, the Reporting Company the Administrative Agent, an L/C
Issuer or the Swing Line Lender, to the address, telecopier number, electronic
mail address or telephone number specified for such Person on Schedule 10.02;
and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by electronic transmission shall
be deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to Article
II if such Lender or L/C Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, the Swingline Lender, an L/C Issuer,
the Company or the Reporting Company may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website

 

149



--------------------------------------------------------------------------------

shall be deemed received upon the deemed receipt by the intended recipient at
its e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii), if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender, any L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Company’s, any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet.

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
L/C Issuers and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuers and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrowers or their respective
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Committed Loan
Notices, Letter of Credit Applications and Swing Line Loan Notices) purportedly
given by or on behalf of any Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. Each of the
Company and the Reporting Company shall indemnify the Administrative Agent, the
L/C Issuers, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of any Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

150



--------------------------------------------------------------------------------

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) an L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

Each Borrower waives any rights and defenses that are or may become available to
such Borrower by reason of §§ 2787 to 2855, inclusive, and §§ 2899 and 3433 of
the California Civil Code. As provided below, this Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York.

Each Borrower understands and acknowledges that if the Secured Parties foreclose
judicially or nonjudicially against any real property security for the
Obligations, that foreclosure could impair or destroy any ability that the
Borrowers may have to seek reimbursement, contribution, or indemnification from
the Borrowers or others based on any right the Borrowers may have of
subrogation, reimbursement, contribution, or indemnification for any amounts
paid by the Borrowers under this Agreement or the Guarantee and Collateral
Agreement or the other Loan Documents. Each Borrower further understands and
acknowledges that in the absence of this paragraph, such potential impairment or
destruction of such Borrower’s rights, if any, may entitle the Company to assert
a defense to this Agreement, the Guarantee and Collateral Agreement or the other
Loan Documents based on Section 580d of the California Code of Civil Procedure
as interpreted in Union Bank v. Gradsky, 265 Cal. App. 2d 40 (1968). By
executing this Agreement, the Guarantee and Collateral Agreement and the other
Loan Documents, the Borrowers freely, irrevocably, and unconditionally:
(i) waives and relinquishes that defense and agrees that such Borrowers will be
fully liable under this Agreement, the Guarantee and Collateral Agreement and
the other Loan Documents even though the Secured Parties may foreclose, either
by judicial foreclosure or by exercise of power of sale, any deed of trust
securing the Obligations; (ii) agrees that such Borrowers will not assert that
defense in any action or proceeding which the Secured Parties may commence to
enforce this Agreement, the Guaranty and Collateral Agreement or the other Loan
Documents; (iii) acknowledges and agrees that the rights and defenses waived by
such Borrowers in this Agreement, the Guaranty and

 

151



--------------------------------------------------------------------------------

Collateral Agreement or the other Loan Documents include any right or defense
that such Borrowers may have or be entitled to assert based upon or arising out
of any one or more of §§ 580a, 580b, 580d, or 726 of the California Code of
Civil Procedure or § 2848 of the California Civil Code; and (iv) acknowledges
and agrees that the Secured Parties are relying on this waiver in creating the
Obligations, and that this waiver is a material part of the consideration which
the Secured Parties are receiving for creating the Obligations.

Each Borrower waives all rights and defenses that such Borrower may have because
any of the Obligations is secured by real property. This means, among other
things: (i) the Secured Parties may collect from the Borrowers without first
foreclosing on any real or personal property collateral pledged by the other
Loan Parties; and (ii) if the Secured Parties foreclose on any real property
collateral pledged by the other Loan Parties: (A) the amount of the Obligations
may be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if the collateral is worth more than the sale price, and
(B) the Secured Parties may collect from the Borrowers even if the Secured
Parties, by foreclosing on the real property collateral, have destroyed any
right the Borrowers may have to collect from the Loan Parties. This is an
unconditional and irrevocable waiver of any rights and defenses the Borrowers
may have because any of the Obligations is secured by real property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon § 580a, 580b, 580d, or 726 of the California Code of Civil Procedure.

Each Borrower waives any right or defense it may have at law or equity,
including California Code of Civil Procedure § 580a, to a fair market value
hearing or action to determine a deficiency judgment after a foreclosure.

The foregoing waivers and the provisions hereinafter set forth in this Agreement
which pertain to California law are included solely out of an abundance of
caution, and shall not be construed to mean that any of the above-referenced
provisions of California law are in any way applicable to this Agreement, the
Guarantee and Collateral Agreement, the other Loan Documents or the Obligations.

10.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. Each of the
Company, the Reporting Company and each Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all out of
pocket expenses incurred by the Administrative Agent, any Lender or the L/C
Issuer, and shall pay all fees and time charges for attorneys, including those
who may be employees of the Administrative Agent, any Lender or the L/C Issuer,
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 10.04, or (B) in connection with Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) Indemnification by the Company. Each of the Company, the Reporting Company
and each Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and each L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any

 

152



--------------------------------------------------------------------------------

Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Company or any other Loan Party) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or Release of Hazardous Materials at, on,
under or emanating from any property owned, leased or operated by the Reporting
Company or any of its Subsidiaries, or any Environmental Liability related in
any way to any Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Company or any other Loan Party or any of the
Company’s or such Loan Party’s directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Company or any other Loan Party against
an Indemnitee for a material breach of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Company or such Loan Party has obtained
a final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction. Without limiting the provisions of
Section 3.01(c), this Section 10.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Company, the Reporting
Company and each Borrower for any reason fail to indefeasibly pay any amount
required under subsection (a) or (b) of this Section 10.04 to be paid by them to
the Administrative Agent (or any sub-agent thereof), the L/C Issuer, the Swing
Line Lender or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), an L/C
Issuer, the Swing Line Lender or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), such payment
to be made severally among them based on such Lenders’ Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), provided, further that, the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), such L/C Issuer or the Swing Line Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), such L/C Issuer or the Swing Line Lender in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and each Borrower hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument

 

153



--------------------------------------------------------------------------------

contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee or from a material breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, in each case, as determined by a final and nonappealable judgment of a
court of competent jurisdiction.

(e) Payments. All amounts due under this Section 10.04 shall be payable not
later than ten Business Days after demand therefor.

(f) Survival. The agreements in this Section 10.04 and the indemnity provision
of Section 10.02(e) shall survive the resignation of the Administrative Agent,
each L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Company nor any other Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of Section 10.06(b), (ii) by way of
participation in accordance with the provisions of Section 10.06(d), or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section 10.06 and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its

 

154



--------------------------------------------------------------------------------

Commitment(s) and the Loans (including for purposes of this Section 10.06(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that (in each case with respect to any Facility) any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in paragraph
(b)(i)(B) of this Section 10.06 in the aggregate or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section 10.06, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of any Revolving Credit Facility, or $1,000.000, in the case of any
assignment in respect of any Term Facility unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Company otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
the separate Facilities on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section 10.06 and, in
addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof; and provided, further, that the Company’s
consent shall not be required during the primary syndication of Facilities;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and

 

155



--------------------------------------------------------------------------------

(C) the consent of each L/C Issuer and the Swing Line Lender shall be required
for any assignment in respect of the Multicurrency Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Reporting Company or any of the Reporting Company’s Affiliates or
Subsidiaries, (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural Person;
provided that notwithstanding the foregoing, assignments of Term Loans may be
made to the Company if (a) no Default or Event of Default is continuing or would
result therefrom; (b) the Reporting Company is in compliance on a Pro Forma
Basis with Section 7.11 after giving effect to such assignments; (c) such
assignment is made pursuant to a modified dutch auction conducted by the Company
(pursuant to procedures set forth on Exhibit N hereto or as otherwise may be
agreed upon by the Company and the Administrative Agent) (each, an “Auction”)
open to all Term Lenders under the applicable Facility on a pro rata basis;
(d) the Company shall deliver to the Administrative Agent a certificate of an
Responsible Officer stating that, as of the launch date of the related dutch
auction and the effective date of any such assignment, it is not in possession
of any information regarding the Company or its Subsidiaries, or their assets,
the Loan Parties’ ability to perform the Obligations or any other matter that
may be material to a decision by any Term Lender to participate in any auction
or repurchase any such Term Loans that has not previously been disclosed to the
Administrative Agent and the non-Public Lenders; (e) any such Term Loans shall
be automatically and permanently cancelled immediately upon acquisition thereof
by Company or any of its Subsidiaries for all purposes of the Loan Documents
(and the Administrative Agent is authorized to make appropriate entries in the
Register to reflect such cancellation); and (f) the Company and its Subsidiaries
do not use the proceeds of any Revolving Credit Facility to acquire such Term
Loans. It is understood and agreed that any such assignment of Term Loans to the
Company shall not be deemed a repayment of Term Loans (and shall, therefore, not
be deducted) for purposes of any mandatory prepayment under Section 2.05(b)(i).

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,

 

156



--------------------------------------------------------------------------------

then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs. Subject to
acceptance and recording thereof by the Administrative Agent pursuant to
subsection (c) of this Section 10.06, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Company (at its expense) shall execute and deliver
a Note to the assignee Lender. Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this subsection
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.06(d).

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 10.06, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section 10.06. Subject to acceptance and
recording thereof by the Administrative Agent pursuant to subsection (c) of this
Section 10.06, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05 and 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, the Company (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this
Section 10.06.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the

 

157



--------------------------------------------------------------------------------

Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it (or the equivalent thereof in electronic form) and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrowers, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Reporting
Company or any of the Reporting Company’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Lenders and the L/C
Issuers shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.04(c) without regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section 10.06 (it being understood
that the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section 10.06; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section 10.06 and (B) shall not be entitled to receive any greater
payment under Sections 3.01 or 3.04, with respect to any participation, than the
Lender from whom it acquired the applicable participation would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Company’s request and expense, to use reasonable efforts to cooperate with
the Company to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Company, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of

 

158



--------------------------------------------------------------------------------

the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Multicurrency Revolving Credit Commitment and
Multicurrency Revolving Credit Loans pursuant to Section 10.06(b), Bank of
America may, (i) upon 30 days’ notice to the Company and the Lenders, resign as
L/C Issuer and/or (ii) upon 30 days’ notice to the Company, resign as Swing Line
Lender. In the event of any such resignation as L/C Issuer or Swing Line Lender,
the Company shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swing Line Lender hereunder; provided, however, that no failure by the
Company to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer or Swing Line Lender, as the case may be. If Bank of
America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

(g) Luxembourg. For the purpose of article 1278 of the Luxembourg Civil Code, it
is agreed that upon the assignment or transfer by an Interim Lender all or any
of its rights or obligations under the Loan Documents, any security and
guarantees created under the Loan Documents (including under any Collateral
Document) shall be preserved for the benefit of any assignee or transferee.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject

 

159



--------------------------------------------------------------------------------

to an agreement containing provisions substantially the same as those of this
Section 10.07, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights and obligations under this
Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.15 or (ii) any actual or prospective party (or its Related Parties) to
any swap, derivative or other transaction under which payments are to be made by
reference to any of the Borrowers and their respective obligations, this
Agreement or payments hereunder, (g) on a confidential basis to (i) any rating
agency in connection with rating the Company or its Subsidiaries or the credit
facilities provided hereunder or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers or other
market identifiers with respect to the credit facilities provided hereunder,
(h) with the consent of the Company or (i) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section 10.07 or (ii) becomes available to the Administrative Agent, any Lender,
the L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Company.

For purposes of this Section 10.07, “Information” means all information received
from the Reporting Company or any Subsidiary relating to the Reporting Company
or any Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by the Reporting Company
or any Subsidiary, provided that, in the case of information received from the
Reporting Company or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section 10.07
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Reporting Company or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

10.08 Right of Setoff. Subject to Section 4.04, if an Event of Default shall
have occurred and be continuing, each Lender, each L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time
after obtaining the prior written consent of the Administrative Agent, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such L/C Issuer or any such Affiliate to or for the
credit or the account of the Company or any other Loan Party against any and all
of the obligations of the Company or such Loan Party now or hereafter existing
under this Agreement or any other Loan Document to such Lender or L/C Issuer,
irrespective of whether or not such Lender or L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Company or such Loan Party may be contingent or unmatured or
are owed to a branch or office or Affiliate of such Lender or L/C Issuer
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section 10.08 are in
addition to other rights and remedies

 

160



--------------------------------------------------------------------------------

(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have. Each Lender and each L/C Issuer agrees to notify
the Company and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the applicable Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuers, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. This Agreement shall become effective against each party hereto
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof in accordance with
Section 4.01 that, when taken together, bear the signatures of each of the other
parties hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of an originally executed counterpart of this
Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

 

161



--------------------------------------------------------------------------------

10.13 Replacement of Lenders. If the Company is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender or if any other circumstance exists hereunder
that gives the Company the right to replace a Lender as a party hereto, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 9.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) the Company shall have paid (or caused a Designated Borrower to pay) to the
Administrative Agent the assignment fee (if any) specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or the applicable Designated Borrower (in the case of all other
amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply

10.14 Governing Law; Jurisdiction; Etc. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK UNLESS A LOAN DOCUMENT EXPRESSLY PROVIDES IT WILL BE GOVERNED
BY THE LAWS OF A DIFFERENT JURISDICTION.

(a) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY

 

162



--------------------------------------------------------------------------------

SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING TO ENFORCE ANY AWARD OR
JUDGMENT OR EXERCISE ANY RIGHT UNDER THE COLLATERAL DOCUMENTS OR AGAINST ANY
COLLATERAL OR OTHER PROPERTY OF ANY LOAN PARTY IN ANY OTHER FORUM IN WHICH
JURISDICTION CAN BE ESTABLISHED.

(b) WAIVER OF VENUE. EACH OF THE REPORTING COMPANY AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(c) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW

(d) Without limiting Section 10.12(c), each Loan Party hereby irrevocably
designates, appoints, authorizes and empowers the Company, with offices
currently located at 3871 Lakefield Drive, Suwanee, Georgia 30024 (the “Process
Agent”), as its agent to receive on behalf of itself and its property, service
of copies of the summons and complaint and any other process which may be served
in any suit, action or proceeding brought in the United States District Court
for the Southern District of New York or the New York Supreme Court, New York
County, and any appellate court thereof. Such service may be made by delivering
a copy of such process to such Loan Party in care of the Process Agent at its
address specified above, with a copy delivered to such Loan Party in accordance
with Section 10.02, and each Loan Party hereby authorizes and directs the
Process Agent to accept such service on its behalf. The appointment of the
Process Agent shall be irrevocable until the appointment of a successor Process
Agent. Each Loan Party further agrees to promptly appoint a successor Process
Agent in the United States (which shall accept such appointment in form and
substance satisfactory to the Administrative Agent) prior to the termination for
any reason of the appointment of the initial Process Agent. Nothing contained
herein shall affect the right of any party hereto to serve process in any manner
permitted by law, or limit any right that any party hereto may have to bring
proceedings against any other party hereto in the courts of any jurisdiction or
to enforce in any lawful manner a judgment obtained in one jurisdiction in any
other jurisdiction. So long as the Company is the agent of the Loan Parties for
services of process, the Company must maintain a place of business in the United
States for service of process and shall promptly notify the Administrative Agent
of any change in the address of such location.

 

163



--------------------------------------------------------------------------------

(e) To the extent any Loan Party has or hereafter may acquire any immunity from
any legal action, suit or proceeding, from jurisdiction of any court or from
set-off or any legal process (whether service or notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise) with respect to itself or any of its property, such Loan Party hereby
irrevocably waives and agrees not to plead or claim such immunity in respect of
its obligations under this Agreement and the other Loan Documents.

10.15 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arranger and the Lenders are
arm’s-length commercial transactions between the Company and its Affiliates, on
the one hand, and the Administrative Agent, the Arranger and the Lenders, on the
other hand, (B) each Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) each Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arranger and the
Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrowers or any of
their respective Affiliates, or any other Person and (B) neither the
Administrative Agent, the Arranger nor any Lender has any obligation to the
Borrowers or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Arranger, the
Lenders, and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers and
their respective Affiliates, and neither the Administrative Agent, the Arranger
nor any Lender has any obligation to disclose any of such interests to the
Borrowers or their respective Affiliates. To the fullest extent permitted by
law, each Borrower hereby waives and releases any claims that it may have
against the Administrative Agent, the Arranger and the Lenders with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “execute”, “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

164



--------------------------------------------------------------------------------

10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the PATRIOT Act. The Borrowers shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the PATRIOTAct.

10.19 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

10.20 California Judicial Reference Provision. If any action or proceeding is
filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of
Section 10.04, the Company and the Reporting Company shall be solely responsible
to pay all fees and expenses of any referee appointed in such action or
proceeding.

10.21 Parallel Debt Obligations.

(a) Notwithstanding any other provision of this Agreement, each Loan Party
hereby irrevocably and unconditionally undertakes to pay to the Administrative
Agent, as creditor in its own right and not as representative of the other
Secured Parties, sums equal to and in the currency of each amount payable by
such Loan Party to each of the Secured Parties under each of the Loan Documents,
as and

 

165



--------------------------------------------------------------------------------

when that amount falls due for payment under the relevant Loan Document or would
have fallen due but for any discharge resulting from failure of another Secured
Party to take appropriate steps, in insolvency proceedings affecting that Loan
Party, to preserve its entitlement to be paid that amount (the “Parallel Debt
Obligations”).

(b) The Administrative Agent shall have its own independent right to demand
payment of the amounts payable by each Loan Party under this Section 10.21,
irrespective of any discharge of such Loan Party’s obligation to pay those
amounts to the other Secured Parties resulting from failure by them to take
appropriate steps, in insolvency proceedings affecting that Loan Party, to
preserve their entitlement to be paid those amounts.

(c) Any amount due and payable by a Loan Party under this Section 10.21 shall be
decreased to the extent that the other Secured Parties have received (and are
able to retain) payment in full of the corresponding amount under the other
provisions of the Loan Documents and any amount due and payable by a Loan Party
to the other Secured Parties under those provisions shall be decreased to the
extent that the Administrative Agent has received (and is able to retain)
payment in full of the corresponding amount under this Section 10.22.

(d) Any amount received or recovered by the Administrative Agent in respect of
the Parallel Debt Obligation (including as a result of any enforcement
proceedings) shall be applied in accordance with the terms of this Agreement and
the other Loan Documents.

10.22 Syndication and Takeover Code. Each of the Lenders and the Administrative
Agent confirms that it is aware of the terms and requirements of Practice
Statement No 25 (Debt Syndication Offer Periods) issued by the Panel.

[Remainder of page intentionally left blank]

 

166



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

ARRIS ENTERPRISES, INC. By:

/s/ David B. Potts

Name: David B. Potts Title: Chief Financial Officer ARRIS GROUP, INC. By:

/s/ David B. Potts

Name: David B. Potts Title: Chief Financial Officer ARCHIE ACQ LIMITED By:

/s/ David B. Potts

Name: David B. Potts Title:

Director

ARRIS TECHNOLOGY, INC. By:

/s/ David B. Potts

Name: David B. Potts Title: Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:

/s/ Angela Larkin

Name: Angela Larkin Title: Assistant Vice President

 

2



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By:

/s/ Thomas M. Paulk

Name: Thomas M. Paulk Title: Senior Vice President

 

3